Exhibit 10.1

LEASE AGREEMENT

(NNN OFFICE AND R&D TENANT IMPROVEMENTS)

BASIC LEASE INFORMATION

 

Lease Date:    August 22, 2012 Landlord:    SEQUOIA M&M LLC, a California
limited liability company, SEQUOIA M&P LLC, a California limited liability
company, and SEQUOIA DEL REY, LLC, a California limited liability company
Landlord’s Address:   

c/o J.P. DINAPOLI COMPANIES, INC.

99 Almaden Boulevard, Suite 565

San Jose, California 95113

Tenant:    LinkedIn Corporation, a Delaware corporation Tenant’s Address:   

2029 Stierlin Court

Mountain View, California 94043

Attention: Legal Department

Premises:    Approximately 556,362 square feet, comprised of the Buildings, as
shown on Exhibit A, subject to the provisions of Section 1 hereof. Premises
Address:   

555 Mathilda Avenue

Sunnyvale, California 94086

Buildings:    Four (4) buildings comprised of: (i) two (2) buildings of six (6)
stories each, each containing approximately 212,322 rentable square feet, (ii)
one (1) building of four (4) stories, containing approximately 125,718 rentable
square feet, and (iii) a single story amenities building (the “Amenities
Building”), containing approximately 6,000 rentable square feet (each, a
“Building” and collectively, the “Buildings”), containing approximately 556,362
rentable square feet collectively, subject to the provisions of Section 1.1
hereof. Project:    That certain real property located in Sunnyvale, California,
and more particularly shown on Exhibit A-1, attached hereto, primarily comprised
of the Buildings, a five (5) level parking structure (“Parking Structure”), real
property improvements located at 599 N. Mathilda Avenue, Sunnyvale, California
and the “Common Area” (as defined in Section 6.1.2 below) (collectively, the
“Project”), containing approximately 632,172 rentable square feet collectively,
subject to the provisions of Section 1 hereof. Term (§2.1):    The Term shall
commence on the “Commencement Date” (defined in Section 2.2 below), and expire
on the date which is one hundred forty-four (144) months following the date upon
which the Commencement Date has occurred for all four (4) Buildings (“Expiration
Date”), unless the Term is extended or earlier terminated as provided herein.
Notwithstanding the foregoing, in the event Tenant chooses to occupy any
Building for the purposes of conducting business operations on a date which is
earlier than the Commencement Date, Tenant’s obligation to pay Rent for such
Building will commence on the date on which Tenant occupies such Building and
commences the conduct of its business operations in such Building, the Base Rent
Abatement Period (defined below) for such Building shall commence on the date
that Tenant occupies such Building and commences the conduct of business
operations therefrom (and shall continue for a period of six (6) months
thereafter), the rent adjustment dates for such Building shall adjust from the
month that Rent is paid for such Building (as opposed to from the months from
the Commencement Date) and the Lease shall expire on the Expiration Date as
provided above (i.e., the early obligation to pay Rent for a Building shall not
modify the Commencement Date or the Expiration Date for all of the Premises); it
being understood that the performance of Tenant’s Tenant Improvements and
Pre-Occupancy Work (as defined in Exhibit B attached hereto and incorporated by
reference herein) shall not constitute the conduct of Tenant’s business
operations in any Building. (For example, if Tenant commences paying Rent for
the Amenities Building on January 1 and the



--------------------------------------------------------------------------------

   Commencement Date is March 1, the abatement period for the Amenities Building
shall be January 1 to June 30, the abatement period for the balance of the
Buildings shall be March 1 to August 30, the Rent increase date for the
Amenities Building shall be January 1 and the Rent increase date for the balance
of the Buildings shall be March 1, but the Expiration Date for the entire
Premises shall be February 28.) Base Rent (§3):    One Million Eight Hundred
Eight Thousand One Hundred Seventy Six and 50/100 Dollars ($1,808,176.50) per
month (based upon 556,362 rentable square feet in the Premises at the rate of
$3.25 per rentable square foot per month), subject to modification based on the
final measurement of the Premises as provided hereinbelow. Adjustments to Base
Rent:   

 

Months

        Monthly Base
Rent based on
556,362 RSF*   **1 – 6       $ 1,808,176.50    7 – 12       $ 1,808,176.50    13
– 24       $ 1,862,421.70    25 – 36       $ 1,918,294.30    37 – 48       $
1,975,843.10    49 – 60       $ 2,035,118.30    61 – 72       $ 2,096,171.80   
73 – 84       $ 2,159,056.90    85 – 96       $ 2,223,828.60    97 – 108       $
2,290,543.40    109 – 120       $ 2,359,259.70    121 – 132       $ 2,430,037.40
   133 – 144***       $ 2,502,938.50   

 

* Subject to adjustment based on the final measurement of the Premises

** Notwithstanding the foregoing, so long as Tenant is not in default beyond any
applicable notice and cure periods, the monthly Base Rent for the first
(1st) six (6) full months following the Commencement Date for each Building (the
“Base Rent Abatement Period”) shall be abated (i.e., if the Commencement Date
occurs early for one (1) Building, the Base Rent attributable for that Building
shall only be abated for six (6) months from the date Rent commences to be paid
for such Building, such that the abatement period for each Building may not be
the same).

*** If Tenant occupies one or more Buildings for purposes of conducting business
operations prior to the Commencement Date, then for the period between the date
that is one hundred forty-four (144) months following the date Tenant commenced
business operations in one or more Buildings and the Expiration Date, Base Rent
for each month or portion thereof during such period shall be paid at the rate
of $4.50 per rentable square foot per month.

 

Advance Rent (§3):    One Million Eight Hundred Eight Thousand One Hundred
Seventy Six and 50/100 Dollars ($1,808,176.50) (i.e., one month’s Base Rent)
(based upon 556,362 rentable square feet in the Premises at the rate of $3.25
per square foot per month), applicable to the seventh (7th) full month of the
Term. Any excess advance Base Rent paid based on the final measurement of the
Premises shall be credited against the eighth (8th) full month’s Base Rent.
Letter of Credit (§4):    $10,000,000.00, subject to reduction to an amount
equal to $2,892,405.50 as provided in Section 4 below.

 

*Tenant’s Share of Operating Expenses (§6.1):   

100% of the Buildings and the land upon which the Buildings are located

*Tenant’s Share of Tax Expenses (§6.2):   

100% of the Buildings (excluding the Amenities Building) and the land upon which
the Buildings (excluding the Amenities Building) are located

*Tenant’s Share of Common Area Utility Costs (§7.2):   

Calculated as provided below

*Tenant’s Share of Utility Expenses (§7.1):   

100% of the Buildings and the land upon which the Buildings are located

Tenant’s Share of Operating Expenses, Common Area Utility Costs and Utility
Expenses for the Parking Structure, the underlying real property upon which the
Parking Structure is located and the “Common Area Parcel” (defined below) shall
be based upon a fraction, the numerator of which is the rentable

 

-2-



--------------------------------------------------------------------------------

square footage of the Buildings and the denominator of which is the rentable
square feet of all the buildings in the Project (initially estimated to be
556,362/632,172 or 88.01%) (provided that 100% of the utility costs for the fire
pump system and related utilities shall be the obligation of Tenant), and
Tenant’s Share of Tax Expenses for the Parking Structure, the Amenities
Building, the underlying real property upon which the Parking Structure and the
Amenities Building are located and the Common Area Parcel shall be calculated as
follows: (a) the land value of the Tax Expenses for the Parking Structure Parcel
shall be allocated to Tenant based upon a fraction, the numerator of which is
the rentable square footage of the Buildings and the denominator of which is the
rentable square footage of all buildings in the Project; (b) the improvements
value of the Tax Expenses as reasonably determined by Landlord for the Parking
Structure on the Parking Structure parcel tax bill shall be allocated to Tenant
based upon a fraction, the numerator of which is the rentable square footage of
the Buildings and the denominator of which is the rentable square footage of all
buildings in the Project; (c) the improvements value of the Tax Expenses as
reasonably determined by Landlord for the Amenities Building on the Parking
Structure tax bill shall be 100% allocated to Tenant; and (d) the Tax Expenses
for the Common Area Parcel shall be allocated to Tenant based on a fraction, the
numerator of which is the rentable square footage of the Buildings and the
denominator of which is the rentable square footage of all buildings in the
Project.

 

* The amount of Tenant’s Share of the expenses as referenced above shall be
subject to modification as set forth in this Lease.

When calculating the square footage of the Project, the square footage of the
Parking Structure and any improvements on the Common Area Parcel shall in no
event be included in the rentable square footage of the Project.

 

Permitted Uses (§9):   General office, sales, administrative, software research
and development, and other related uses to the extent permitted by the City of
Sunnyvale and all agencies and governmental authorities having jurisdiction
thereof. Parking (§22):   Combination of surface and structured parking spaces
in the Common Area and/or Parking Structure, at a minimum ratio of 3.3 parking
spaces for each 1,000 rentable square feet of the Premises, for standard size
vehicles, based on gross measured area, subject to City of Sunnyvale approval.
Tenant acknowledges and agrees that the Parking Structure is not available for
Tenant’s exclusive use; it being recognized that the Parking Structure is
available to all tenants and owner/operators of the Project. Broker (§33):  
Cornish & Carey Commercial Newmark Knight Frank for Landlord and Tenant, in dual
agency Exhibits:   Exhibit A   -    Premises and Buildings Site Plan  
Exhibit A-1   -    Project Site Plan   Exhibit B   -    Tenant Improvements  
Exhibit B-1   -    Warm Shell Improvements   Exhibit B-2   -   
Contractor/Vendor Requirements   Exhibit B-3   -    Warm Shell Construction
Schedule   Exhibit C   -    Rules and Regulations   Exhibit D   -    Change of
Commencement Date - Example   Exhibit E   -    Sign Criteria   Exhibit F   -   
Hazardous Materials Disclosure Certificate   Exhibit G   -    Permitted
Exceptions

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

  

Premises

     1   

2.

  

Contingencies; Occupancy; Adjustment of Commencement Date; Tenant’s Rights

     2   

3.

  

Rent

     6   

4.

  

Letter of Credit

     6   

5.

  

Condition of Premises; Improvements

     8   

6.

  

Additional Rent

     9   

7.

  

Utilities and Services

     14   

8.

  

Late Charges

     14   

9.

  

Use of Premises

     15   

10.

  

Alterations; and Surrender of Premises

     16   

11.

  

Repairs and Maintenance

     17   

12.

  

Insurance

     18   

13.

  

Limitation of Liability and Indemnity

     20   

14.

  

Assignment and Subleasing

     21   

15.

  

Subordination

     23   

16.

  

Right of Entry

     24   

17.

  

Estoppel Certificate

     24   

18.

  

Tenant’s Default

     24   

19.

  

Remedies for Tenant’s Default and Chronic Default

     25   

20.

  

Holding Over

     26   

21.

  

Landlord’s Default

     27   

22.

  

Parking

     28   

23.

  

Transfer of Landlord’s Interest

     28   

24.

  

Waiver

     28   

25.

  

Casualty Damage

     28   

26.

  

Condemnation

     30   

27.

  

Environmental Matters/Hazardous Materials

     30   

28.

  

Financial Statements

     34   

29.

  

General Provisions:

     34   

30.

  

Signs

     35   

31.

  

Mortgagee Protection

     36   

 

(i)



--------------------------------------------------------------------------------

          Page  

32.

  

Warranties of Tenant

     36   

33.

  

Brokerage Commission

     36   

34.

  

Quiet Enjoyment

     36   

35.

  

Intentionally Omitted

     37   

36.

  

Option to Extend the Lease Term

     37   

37.

  

Intentionally Omitted

     38   

38.

  

Roof Top Communication Equipment

     38   

39.

  

Emergency Generator

     39   

40.

  

Payments by Tenant

     39   

 

(ii)



--------------------------------------------------------------------------------

NNN OFFICE TENANT IMPROVEMENTS

LEASE AGREEMENT

The Basic Lease Information set forth on Page 1 and this Lease are and shall be
construed as a single instrument.

 

1. PREMISES

1.1 Lease of Premises. Landlord hereby leases the Premises to Tenant upon the
terms and conditions contained herein. Tenant shall have the right to the
exclusive use of the Premises and the underlying real property upon which the
Buildings are located and shall have the right to use the Parking Structure and
the Common Areas (defined below) in common with Landlord, the other tenants of
the Project and owners of land or buildings in the Project that actually operate
in the Project, subject to the terms of this Lease. Landlord agrees that the
Parking Structure shall not be leased to a user solely for parking without a
concurrent lease of building space to a user within the Project. Landlord shall
advise Tenant in writing of the exact rentable square footage of the Premises
(which rentable square footage shall be measured from the exterior drip line of
the Buildings) prior to the “Delivery Date” (defined below). Should Tenant
object to such calculation, Tenant must notify Landlord of such objection within
fifteen (15) days after Tenant’s receipt of such information from Landlord and
if Tenant fails to object to same, the rentable square footage shall be deemed
to be as set forth in Landlord’s notice. In the event Landlord and Tenant cannot
resolve such dispute within ten (10) days of Tenant’s notice of such objection
of the calculation of the exact rentable square footage of the Premises, the
areas shall be recalculated (as measured from the exterior drip line of the
Buildings) by an independent architect selected by Landlord and Tenant, and such
determination shall be binding on both parties. Notwithstanding the foregoing or
anything to the contrary contained in this Lease, if the actual square footage
of the Premises (as measured from the exterior drip line of the Buildings) is
found to be greater than 556,362 rentable square feet, then Tenant shall not be
obligated to pay Base Rent or any other items based upon the rentable square
footage of the Premises under this Lease on that portion of the Premises greater
than 556,362 rentable square feet and the square footage of the Premises shall
be deemed to be 556,362 rentable square feet. The final agreed upon rentable
square footage of the Premises and any adjusted Base Rent and other items based
upon the square footage of the Premises shall be set forth in an amendment to
this Lease prepared by Landlord and promptly executed by the parties hereto
following the determination as provided above. In such event, the Monthly Base
Rent for the initial period shall be equal to the rentable square footage of the
Premises multiplied by $3.25, and such Monthly Base Rent shall be adjusted by
Three Percent (3%) on each adjustment date on a cumulative and compounding
basis.

1.2 Additional Premises. Notwithstanding anything to the contrary herein,
Landlord and Tenant acknowledge and agree that Landlord may enter into an
agreement to acquire additional real property located at 552 Del Rey Avenue,
Sunnyvale, California (the “Additional Property”). Landlord makes no
representation or warranty as to whether Landlord will be able to enter into an
agreement to acquire the Additional Property, but if Landlord is able to enter
into such agreement and acquire fee title to the Additional Property by
October 31, 2012, then subject to the provisions set forth in Article 2 below,
the Additional Property shall become part of the Project, and the following
Lease terms shall be modified as follows:

(a) The Premises shall be increased by approximately 24,823 rentable square
feet, for a total of 581,185 rentable square feet, comprised of the Buildings as
shown on Exhibit A.

(b) The definition of Buildings shall be revised to mean “Four (4) buildings
comprised of: (i) two (2) buildings of six (6) stories each, each containing
approximately 212,322 rentable square feet, (ii) one (1) building of five
(5) stories, containing approximately 150,541 rentable square feet, and (iii) a
single story amenities building (the “Amenities Building”), containing
approximately 6,000 rentable square feet (each, a “Building” and collectively,
the “Buildings”), containing approximately 581,185 rentable square feet
collectively, subject to the provisions of Section 1.1 hereof.”

(c) The initial Base Rent shall be modified to be: “One Million Eight Hundred
Eighty-Eight Thousand Eight Hundred Fifty-One and 20/100 Dollars ($1,888,851.20)
per month (based upon 581,185 rentable square feet in the Premises at the rate
of $3.25 per square foot per month), subject to modification based on the final
measurement of the Premises.”



--------------------------------------------------------------------------------

(d) The increases for Base Rent shall be modified as follows, subject to the
adjustments based upon the final square footage of the Premises and the
abatement of Base Rent as provided in this Lease:

 

Months

        Monthly Base
Rent based on
581,185 RSF*   **1 – 6       $ 1,888,851.20 **  7 – 12       $ 1,888,851.20   
13 – 24       $ 1,945,516.70    25 – 36       $ 2,003,882.20    37 – 48       $
2,063,998.60    49 – 60       $ 2,125,918.50    61 – 72       $ 2,189,696.00   
73 – 84       $ 2,255,386.80    85 – 96       $ 2,323,048.40    97 – 108       $
2,392,739.80    109 – 120       $ 2,464,521.90    121 – 132       $ 2,538,457.50
   133 – 144***       $ 2,614,611.20   

(e) The Advance Rent shall be modified and increased to be “One Million Eight
Hundred Eighty-Eight Thousand Eight Hundred Fifty-One and 20/100 Dollars
($1,888,851.20) per month (based upon 581,185 rentable square feet in the
Premises at the rate of $3.25 per square foot per month), subject to
modification based on the financial measurement of the Premises.”

(f) The minimum Letter of Credit amount after reduction shall be increased to be
$3,004,072.80.

(g) All references to the Premises containing 556,362 rentable square feet are
modified to mean 581,185 rentable square feet; all references to the Project
containing 632,172 rentable square feet are modified to mean 656,995 rentable
square feet; and all calculations based upon the rentable square footage of the
Premises (including, without limitation, the Tenant Improvement Allowance
defined in Exhibit B) and/or the rentable square footage of the Project shall be
modified based upon the increased rentable square footages provided above.

 

2. CONTINGENCIES; OCCUPANCY; ADJUSTMENT OF COMMENCEMENT DATE; TENANT’S RIGHTS

2.1 Landlord Requirements. Notwithstanding anything to the contrary contained
herein, the parties acknowledge and agree that (a) Landlord must obtain the
following land use permits and approvals from the City of Sunnyvale in order to
develop the Project for the Permitted Use: (i) rezone the Premises site to
authorize the Permitted Use up to a 100% maximum floor area ratio and a 100 foot
maximum building height (“Rezone”), (ii) design review approval (“Design Review
Approval”) of the Buildings and Premises site improvements (and the Rezone and
Design Review Approval shall be in substantially the form approved by the City
Council of the City of Sunnyvale at a public hearing on June 19, 2012 and as
adopted as Motion RTC 12-158), (iii) a tentative or final parcel map or
equivalent subdivision approval as required by the City of Sunnyvale (“Parcel
Map”), and (iv) various demolition and grading permits (“Permits”) necessary to
construct the Warm Shell Improvements (defined herein) and the necessary
building Permits for the construction of the Warm Shell Improvements (“Building
Permits”) (collectively, the “Land Use Contingency”); (b) Landlord must acquire
fee title to a portion of the Premises located at 595 N. Mathilda Avenue,
Sunnyvale, California and the Additional Property (if applicable) prior to
commencing construction and delivering the Premises to Tenant in accordance with
the requirements set forth in this Lease (collectively, the “Property
Contingency”); (c) Landlord must obtain a commercially reasonable construction
loan to fund the construction of the Warm Shell Improvements and the “Tenant
Improvement Allowance” (as defined in Exhibit B attached hereto), or waive the
requirement to obtain the construction loan (in which event Landlord shall
provide to Tenant reasonable assurances of Landlord’s capacity to fund the
construction of the Warm Shell Improvements and to pay the Tenant Improvement
Allowance) (the “Construction Loan Contingency”); and (d) if Landlord has not
waived the Construction Loan Contingency, Landlord must deliver to Tenant an
SNDA (as defined below) in a form reasonably acceptable to Tenant from
Landlord’s construction lender that includes the right of Tenant to offset
against Base Rent any portion of the Tenant Improvement Allowance to which
Tenant is entitled, but which remains unpaid by Landlord and any other express
offset rights to which Tenant is entitled under this Lease (subject to
applicable notice and cure periods) (the “SNDA Contingency”, which together with
the Land Use Contingency, Property Contingency and Construction Loan Contingency
are collectively referred to as the “Landlord Requirements” and individually as
a “Landlord Requirement”). Landlord agrees to use diligent good faith efforts to
satisfy the Landlord Requirements as soon as reasonably practicable, but
Landlord does not make any representation or warranty as to whether Landlord can
or will satisfy all of the Landlord Requirements. Landlord shall promptly submit
written evidence to Tenant of the satisfaction of the Land Use Contingency,
Property Contingency, Construction Loan Contingency (or waiver thereof with
respect to

 

-2-



--------------------------------------------------------------------------------

the Construction Loan Contingency) and the SNDA Contingency if Landlord has not
waived the Construction Loan Contingency as soon as the satisfaction of each
such contingency has been obtained (or waiver thereof with respect to the
Construction Loan Contingency). If for any reason (i) the Property Contingency
has not been satisfied by May 31, 2013, or (ii) the Land Use Contingency has not
been satisfied by May 31, 2013, or (iii) the Construction Loan Contingency (or
waiver thereof), and, the SNDA Contingency (if Landlord has not waived the
Construction Loan Contingency as provided above), are not satisfied by the date
that is one hundred twenty (120) days following the mutual execution of this
Lease (each date being, a “Tenant Contingency Date”), then at any time
thereafter until each and every one of such Landlord Requirements have been
satisfied, Tenant may terminate this Lease by written notice to Landlord, in
which event this Lease shall terminate, Landlord promptly shall return to Tenant
the Letter of Credit, the prepaid Rent and all other sums paid by Tenant to
Landlord under this Lease (to the extent same have actually been paid by
Tenant), and the parties shall thereafter have no further obligations to each
other except for those obligations that expressly survive the termination of
this Lease. In addition, if Tenant has not exercised its termination rights
pursuant to this Section 2.1, then if despite Landlord’s diligent good faith
efforts the Land Use Contingency and the Property Contingency have not been
satisfied by September 30, 2013, or the Construction Loan Contingency has not
been satisfied by or waived by June 30, 2013, then, so long as Landlord is not
in default under this Lease beyond applicable notice and cure periods, at any
time thereafter until such Landlord Requirements have been satisfied, Landlord
shall have the right to terminate this Lease by written notice to Tenant, in
which event this Lease shall terminate, Landlord shall promptly return the
Letter of Credit to the issuing bank for cancellation in accordance with the
reasonable requirements imposed by the issuing bank, and shall promptly return
to Tenant the Prepaid Rent and all other sums paid by Tenant to Landlord (to the
extent same have actually been paid by Tenant), and the parties shall thereafter
have no further obligations to each other except for those obligations that
expressly survive the termination of this Lease. Notwithstanding anything to the
contrary set forth above, if fee title to the Additional Property cannot be
obtained by October 31, 2012, then neither Landlord nor Tenant shall be
permitted to terminate this Lease, and instead the provisions of Section 1.2
above shall be rendered void and of no further force and effect (i.e. the
Premises shall remain 556,362 square feet and all calculations shall remain
subject to that number in lieu of being increased as provided in Section 1.2
above).

2.2 Commencement Date. If this Lease is not terminated pursuant to Section 2.1
above or Section 2.4 below, the “Commencement Date” shall occur on the earlier
of: (i) the date of Substantial Completion of the Tenant Improvements (as such
terms are defined in Exhibit B attached hereto), or (ii) the date which is three
(3) months following the Delivery Date as determined as provided in Section 2.3
below, subject to any Landlord Delay, Force Majeure Delay not to exceed ninety
(90) days and Tenant Plan Delay (not to exceed ninety (90) days (as such terms
are defined in Exhibit B). Tenant shall use Landlord’s Contractor (as defined
below) for the Tenant Improvements, subject to (i) Tenant’s approval, which
shall not be unreasonably withheld or delayed if the bids submitted are
competitive, of the bids submitted by Landlord’s Contractor and its
subcontractors, and (ii) Tenant’s right to audit Landlord’s Contractor’s books
and records with respect to the Tenant Improvements as set forth in Exhibit B
attached hereto. Within ten (10) business days after written request by Landlord
(which request shall not be made until Substantial Completion of the Tenant
Improvements has occurred in all the Buildings), Landlord and Tenant shall
execute a written amendment to this Lease, substantially in the form of
Exhibit D hereto, wherein the parties shall specify the actual Commencement Date
as calculated as set forth above (which such date shall be the “Commencement
Date” for all purposes of this Lease), the Expiration Date and the date on which
Tenant is to commence paying Rent. The word “Term” whenever used herein refers
to the initial term of this Lease and any valid extension(s) or renewal(s)
thereof. For avoidance of doubt, Tenant’s occupancy of one or more Buildings for
purposes of commencing business operations prior to Substantial Completion of
the Tenant Improvements in all of the Buildings shall not be deemed to modify
the Commencement Date or the Expiration Date of this Lease, but Tenant’s
obligation to pay Rent for such Building or Buildings shall be as set forth in
the Basic Lease Information and Tenant shall be subject to all the other terms
and conditions of this Lease with respect to the particular occupancy and
business operations.

2.3 Delivery of Warm Shell Improvements. Landlord shall use diligent good faith
efforts to deliver the Premises to Tenant with the warm shell improvements
described in Exhibit B-1 attached hereto (the “Warm Shell Improvements”)
Substantially Completed (as such term and its correlative variations are defined
in Exhibit B attached hereto) at Landlord’s sole cost and expense and free of
all tenancies and personal property, as soon as reasonably practicable, but not
earlier than January 15, 2014. Landlord anticipates that Substantial Completion
of the Warm Shell Improvements will occur by July 31, 2014 (the “Anticipated
Delivery Date”, and the date on which such delivery actually occurs is referred
to herein as the “Delivery Date”). If Landlord fails to deliver the Premises to
Tenant in the required condition by the Anticipated Delivery Date for reasons
other than Tenant Delay or a Tenant Plan Delay (as such terms are defined in
Exhibit B attached hereto), then the actual Delivery Date, the Commencement Date
and the Base Rent Abatement Period shall be adjusted based upon the actual
delivery date as determined above. If, however, the actual Delivery Date is
delayed beyond July 31, 2014 solely as a result of any Tenant Delay or a Tenant
Plan Delay, then the Delivery Date as would otherwise have been established will
be accelerated by the number of days of such Tenant Delays and Tenant Plan

 

-3-



--------------------------------------------------------------------------------

Delays (provided that such date is in no event prior to January 15, 2014). If
Tenant shall occupy any Building before the Commencement Date has occurred, such
occupancy shall be subject to all the provisions of this Lease with respect to
the Building, including the requirement to perform all of Tenant’s obligations
hereunder with respect to the Building; provided, however, Landlord shall waive
Tenant’s obligation to pay Base Rent and Additional Rent during such
pre-Commencement Date occupancy, other than payment of all utility charges
incurred during the pre-Commencement Date occupancy; provided that if Tenant
commences business operation therefrom (as opposed to construction work only),
then the foregoing waiver shall be of no further force and effect. In addition
to the foregoing and the provisions of Section 2.5 below and Exhibit B attached
hereto regarding such early occupancy, Landlord shall have the right to impose
additional reasonable conditions on Tenant’s early entry and occupancy.

2.4 Termination Rights Relating to Construction; Liquidated Damages.

2.4.1 If Landlord does not commence the rough-grading and demolition work
necessary to commence the Warm Shell Improvements by August 1, 2013 (subject to
extensions for casualty [up to ninety (90) days] or Tenant Delays or Tenant Plan
Delays), then Tenant shall have the right, as its sole and exclusive remedy at
law and in equity (subject, however, to the reimbursement by Landlord described
below), to deliver a notice to Landlord (“Failure to Commence Termination
Notice”) electing to terminate this Lease effective on the date that is thirty
(30) days after Landlord’s receipt of such notice. Such Failure to Commence
Termination Notice must be delivered by Tenant, if at all, no later than
September 1, 2013. Notwithstanding the foregoing, if Landlord commences such
work within the thirty (30) day period following Landlord’s receipt of Tenant’s
Failure to Commence notice, then such Failure to Commence Termination Notice
shall be of no further force and effect. Upon any termination of the Lease as
provided in this Section 2.4.1, neither party shall have any further rights or
obligations hereunder except for those obligations that expressly survive the
termination of this Lease, and except that Landlord shall reimburse Tenant its
actual and verifiable, out-of-pocket consultant costs (including, without
limitation, Tenant’s actual and verifiable, out-of-pocket architectural,
construction contractor and attorneys’ fees and costs) incurred in connection
with this Lease in an amount not to exceed Two Hundred Fifty Thousand Dollars
($250,000).

2.4.2 If construction of the Warm Shell Improvements substantially ceases for
more than one hundred fifty (150) consecutive days for reasons other than Tenant
Delays, Tenant Plan Delays or Tenant’s failure to comply with its obligations
hereunder (such Tenant obligations being subject to the provisions of Section 40
below) (it being understood that such 150 day period shall be extended by one
day for each day of any such Tenant Delays, Tenant Plan Delays or Tenant’s
failure to comply with its obligations hereunder [such Tenant obligations being
subject to the provisions of Section 40 below]), then Tenant may as its sole and
exclusive remedy at law and in equity (subject, however, to the reimbursement by
Landlord set forth below), deliver a notice to Landlord (“Cessation of
Construction Termination Notice”) electing to terminate this Lease effective on
the date that is thirty (30) days after receipt of such notice; provided,
however, that such one hundred fifty (150) consecutive day period shall be
extended day-for-day for each day of any delay caused by a Force Majeure Delay
up to a maximum of ninety (90) additional days of delay due to a Force Majeure
Delay. Such Cessation of Construction Termination Notice must be delivered, if
at all, no earlier than the expiration of such one hundred fifty (150) day
period (as such one hundred fifty (150) day period may be extended by any Tenant
Delay, Tenant Plan Delays, Tenant’s failure to comply with its obligations
hereunder (such Tenant obligations being subject to Section 40 below), and up to
ninety (90) additional days due to Force Majeure Delays) and no later than
ninety (90) days following the end of such one hundred fifty (150) day period
(as such one hundred fifty (150) day period may be extended by up to ninety
(90) additional days due to Force Majeure Delays and day-for-day due to any
Tenant Delays, Tenant Plan Delays and Tenant’s failure to comply with its
obligations hereunder [such Tenant obligations being subject to Section 40
below]). Notwithstanding the foregoing, if construction of the Warm Shell
Improvements re-commences in the thirty (30) day period following Landlord’s
receipt of Tenant’s Cessation of Construction Notice, then such Cessation of
Construction Termination Notice shall be of no further force and effect. In
addition, if Tenant has not exercised its termination right pursuant to this
Section 2.4.2, and, despite Landlord’s diligent good faith efforts, construction
of the Warm Shell Improvements has substantially ceased for more than two
hundred forty (240) consecutive days for reasons other than Tenant Delay, Tenant
Plan Delays and Tenant’s failure to comply with its obligations hereunder (such
Tenant obligations being subject to Section 40 below) and up to a maximum of
ninety (90) days of Force Majeure Delay, then, so long as Landlord is not in
default under this Lease beyond applicable notice and cure periods, Landlord may
elect to terminate this Lease effective on the date that is thirty (30) days
after Tenant’s receipt of such notice. Landlord’s written notice must be
delivered, if at all, within thirty (30) days after the last day of the two
hundred forty (240) day period (as same may be extended as provided above). Upon
any termination of the Lease as provided in this Section 2.4.2, neither party
shall have any further rights or obligations hereunder except for those
obligations that expressly survive the termination of this Lease, and except
that Landlord shall reimburse Tenant its actual and verifiable, out-of-pocket
consultant costs (including, without limitation, Tenant’s actual and verifiable,
out-of-pocket architectural, construction contractor and attorneys’ fees and
costs) incurred in connection with this Lease in an amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000.00).

 

-4-



--------------------------------------------------------------------------------

2.4.3 For purposes of this Section 2.4.3, the “Outside Date” shall be
October 31, 2014, as extended by the number of days of any Tenant Delays and
Tenant Plan Delays; provided, however, the Outside Date shall not be extended by
reason of Landlord Delays or Force Majeure Delays. Notwithstanding any provision
in this Lease to the contrary, if Landlord does not Substantially Complete
construction of the Warm Shell Improvements by the Outside Date, then Tenant, as
its sole and exclusive remedy at law and in equity (subject to the reimbursement
by Landlord set forth below), at any time from and after the Outside Date until
the Warm Shell Improvements are Substantially Complete, may terminate this Lease
by delivering thirty (30) days written notice of such termination to Landlord
(“Termination Notice”); provided, however, that if Landlord will not be able to
Substantially Complete the Warm Shell Improvements by the Outside Date, then
Landlord may deliver to Tenant a proposed recovery schedule for completion of
the Warm Shell Improvements that includes, among other items, a new Outside
Date. Upon its receipt of any such recovery schedule and new Outside Date,
Tenant shall elect by written notice delivered to Landlord within fifteen
(15) days thereafter either to (i) terminate this Lease, in which event this
Lease shall terminate as of the date of Landlord’s receipt of such notice, or
(ii) agree with Landlord’s proposed recovery schedule and new Outside Date (as
same may have been negotiated between Landlord and Tenant within the fifteen
(15) day period described above). If the parties reach agreement on a recovery
schedule and new Outside Date, then the parties shall promptly execute an
amendment to this Lease to incorporate such recovery schedule and new Outside
Date, it being understood that if the Warm Shell Improvements are not
Substantially Completed by the new Outside Date for any reason other than Tenant
Delay or Tenant Plan Delay (it being understood that the new Outside Date shall
be extended by one day for each day of any Tenant Delay or Tenant Plan Delay, it
also being understood that Force Majeure Delays or Landlord Delays shall in no
event extend the new Outside Date), then the foregoing rights and obligations of
the parties pursuant to this Section 2.4.3 shall again be applicable.
Notwithstanding the foregoing, in the event the Warm Shell Improvements are
Substantially Completed within thirty (30) days after receiving a termination
notice as provided above, then Tenant’s Termination Notice shall be of no
further force and effect. Upon any termination of this Lease as provided in this
Section 2.4.3, neither party shall have any further rights or obligations
hereunder except for those obligations that expressly survive the termination of
this Lease, and except that Landlord shall reimburse Tenant’s actual and
verifiable. out-of-pocket consultant costs (including, without limitation,
Tenant’s actual and verifiable, out-of-pocket architectural, construction
contractor and attorneys’ fees and costs) incurred in connection with this Lease
in an amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00).

2.4.4 Additionally, Landlord acknowledges that (a) Tenant is physically
relocating a substantial number of employees, and substantial amounts of
equipment, furniture, files, and other items of Tenant’s property; and (b) that
such move must be planned well in advance and must be coordinated with the
Substantial Completion of the Warm Shell Improvements and Tenant Improvements in
order to avoid substantially disrupting Tenant’s business operations and to
avoid substantial costs in relocating Tenant’s property and obtaining temporary
office space. In the event the Warm Shell Improvements are not Substantially
Completed by August 30, 2014 (as such date may be extended by Tenant Delays,
Tenant Plan Delays or Force Majeure Delays), Tenant, as its sole and exclusive
remedy at law and in equity, except as expressly provided in Section 2.4.3
above, will be entitled to rent abatement from Landlord for the detriment
resulting from Landlord’s failure to Substantially Complete the Warm Shell
Improvements by such date (as same may be extended as provided above), and that
the calculation of such damages would be extremely difficult to fix and to
prove. Therefore, Landlord and Tenant agree that the damages will be as follows:
if the Warm Shell Improvements are not Substantially Completed by August 30,
2014 (as such date may be extended by Tenant Delays, Tenant Plant Delays or
Force Majeure Delays), then for the first thirty (30) days of delay thereafter,
Tenant shall be entitled to an abatement of Base Rent equal to Thirty Thousand
One Hundred Thirty-Six Dollars ($30,136.00) per day, and for each day of delay
thereafter until such time as the Warm Shell Improvements are Substantially
Completed, Tenant shall be entitled to an abatement of Base Rent from Landlord
in the amount of Sixty-Thousand Two Hundred Seventy-Two and 55/100 Dollars
($60,272.55) per day. Landlord acknowledges that any rent abatement pursuant to
this Section 2.4.4 shall be in addition to the abatement of Base Rent described
in the Basic Lease Information. Both Landlord and Tenant acknowledge that such
amount is presently reasonable considering all of the circumstances existing as
of the date of this Lease, including, without limitation, the range of harm to
Tenant that reasonably could be anticipated and the anticipation that proof of
actual damages would be extremely difficult and impracticable, and that such
liquidated damages are not intended as a forfeiture or penalty, but are intended
to constitute liquidated damages. By executing this provision where indicated
below, each party specifically confirms the accuracy of the statements made
above and the fact that each party fully understood the consequences of these
liquidated damages provisions at the time this Lease was made.

Landlord’s Initials:                                  Tenant’s
Initials:                    

2.4.5 Notwithstanding anything to the contrary set forth in this Section 2.4,
upon any termination of this Lease by Tenant or Landlord pursuant to the
provisions of this Section 2.4, Landlord promptly shall return to the Letter of
Credit to the issuing bank for cancellation in accordance with the

 

-5-



--------------------------------------------------------------------------------

reasonable requirements imposed by the issuing bank, and shall promptly return
to Tenant the Advance Rent and all other sums paid by Tenant to Landlord under
this Lease to the extent that Tenant has actually paid and/or deposited such
amounts with Landlord.

2.5 Early Entry. Following the Delivery Date until the Commencement Date (such
period being referred to as the “Early Entry Period”), Tenant shall be permitted
to enter the Premises for the purposes of designing, constructing and installing
the Tenant Improvements and otherwise preparing the Premises for its occupancy.
Tenant’s entry onto the Premises during the Early Entry Period shall be subject
to all of the terms and conditions of this Lease except for the obligation to
pay Rent, which shall not commence until the Commencement Date (provided that
Tenant shall be responsible for the cost of all utilities serving the Premises
and incurred during the Early Entry Period, and if such bills are delivered to
Landlord, Tenant shall reimburse Landlord the costs therefor within thirty
(30) days of receipt of Landlord’s written demand). Prior to Tenant’s entry onto
the Premises, Tenant shall deliver to Landlord all insurance certificates
evidencing the insurance required to be obtained by Tenant (or its contractors
and/or consultants, as applicable) under Section 12 and Exhibit B attached
hereto.

 

3. RENT

On the date that Tenant executes this Lease, Tenant shall deliver the original
executed Lease to Landlord. Subject to the provisions of Section 40 below and
the required payment periods set forth therein, Tenant shall deliver to Landlord
the Advance Rent (which shall be applied against the Base Rent applicable for
the first month that Tenant is required to pay Rent [i.e., the 7th month of the
Lease Term]). Tenant agrees to pay Landlord all Base Rent due under this Lease,
without prior notice or demand, abatement, offset, deduction or claim, except as
otherwise specifically provided herein, in advance at Landlord’s Address
commencing on the 1st day of the eighth (8th) month of the Lease Term and
thereafter on the first (1st) day of each month throughout the balance of the
Term of the Lease. In addition to the Base Rent, Tenant shall pay Landlord in
advance on the Commencement Date and thereafter on the first (1st) day of each
month throughout the balance of the Term of this Lease, as Additional Rent,
Tenant’s Share of Operating Expenses and Tax Expenses pursuant to Section 6.3,
Common Area Utility Costs, and Utility Expenses. The term “Rent” whenever used
herein refers to the aggregate of all these amounts. During the Base Rent
Abatement Period, Tenant shall continue to be liable for the payment of all
Additional Rent. The Rent for any fractional part of a calendar month at the
commencement or expiration or termination of the Lease Term shall be a prorated
amount of the Rent for a full calendar month based upon a thirty (30) day month.
The prorated Rent shall be paid on the Commencement Date and the first (1st) day
of the calendar month in which the date of expiration or termination occurs.

 

4. LETTER OF CREDIT

4.1 General Provisions. Subject to the provisions of Section 40 below and the
limitation imposed by the Maximum Guarantee Test (defined therein), Tenant,
within thirty (30) days after full execution of this Lease by Landlord and
Tenant, shall deliver to Landlord, as additional collateral for the full
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer as a result of any default by Tenant
under this Lease, including, but not limited to, any post lease termination
damages under section 1951.2 of the California Civil Code, a standby,
unconditional, irrevocable, transferable letter of credit (the “Letter of
Credit”) in the face amount of Ten Million Dollars ($10,000,000.00) (the “Letter
of Credit Amount”), naming Landlord as beneficiary, issued by a financial
institution acceptable to Landlord in Landlord’s sole but reasonable discretion,
permitting multiple and partial draws thereon, and otherwise in form acceptable
to Landlord in its reasonable discretion. Landlord hereby approves Bank of
America, N.A. as the issuing financial institution. Landlord and Tenant agree to
advise the bank of the provisions of Section 40 below. Tenant shall cause the
Letter of Credit to be continuously maintained in effect (whether through
replacement, renewal or extension) in the Letter of Credit Amount (as the same
may be reduced as described in Section 4.6 below) through the date (the “Final
LC Expiration Date”) that is ninety (90) days after the scheduled expiration
date of the Term or any Extended Term of this Lease. If the Letter of Credit
held by Landlord expires earlier than the Final LC Expiration Date (whether by
reason of a stated expiration date or a notice of termination or non-renewal
given by the issuing bank), Tenant shall deliver a new Letter of Credit, an
amendment to the Letter of Credit or a certificate of renewal or extension to
Landlord not later than thirty (30) days prior to the expiration date of the
Letter of Credit then held by Landlord. Any renewal or replacement Letter of
Credit shall comply with all of the provisions of this Section 4, shall be
irrevocable, transferable and shall remain in effect (or be automatically
renewable) through the Final LC Expiration Date upon the same terms as the
expiring Letter of Credit.

4.2 Drawings under Letter of Credit. Subject to the cap imposed by the Maximum
Guarantee Test pursuant to Section 40.1, as evidenced by the then-incurred cost
reports provided by Landlord and Tenant pursuant to Section 40.4 below, Landlord
shall have the right to draw upon the Letter of Credit in whole or in part
(subject to the Maximum Guarantee Test): (i) if an event of default occurs and
is not cured within the applicable cure period provided for such default in this
Lease (in which case Landlord may draw against the Letter of Credit for the
costs permitted by Section 4.3 below); or (ii)

 

-6-



--------------------------------------------------------------------------------

if the Letter of Credit held by Landlord expires (or is set to expire) earlier
than the Final LC Expiration Date (whether by reason of a stated expiration date
or a notice of termination or non-renewal given by the issuing bank), and Tenant
fails to deliver to Landlord, at least thirty (30) days prior to the expiration
date of the Letter of Credit then held by Landlord, a renewal or substitute
Letter of Credit that is in effect and that complies with the provisions of this
Section 4. Landlord’s draw shall be accompanied by a dated statement signed by
Landlord stating that the amount of the draw requested does not violate the
provisions of Section 40, including, without limitation, Section 40.1 of this
Lease. Except as set forth in Section 40.1 below, no condition or term of this
Lease shall be deemed to render the Letter of Credit conditional to justify the
issuer of the Letter of Credit in failing to honor a drawing upon such Letter of
Credit in a timely manner. Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the Letter of Credit upon the occurrence of any event of default by
Tenant under this Lease or upon the occurrence of any of the other events
described above in this Section 4.

4.3 Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and, in the event of any default by
Tenant beyond applicable notice and cure periods, Landlord may upon any draw
permitted by Section 40 below by delivering demand to the issuing bank (which
demand to the bank shall not require notice to Tenant so long as the notice and
cure period above has been provided) apply or offset the proceeds of the Letter
of Credit: (i) against any rent payable by Tenant under this Lease that is not
paid when due; (ii) against all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it may suffer as a result of any default
by Tenant under this Lease, including any damages arising under section 1951.2
of the California Civil Code following termination of the Lease; (iii) against
any costs incurred by Landlord in connection with this Lease resulting solely
from Tenant’s default (including reasonable attorneys’ fees); and (iv) against
any other amount that Landlord may spend or become obligated to spend by reason
of Tenant’s default. Provided Tenant has performed all of its obligations under
this Lease, Landlord agrees to pay to Tenant within thirty (30) days after the
Final LC Expiration Date the amount of any proceeds of the Letter of Credit
received by Landlord and not applied as allowed above, or, if no draw has been
made, Landlord will return the Letter of Credit to the issuing bank for
cancellation in accordance with the reasonable requirements imposed by the
issuing bank therefor; provided, that if prior to the Final LC Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant’s creditors, under the Federal Bankruptcy Code,
then Landlord shall not be obligated to make such payment in the amount of the
unused Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

4.4 Additional Covenants of Tenant. If, as result of any application or use by
Landlord of all or any part of the Letter of Credit, the amount of the Letter of
Credit shall be less than the Letter of Credit Amount, Tenant shall, within five
(5) business days thereafter, provide Landlord with additional letter(s) of
credit in an amount equal to the deficiency (or a replacement letter of credit
in the total Letter of Credit Amount, as the same may be reduced pursuant to
Section 4.6 below), and any such additional (or replacement) letter of credit
shall comply with all of the provisions of this Section 4, and if Tenant fails
to comply with the foregoing, notwithstanding anything to the contrary contained
in this Lease, the same shall, at Landlord’s election, constitute an uncurable
event of default by Tenant. Tenant further covenants and warrants that it will
neither assign nor encumber the Letter of Credit or any part thereof and that
neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

4.5 Transfer of Letter of Credit. Landlord may, at any time and without notice
to Tenant and without first obtaining Tenant’s consent thereto, transfer the
Letter of Credit to a person or entity who is Landlord’s successor in interest
to the Lease or Landlord’s interest in the Building, or Landlord’s mortgagee,
and/or to have the Letter of Credit reissued in the name of Landlord’s
mortgagee. If Landlord transfers its interest in the Building and transfers the
Letter of Credit (or any proceeds thereof then held by Landlord) to the
transferee, Landlord shall, without any further agreement between the parties
hereto, thereupon be released by Tenant from all liability therefor. The
provisions hereof shall apply to every transfer or assignment of all or any part
of the Letter of Credit to a new landlord. In connection with any such transfer
of the Letter of Credit by Landlord, Tenant shall, at Tenant’s sole cost and
expense, execute and submit to the issuer of the Letter of Credit such
applications, documents and instruments as may be necessary to effectuate such
transfer. Tenant shall be responsible for paying the issuer’s transfer and
processing fees in connection with any transfer of the Letter of Credit.

4.6 Reduction in Letter of Credit Amount. Subject to the provisions of this
Section 4.6 and provided that Tenant is not then in actual default of any
provision of this Lease beyond the applicable notice and cure period, and
provided that no Event of Default (as defined in Article 18 of this Lease) has
occurred at any time prior to a Reduction Date (defined below), Tenant shall be
entitled to reduce the Letter of Credit as provided below. If Tenant is not then
in actual default of any provision of this Lease

 

-7-



--------------------------------------------------------------------------------

beyond the applicable notice and cure period, and provided that no Event of
Default (as defined in Article 18 of this Lease) has occurred at any time prior
to the applicable “Reduction Date” in question, Tenant shall then be entitled to
reduce the Letter of Credit to the following amounts at the following times:

(i) To an amount equal to $8,000,000.00 as of the first anniversary of the
Commencement Date (the “First Reduction Date”);

(ii) To an amount equal to $6,000,000.00 as of the second anniversary of the
Commencement Date (the “Second Reduction Date”); and

(iii) To an amount equal to $2,892,405.50 (subject to adjustment as provided in
Section 1.2(f) above) as of the third anniversary of the Commencement Date (the
“Third Reduction Date”).

If Tenant is entitled to reduce the Letter of Credit on a Reduction Date, and
the Letter of Credit does not provide for automatic reductions, Landlord shall
execute any documents reasonably requested by Tenant and the issuing bank to
effectuate the applicable reduction of the Letter of Credit, within fifteen
(15) business days after Tenant submits such documents to Landlord for execution
provided Tenant is not then in default under this Lease.

4.7 Nature of Letter of Credit. Landlord and Tenant (i) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof be deemed to be or
treated as a “security deposit” under any Law applicable to security deposits in
the commercial context including Section 1950.7 of the California Civil Code, as
such section now exists or as may be hereafter amended or succeeded (“Security
Deposit Laws”), (ii) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (iii) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions of Law, now or hereafter in effect, which (A) establish the time
frame by which Landlord must refund a security deposit under a lease, and/or
(B) provide that Landlord may claim from the Security Deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums specified in this Section 4 and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant’s breach of this Lease or the acts or omissions of Tenant, including any
damages Landlord suffers following termination of this Lease.

4.8. Limitation on Draws. For avoidance of doubt, prior to Substantial
Completion of the Warm Shell Improvements, in no event shall Landlord, at any
time draws against the Letter of Credit are permitted by this Section 4, draw
upon the Letter of Credit any sum in excess of the cap imposed by the Maximum
Guarantee Test in effect on the date of the draw.

 

5. CONDITION OF PREMISES; IMPROVEMENTS

The Warm Shell Improvements and the Tenant Improvements shall be installed in
accordance with the terms, conditions, criteria and provisions set forth in
Exhibit B. Landlord and Tenant hereby agree to and shall be bound by the terms,
conditions and provisions of Exhibit B. Tenant acknowledges and agrees that,
except as specifically set forth in this Lease, neither Landlord nor any of
Landlord’s agents, representatives or employees has made any representations as
to the suitability, fitness or condition of the Premises for the conduct of
Tenant’s business or for any other purpose, including without limitation, any
storage incidental thereto. Any exception to the foregoing provisions must be
made by express written agreement by both parties. All Warm Shell Improvements
to be constructed hereunder shall be in compliance with the requirements of the
“ADA” (defined in Section 9.1.1 below), and all costs incurred for purposes of
compliance therewith shall be at Landlord’s sole expense. Any Tenant
Improvements to be constructed hereunder shall be in compliance with the
requirements of the ADA, and all costs incurred for purposes of compliance
therewith shall be a part of and included in the costs of the Tenant
Improvements borne by Tenant. In addition to the foregoing, (i) to the extent
that any warranties made or given to Landlord from the Landlord’s Contractor and
any major subcontractors with respect to the Warm Shell Improvements would
reduce Tenant’s maintenance obligations under this Lease, Tenant shall be
entitled to enforce, concurrently with Landlord or individually, any warranties
made or given to Landlord from the Landlord’s Contractor and any major
subcontractors with respect to the Warm Shell Improvements, and (ii) Landlord
shall be entitled to enforce, concurrently with Tenant, or after the expiration
or earlier termination of this Lease, individually, any warranties made or given
to Tenant from the Tenant’s Contractor (as defined in Exhibit B attached) and
any major subcontractors with respect to the Tenant Improvements. In furtherance
of the foregoing, Landlord and Tenant shall each be a third party beneficiary of
their respective construction agreements, and accordingly, each party hereby
agrees to include a provision in their construction contracts to effectuate
same.

 

-8-



--------------------------------------------------------------------------------

6. ADDITIONAL RENT

It is intended by Landlord and Tenant that this Lease be a “triple net lease.”
The costs and expenses described in this Section 6 and all other sums, charges,
costs and expenses specified in this Lease other than Base Rent are to be paid
by Tenant to Landlord as additional rent (collectively, “Additional Rent”).

6.1 Operating Expenses. Tenant shall pay to Landlord Tenant’s Share of all
Operating Expenses as Additional Rent. The term “Operating Expenses” as used
herein shall mean the total amounts paid or payable by Landlord in connection
with the ownership, management, maintenance, repair, replacement and operation
of the Premises, the Parking Structure, the Common Area and all other portions
of the Project. Tenant is responsible for one hundred percent (100%) of the
Operating Expenses for the Buildings, the Premises and the underlying real
property upon which the Buildings are located and a prorata share (as determined
above) for the Operating Expenses for the Parking Structure and the underlying
real property upon which the Parking Structure is located. Subject to the
roman-numbered exclusions provided in this Section 6.1 below, these Operating
Expenses may include, but are not limited to, Landlord’s cost of:

6.1.1 repairs to, and maintenance of, elevators, the roof membrane, the
non-structural portions of the roof and the non-structural elements of the
perimeter exterior walls of the Buildings;

6.1.2 maintaining the outside paved area, landscaping and other common areas of
the Project. The term “Common Areas” shall mean all areas and facilities located
outside of the Buildings, the underlying real property upon which the Buildings
are located, the Parking Structure and the underlying real property upon which
the Parking Structure is located, and the common area parcel (the “Common Area
Parcel”) identified on Exhibit A-1 attached hereto, and all improvements and
facilities located thereon, including, without limitation, all public art. The
Common Areas include, but are not limited to, the Parking Structure, the parking
areas, access and perimeter roads, sidewalks, and landscaped areas and the
Common Area Parcel;

6.1.3 annual insurance premium(s) insuring against personal injury and property
damage (including, if Landlord elects, “all risk” or “special purpose” coverage)
and all other insurance, including, but not limited to, flood and commercially
reasonable earthquake for the Project and all parking areas for the Project,
rental value insurance against loss of Rent for a period of at least twelve
(12) months commencing on the date of loss, and subject to the provisions of
Section 25 below, any deductible (the deductible to be reimbursed by Tenant to
Landlord, with respect to personal injury and property damage insurance, shall
not to exceed $10,000.00 per casualty, and the deductible to be reimbursed by
Tenant to Landlord with respect to earthquake, terrorism, or flood insurance
shall not exceed $25,000.00 per casualty);

6.1.4 (i) modifications and/or new improvements to any portion of the Project
occasioned by any rules, laws or regulations that first become effective
subsequent to the Delivery Date; (ii) reasonably necessary replacement
improvements to any portion of the Project after the Delivery Date; and
(iii) new improvements to the Project that reduce operating costs or improve
life/safety conditions, all of the foregoing as reasonably determined by
Landlord, in its sole but reasonable discretion; provided, however, if any of
the foregoing are in the nature of capital improvements, then the cost of such
capital improvements shall be amortized on a straight-line basis over a
reasonable period, which shall not be less than the lesser of ten (10) years or
the reasonably estimated useful life of such modifications, new improvements or
replacement improvements in question determined in accordance with generally
accepted real estate accounting principles consistently applied (at an interest
rate as reasonably determined by Landlord [but not to exceed 8% per annum]), and
Tenant shall pay Tenant’s Share of the monthly amortized portion of such costs
(including interest charges) as part of the Operating Expenses herein;

6.1.5 the management and administration of any and all portions of the Project,
including, without limitation, a property management fee equal to two percent
(2%) of Base Rent payable for the Project, accounting, auditing, billing,
postage, salaries and benefits for clerical and supervisory employees, whether
located on the Project or off-site, payroll taxes and legal and accounting costs
and all fees, licenses and permits related to the ownership, operation and
management of the Project (collectively, the “Administrative Expenses”);

6.1.6 preventative maintenance and repair contracts including, but not limited
to, contracts for elevator systems (if any) and heating, ventilation and air
conditioning systems, lifts for disabled persons, if Landlord elects to so
procure;

6.1.7 security and fire protection services for any portion of the Project, if
and to the extent, in Landlord’s sole discretion, such services are provided;

 

-9-



--------------------------------------------------------------------------------

6.1.8 annual recurring costs incurred or relating to compliance with any
transportation demand management plan (including, without limitation, the costs
of ongoing programs and subsidies, alternative work scheduling, any
transportation coordinator and for the assumption of all transportation
coordinator responsibilities as required by the plan), stormwater management
plan (excluding initial infrastructure expenses for storm water management),
landscape maintenance plan, tree maintenance plan, or other similar monitoring
program required for the Premises pursuant to any conditions of approval imposed
by the City of Sunnyvale or other governmental agency as a condition of the
Rezone, Design Review or Parcel Map;

6.1.9 supplies, materials, equipment, rental equipment and other similar items
used in the operation and/or maintenance of the Project;

6.1.10 any and all levies, charges, fees and/or assessments payable to any
applicable owner’s association or similar body or otherwise payable pursuant to
any covenants, conditions and restrictions encumbering or hereafter encumbering
the Project;

6.1.11 any barrier removal work or other required improvements, alterations or
work to any portion of the Project generally required under the ADA due to
changes in or new requirements under the ADA after the Delivery Date (the “ADA
Work”); provided, if any ADA Work is required under the ADA due to Tenant’s
particular use of the Premises (as opposed to general office uses) or any
Alteration (defined below) made to the Premises by or on behalf of Tenant, then
the cost of such ADA Work shall be borne solely by Tenant and shall not be
included as part of the Operating Expenses;

6.1.12 the repairs and maintenance items set forth in Section 11.2 below; and

6.1.13 all utility charges associated with the maintenance, repair and operation
of the Common Area, including, without limitation, the Parking Structure.

Notwithstanding anything in this Section 6.1 to the contrary, the term
“Operating Expense” shall not include any of the following and none of the
following items shall be payable in whole or in part by or in any way charged to
Tenant:

(i) Interest or penalties resulting from late payment of any Operating Expense
by Landlord due to Landlord’s negligence or willful misconduct (unless Landlord
in good faith disputes a charge and subsequently loses or settles that dispute);
provided, that Tenant timely pays Tenant’s Share of Operating Expenses and Tax
Expenses to Landlord when due as set forth herein;

(ii) Costs associated with the investigation and/or remediation of Hazardous
Materials (hereinafter defined) present in, on or about the Premises or the
Project, unless such costs and expenses are the responsibility of Tenant as
provided in Section 27 of this Lease, in which event such costs and expenses
shall be paid solely by Tenant in accordance with the provisions of Section 27
of this Lease;

(iii) Any cost or expense which is actually reimbursed to Landlord through
insurance, warranties or otherwise;

(iv) Costs attributable to seeking and obtaining new tenants in the Project as
well as retaining existing tenants in the Project (other than Tenant), if any,
such as advertising, promotional costs, brokerage commissions, architectural,
engineering and attorneys’ fees and costs for renovations and improvements to
buildings in the Project other than the Premises;

(v) Any items for which Landlord is actually reimbursed by any other tenant of
the Project;

(vi) Real estate brokers’ leasing commissions;

(vii) Other than any interest charges for capital improvements referred to in
Section 6.1.4 hereinabove, any interest or payments on any financing for the
Buildings or the Project, and any bad debt loss, rent loss or reserves, and rent
due under any ground lease;

(viii) Any costs, fines or penalties incurred solely and directly resulting from
actual violations by Landlord of any governmental rule or authority for which
Landlord is responsible hereunder;

(ix) Costs associated with the operation of the business of the entity which
constitutes Landlord or Landlord’s property manager, as the same are
distinguished from the cost of operation of the Buildings or the Project,
including partnership or corporate accounting and legal matters, costs of
defending any lawsuits with any mortgagee or lender, costs of selling,
syndicating,

 

-10-



--------------------------------------------------------------------------------

financing, mortgaging or hypothecating any of Landlord’s interest in the Project
or the Buildings, disputes of Landlord with the property management company
managing the Project, to the extent any of the aforementioned costs are not, in
any way, attributable to the use being made of the Premises by Tenant and
Tenant’s Representatives or otherwise attributable to the acts or omissions of
Tenant and/or any of Tenant’s Representatives;

(x) Overhead and profit paid to subsidiaries or affiliates of Landlord for
management services to the extent that the cost of those items would not have
been paid had the services been provided by unaffiliated parties on a
competitive basis;

(xi) Costs relating to the repair of the structural portions of (i) the roof
(excluding room membrane), (ii) floors, (iii) foundations and (iv) exterior
perimeter walls of the Buildings (exclusive of glass and exterior doors);

(xii) Advertising or promotional costs;

(xiii) Costs of repairs or other work necessitated by fire, windstorm or other
casualty (excluding any commercially reasonable deductibles) and/or costs of
repair or other work necessitated by the exercise of the right of eminent domain
to the extent insurance proceeds or a condemnation award, as applicable, is
actually received by Landlord for such purposes; provided such costs of repairs
or other work shall be paid by the parties in accordance with the provisions of
Sections 25 and 26 below;

(xiv) Except for the Administrative Expenses, executive wages, salaries,
compensation and labor for any employee above the level of project manager or
building engineer, or any fee, profit or compensation retained by Landlord from
its affiliates for management and administration of the Buildings in excess of
the management fee which would be charged by a professional management service
to operate comparable buildings (with comparable services and management) owned
by comparable landlords;

(xv) Costs to correct any construction defect in the original construction of
the Buildings or to comply with any covenants, conditions and restrictions,
underwriter’s requirement or Law applicable to the Premises or Project on the
Delivery Date;

(xvi) The cost of any renovation, improvement, painting or redecorating of any
portion of the Project not made available for Tenant’s use or located on or in
the Common Area;

(xvii) Any depreciation allowance or expense, amortization, expense reserve and
other non-cash items;

(xviii) Insurance costs for coverage not customarily paid by tenants of similar
projects in the vicinity of the Project and co-insurance payments;

(xix) The costs of repairs, alterations, and general maintenance necessitated by
the gross negligence or willful misconduct of Landlord or its agents, employees,
or contractors;

(xx) The costs, including fines, penalties, and legal fees incurred due to
violations by Landlord, its employees, agents, or contractors or assigns, of
building codes, any governmental rule or requirement or the terms and conditions
of any contract pertaining to the Buildings or the Project;

(xxi) Any cost for overtime or other expenses to Landlord in curing Landlord’s
defaults;

(xxii) The initial installation, acquisition and improvement costs for
sculptures, paintings, wall hangings, or other objects of art, including,
without limitation, the cost of publicly visible artworks required by the City
of Sunnyvale; provided that costs incurred with respect to the repair and/or
maintenance of same may be included in Operating Expenses;

(xxiii) Utility connection fees, housing mitigation fees, transportation impact
fees, in-lieu fees or similar payments imposed as a condition of the Rezone,
Design Review or Parcel Map authorizing construction of the Project; provided
that the costs described in Section 6.1.8 above shall be permitted;

(xxiv) Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

 

-11-



--------------------------------------------------------------------------------

(xxv) Any other cost or expense which, under generally accepted accounting
principles, consistently applied, would not be a normal maintenance or operating
expense of the Buildings, including bad debt expenses and charitable
contributions and donations; and

(xxvi) Any liens or levies related to Hazardous Materials on the Project, except
to the extent that such liens or levies relate to Hazardous Materials for which
Tenant has responsibility pursuant to Section 27 of this Lease.

Landlord agrees that (y) Landlord will not collect or be entitled to collect
more than one hundred percent (100%) of the Operating Costs actually paid by
Landlord in connection with the operation of the Buildings in any calendar year,
and (z) Landlord shall make no profit from Landlord’s collection of Operating
Expenses (provided that the foregoing shall not preclude Landlord from
collecting the Administrative Expenses as provided above).

6.1.14 Notwithstanding anything to the contrary contained in this Lease, to the
extent that, pursuant to the express provisions set forth in this Lease, Tenant
performs, undertakes or pays for any costs listed in this Section 6.1 that are
incurred in connection with the foregoing management, maintenance, repair and/or
operation of the Premises, then, during such time that Tenant actually has
responsibility for such costs, as provided in accordance with the provisions set
forth in this Lease, the costs shall not be included in Operating Expenses or
the calculation of the Administrative Expenses otherwise payable by Tenant.

6.2 Tax Expenses. During the Term Tenant shall pay to Landlord Tenant’s Share of
all “Tax Expenses” (defined below) applicable to the Premises and the underlying
real property upon which the Buildings are located, and the Common Area, the
Parking Structure and the Amenities Building and the underlying real property
upon which the same are located. Prior to delinquency, Tenant shall pay any and
all taxes and assessments levied upon Tenant’s Property (defined below in
Section 10) located or installed in or about the Premises by, or on behalf of
Tenant. To the extent any such taxes or assessments are not separately assessed
or billed to Tenant, then Tenant shall pay the amount thereof as invoiced by
Landlord. Tenant shall also reimburse and pay Landlord, as Additional Rent,
within thirty (30) days after demand therefor, one hundred percent (100%) of
(i) any increase in real property taxes attributable to any and all Alterations,
Tenant Improvements, fixtures, equipment or other improvements of any kind
whatsoever placed in, on or about the Premises for the benefit of, at the
request of, or by Tenant, and (ii) taxes and assessments levied or assessed upon
or with respect to the possession, operation, use or occupancy by Tenant of the
Premises or any other portion of the Project. The term “Tax Expenses” shall mean
and include, without limitation, any form of tax and assessment (general,
special, supplemental, ordinary or extraordinary), commercial rental tax,
payments under any improvement bond or bonds, license fees, license tax,
business license fee, rental tax, transaction tax or levy imposed by any
authority having the direct or indirect power of tax (including any city,
county, state or federal government, or any school, agricultural, lighting,
drainage or other improvement district thereof) as against any legal or
equitable interest of Landlord in the Premises or any other portion of the
Project or any other tax, fee, or excise, however described, including, but not
limited to, any value added tax, or any tax imposed in substitution (partially
or totally) of any tax previously included within the definition of real
property taxes, or any additional tax the nature of which was previously
included within the definition of real property taxes. The term “Tax Expenses”
shall not include (i) any franchise, transfer, estate, inheritance, net income,
gift or excess profits tax imposed upon Landlord, or a penalty fee imposed as a
result of Landlord’s failure to pay Tax Expenses when due; or (ii) penalties and
interest, other than those attributable to Tenant’s failure to timely comply
with its obligations pursuant to this Lease; or (iii) any supplemental real
estate taxes related to any period of time before the Commencement Date or after
the Expiration Date. With respect to any assessments or taxes for which Landlord
has the right, within Landlord’s sole control, to elect to make a lump sum
payment or cause such assessment or tax to be amortized and paid over a period
of time, Landlord shall only include in the definition of Tax Expenses the
amortized portion (calculated at the longest period of time permitted by such
taxing authority) of such taxes and assessments (including any applicable
interest charges) for purposes of this Lease.

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
be permitted, at Tenant’s cost, to prosecute any appeal or challenge of the
amount of Tax Expense with the applicable taxing authority with respect to the
Premises (but not the Amenities Building and the Parking Structure or the
underlying real property beneath the Parking Structure and the Amenities
Building or the Common Area Parcel). In the event Tenant prosecutes any such
action, Tenant shall pay the contested Tax Expenses prior to initiating such
appeal and otherwise comply with all legal requirements of the applicable taxing
authority, and shall indemnify Landlord from and against any and all attorneys’
fees, appraisal fees and other fees, charges, costs and/or expenses incurred in
connection with any proceedings related to the amount of the Tax Expense and/or
the assessed value of the Premises. Landlord may participate in any such action
prosecuted by Tenant. The authority granted to Tenant pursuant to this Section
shall be non-exclusive, such that Landlord may, in Landlord’s discretion,
contest Tax Expenses as related to the

 

-12-



--------------------------------------------------------------------------------

Premises. In no event shall Tenant have any right to appeal or challenge the
amount of Tax Expenses for the Amenities Building and the Parking Structure or
the underlying real property beneath the Parking Structure and the Amenities
Building or the Common Area Parcel; it being acknowledged and agreed that
Landlord shall have the sole right to contest any such Tax Expenses and the cost
of any such challenge or appeal shall be included in Tax Expenses.

6.3 Payment of Expenses. Landlord shall reasonably estimate Tenant’s Share of
the Operating Expenses and Tax Expenses for the calendar year in which the Lease
commences. Commencing on the Commencement Date, one-twelfth (1/12th) of this
estimated amount shall be paid by Tenant to Landlord, as Additional Rent, and
thereafter on the first (1st) day of each month throughout the remaining months
of such calendar year. Thereafter, Landlord may reasonably estimate such
expenses for each calendar year during the Term of this Lease and Tenant shall
pay one-twelfth (1/12th) of such estimated amount as Additional Rent hereunder
on the first (1st) day of each month during such calendar year and for each
ensuing calendar year throughout the Term of this Lease. Tenant’s obligation to
pay Tenant’s Share of Operating Expenses and Tax Expenses that accrue through
the date of the expiration or earlier termination of this Lease shall survive
the expiration or earlier termination of this Lease until paid in full by
Tenant.

6.4 Annual Reconciliation. By June 30th of each calendar year, or as soon
thereafter as reasonably possible, Landlord shall furnish Tenant with an
accounting of actual and accrued Operating Expenses and Tax Expenses for the
prior calendar year. Within thirty (30) days of Landlord’s delivery of such
accounting, Tenant shall pay to Landlord the amount of any underpayment.
Notwithstanding the foregoing, failure by Landlord to give such accounting by
such date shall not constitute a waiver by Landlord of its right to collect any
underpayment by Tenant at any time (subject to the limitations set forth below).
Landlord shall credit the amount of any overpayment by Tenant toward the next
Rent payment(s) falling due, or where the Term of the Lease has expired, refund
the amount of overpayment to Tenant within thirty (30) days after the
determination of the overpayment. If the Term of the Lease expires prior to the
annual reconciliation of expenses Landlord shall have the right to reasonably
estimate Tenant’s Share of such expenses, and if Landlord determines that there
has been an underpayment, Landlord may deduct such underpayment from Tenant’s
Letter of Credit. Failure by Landlord to accurately estimate Tenant’s Share of
such expenses or to otherwise perform such reconciliation of expenses shall not
constitute a waiver of Landlord’s right to collect any of Tenant’s underpayment
at any time during the Term of the Lease or at any time after the expiration or
earlier termination of this Lease. Notwithstanding anything to the contrary
contained in this Lease, if Landlord has not delivered an accounting for any
calendar year during the Term (except for the accounting applicable to the
calendar year during which the Term expired or was terminated) by the date that
is two (2) years after the end of the calendar year in question, Tenant shall
not be obligated to pay Tenant’s Share of any underpayment of Operating Expenses
or Tax Expenses for such calendar year. If the accounting for the last calendar
year of the Term is not delivered to Tenant within six (6) months after the last
day of such calendar year, Tenant shall not be obligated to pay Tenant’s Share
of any underpayment of Operating or Tax Expenses applicable to that portion of
such year comprising during the Term.

6.5 Audit. After delivery to Landlord of at least thirty (30) days prior written
notice, Tenant, at its sole cost and expense, shall have the right to examine
and/or audit the books and records evidencing such costs and expenses for the
previous one (1) calendar year (excluding the books relating to any self-insured
retention program (if any) so long as the insurance costs do not exceed the
third party insurance costs for similar projects in the vicinity of the
Premises), during Landlord’s ordinary business hours but not more frequently
than once during any calendar year. Notwithstanding the foregoing, Tenant may
only audit the books and records of Landlord with respect to the Premises and/or
the Lease so long as Tenant fully complies with all of the following
requirements: (i) any audit by Tenant shall be conducted by an accounting or
audit firm not compensated on a contingency fee basis or by a qualified employee
of Tenant; (ii) any audit shall be conducted in Landlord’s offices during
ordinary business hours, and after delivery to Landlord of at least thirty
(30) days’ prior written notice; (iii) Tenant may only audit the books and
records for the previous one (1) year period in question and after the lapse of
one (1) year from the date on which Landlord delivers to Tenant any accounting
or statement regarding any rental payments to be made by Tenant under this
Lease, Tenant shall not have any right or ability to audit Landlord’s books and
records with respect to such rental payments or charges; and (iv) if it is
determined through such audit that the amount of the expenses actually paid by
Tenant to Landlord for the period in question have not been overstated by an
amount that is more than five percent (5%) of the aggregate of such expenses,
then Tenant shall pay to Landlord within thirty (30) days after such
determination, and reimburse Landlord for, the reasonable, out-of-pocket costs
and expenses incurred by Landlord in connection with such audit, including
without limitation, additional costs attributable to the time spent by
Landlord’s property management company’s staff in connection with such audit, as
such costs are reasonably determined by Landlord; provided, Landlord shall
promptly pay to Tenant the amount by which such expenses had been overstated. If
it is determined that Landlord overcharged Tenant by more than five percent
(5%), Landlord shall reimburse Tenant for the reasonable costs and expenses
incurred by Tenant in connection with such audit as evidenced by appropriate
invoices; provided that such amount shall in no event exceed Seven Thousand Five
Hundred Dollars ($7,500.00). Landlord and Tenant shall use their commercially
reasonable efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such costs and
expenses.

 

-13-



--------------------------------------------------------------------------------

7. UTILITIES AND SERVICES

Tenant shall directly pay to the applicable utility provider the cost of all
(i) water, sewer use and sewer discharge fees, gas, electricity, telephone,
telecommunications, cabling and other utilities billed or metered separately to
the Premises and (ii) refuse pickup, garbage and waste disposal and janitorial
service to the Premises, and to the extent paid for by Tenant pursuant to this
Section such costs shall not be included in Operating Expenses. The foregoing
shall in no event operate to modify Tenant’s obligation to pay, as part of
Operating Costs, the utility charges associated with maintaining, repairing and
operating the Common Area, including, without limitation, the Parking Structure.
Landlord makes no representation with respect to the adequacy or fitness of the
air conditioning or ventilation equipment in the Buildings to maintain
temperatures which may be required for, or because of, any equipment of Tenant
other than normal fractional horsepower office equipment and Landlord shall have
no liability for loss or damage in connection therewith. In no event shall
Landlord be obligated to provide any janitorial services to the Premises;
provided that Landlord reserves the right to require Tenant to improve the scope
of its janitorial services upon thirty (30) days written notice to Tenant.

7.1 Utility Expenses. For any such utility fees, use charges, or similar
services that are not billed or metered separately to Tenant pursuant to the
foregoing paragraph, including without limitation, water and sewer charges, and
garbage and waste disposal and other utility charges associates with the
maintenance, repair and operation of the Common Area, including, without
limitation, the Parking Structure (collectively, “Utility Expenses”), Tenant
shall pay to Landlord Tenant’s Share of Utility Expenses.

7.2 Common Area Utility Costs. For any such utility fees, use charges, or
similar services applicable to the Common Area, including, without limitation,
the Parking Structure that are not billed or metered separately to Tenant
pursuant to the first grammatical paragraph of this Article 7 (including those
associated with the Common Area, as same may be expanded), Tenant shall pay to
Landlord Tenant’s Share of any Common Area utility costs, fees, charges and
expenses (collectively, “Common Area Utility Costs”). Tenant shall pay to
Landlord one-twelfth (1/12th) of the estimated amount of Tenant’s Share of the
Common Area Utility Costs on the Commencement Date and thereafter on the first
(1st) day of each month throughout the balance of the Term of this Lease. Any
reconciliation thereof shall be substantially in the same manner as set forth in
Section 6.4 above.

7.3 Miscellaneous. Tenant acknowledges that the Premises may become subject to
the rationing of utility services or restrictions on utility use as required by
a public utility company, governmental agency or other similar entity having
jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder
shall be subject to any mandatory rationing restrictions as may be imposed upon
Landlord, Tenant, the Premises, or other portions of the Project and Common
Area, and Tenant shall in no event be excused or relieved from any covenant or
obligation to be kept or performed by Tenant by reason of any such rationing or
restrictions.

7.4 Interruption of Utility Service. In the event any of the utility services
essential to the use and occupancy of the Premises shall be interrupted (such
that any of such services shall not be available for Tenant’s use and occupancy
of the Premises) for a period in excess of seventy-two (72) hours, such
interruption shall not have been the result of or arise out of a casualty or
condemnation within the terms of Sections 25 or 26 or the result of any act or
omission of Tenant, such interruption shall have had a material and adverse
effect on Tenant’s use and occupancy of the Premises, and either (i) Landlord
actually receives insurance proceeds related to such interruption, curtailment
or suspension of utility services, or (ii) the interruption is caused by the
gross negligence or willful misconduct of Landlord or any Landlord’s
Representative (as defined in Section 13.1 below), Tenant shall receive an
abatement of one (1) day of Rent for each day subsequent to the expiration of
such seventy-two (72) hour period that such utility interruption continues.
Tenant shall not be entitled to any abatement or to exercise any termination
rights in the event Tenant is in Chronic Default of this Lease. To the extent
Landlord has actual knowledge, Landlord shall notify Tenant at least forty-eight
(48) hours in advance of any scheduled shut-down or interruption in utilities
service; provided that Landlord makes no representation or warranty with respect
to any actions that may be taken by a public utility company.

 

8. LATE CHARGES

Any and all sums or charges set forth in this Section 8 are considered part of
Additional Rent. Tenant acknowledges that late payment by Tenant to Landlord of
Base Rent (the fifth (5th) day of each month or any time thereafter), Operating
Expenses (the 31st day after Tenant’s receipt of Landlord’s written demand
therefor or any time thereafter), or other sums due hereunder, will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges, late charges that may be

 

-14-



--------------------------------------------------------------------------------

imposed on Landlord by the terms of any note secured by any encumbrance against
the Premises, and late charges and penalties imposed on Landlord as a result of
Tenant’s late payment of Operating Expenses. Therefore, if any installment of
Rent or any other sum due from Tenant is not received by Landlord when due,
Tenant shall promptly pay to Landlord an additional sum equal to five percent
(5%) of such delinquent amount plus interest on such delinquent amount at the
rate equal to eight percent (8%) per annum for the time period such payments are
delinquent as a late charge. If Tenant delivers to Landlord a check for which
there are not sufficient funds, Landlord may, at its sole option, require Tenant
to replace such check with a cashier’s check for the amount of such check and
all other charges payable hereunder. The parties agree that this late charge and
the other charges referenced above represent a fair and reasonable estimate of
the costs that Landlord will incur by reason of late payment by Tenant.
Acceptance of any late charge or other charges shall not constitute a waiver by
Landlord of Tenant’s default with respect to the delinquent amount, nor prevent
Landlord from exercising any of the other rights and remedies available to
Landlord for any other breach of Tenant under this Lease. If a late charge or
other charge becomes payable for any three (3) installments of Rent within any
twelve (12) month period, then for the next twelve (12) month period Landlord,
at Landlord’s sole option, can either require the Rent be paid quarterly in
advance, or be paid monthly in advance by cashier’s check or by electronic funds
transfer.

 

9. USE OF PREMISES

9.1 Compliance with Laws, Rules and Regulations and Private Restrictions.

9.1.1 The Premises are to be used solely for the purposes and uses specified in
the Basic Lease Information and for no other uses or purposes without Landlord’s
prior written consent. Landlord’s consent shall not be unreasonably withheld or
delayed so long as the proposed use (i) does not involve the use of Hazardous
Materials other than as expressly permitted under the provisions of Section 27
below, and (ii) does not require any additional parking spaces, and (iii) is
compatible and consistent with the other uses then being made in other similar
types of building projects in the Silicon Valley market area, as reasonably
determined by Landlord. The use of the Premises by Tenant and its employees,
representatives, agents, invitees, licensees, subtenants, customers or
contractors (collectively, “Tenant’s Representatives”) shall be subject to, and
at all times in compliance with, (a) any and all applicable laws, rules, codes,
ordinances, statutes, orders and regulations as same exist from time to time
throughout the Term of this Lease, and all conditions of approval for the
Project substantially identical with those approved for Planning Application
2012-7070 on June 19, 2012 (collectively, the “Laws”), including without
limitation, the requirements of the Americans with Disabilities Act, a federal
law codified at 42 U.S.C. 12101 et seq., including, but not limited to Title III
thereof, all regulations and guidelines related thereto and all requirements of
Title 24 of the State of California (collectively, the “ADA”), and (b) any and
all rules and regulations set forth in Exhibit C hereto, any other reasonable
rules and regulations promulgated by Landlord now or hereafter enacted relating
to the construction of the Buildings and/or the construction of the Tenant
Improvements, parking and the operation of the Premises and/or any other part of
the Project (collectively, the “Rules and Regulations”), and (c) and any and all
Private Restrictions (defined in Section 9.1.1 below), subject to the provisions
set forth in Section 9.1.1 below. Tenant agrees to, and does hereby, assume full
and complete responsibility to ensure that the Premises, including without
limitation, the Tenant Improvements, are in compliance with all applicable Laws
throughout the Term of this Lease. Additionally, Tenant shall be solely
responsible for the payment of all costs, fees and expenses associated with any
modifications, improvements or other Alterations to the Premises and/or any
other portion of the Project occasioned by the enactment of, or changes to, any
Laws arising from Tenant’s particular and unique use (as opposed to office uses
by tenants in general) of the Premises or Alterations or other improvements made
to the Premises regardless of when such Laws became effective. In the event that
any modifications or improvements to the Premises are occasioned by the
enactment of, or changes to, any Laws after the Commencement Date, provided such
modifications or improvements are unrelated to Tenant’s particular and unique
use of the Premises or Alterations installed by Tenant, any costs, fees or
expenses related thereto shall be paid by Landlord and shall become Operating
Expenses, and Tenant shall pay the amortized portions of such Operating Expenses
as provided in Section 6.1.4 of this Lease. Tenant shall not initiate, submit an
application for, or otherwise request, any land use approvals or entitlements
with respect to the Premises or any other portion of the Project, including
without limitation, any variance, conditional use permit or rezoning, without
first obtaining Landlord’s prior written consent thereto, which consent is
subject to Landlord’s commercially reasonable discretion.

9.1.1 Tenant shall comply with any and all rules, covenants, conditions and
restrictions (“CC&R’s”), reciprocal easement agreements, any other operating
agreements and/or regulations imposed by or on behalf of any applicable owners
association or similar entity or body owning and operating the Project
(collectively, the “Private Restrictions”), provided same do not materially and
adversely affect Tenant’s Permitted Use (as set forth in the Basic Lease
Information) of the Premises, or materially increase Tenant’s obligations or
materially decrease Tenant’s rights under this Lease. Landlord represents for
the benefit of Tenant that as of the Lease Date there are no Private
Restrictions encumbering the Project except as set forth on Exhibit G attached
hereto, but Landlord anticipates recording Private

 

-15-



--------------------------------------------------------------------------------

Restrictions prior to the Delivery Date. If at any time after the Lease Date
Landlord intends to enter into any Private Restriction affecting the Project
(whether or not recorded), prior to entering into and/or recording any such
Private Restriction, Landlord shall obtain Tenant’s prior written consent
thereto, which shall not be unreasonably withheld as long as such Private
Restriction does not materially and adversely affect Tenant’s Permitted Use of
the Project, materially increase Tenant’s obligations or materially diminish
Tenant’s rights under this Lease, or interfere with Tenant’s parking or signage
rights as contemplated in this Lease. Tenant acknowledges that subject to the
foregoing, this Lease shall be subject and subordinate to any such Private
Restrictions.

9.2 Prohibition on Use. Tenant shall not use the Premises or permit anything to
be done in or about the Premises nor keep or bring anything therein which will
in any way increase the existing rate of or affect any policy of fire or other
insurance upon the Buildings or any of its contents (unless Tenant agrees to pay
for any such increase), or cause a cancellation of any insurance policy. No
auctions may be held or otherwise conducted in, on or about any portion of the
Premises or the Project without Landlord’s prior written consent thereto. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way unreasonably obstruct or interfere with the rights of Landlord. The
Premises shall not be used for any unlawful purpose. Tenant shall not cause,
maintain or permit any private or public nuisance in, on or about any portion of
the Premises or the Project, including, but not limited to, any offensive odors,
noises, fumes or vibrations. Tenant shall not damage or deface or otherwise
commit or permit to be committed any waste in, upon or about the Premises or any
other portion of the Project. Tenant shall not place or store, nor permit any
other person or entity to place or store, any property, equipment, materials,
supplies, personal property or any other items or goods outside of the Premises
for any period of time. Except as specifically set forth in Section 38, Tenant
shall not install any radio or television antenna, satellite dish, microwave,
loudspeaker or other device on the roof or exterior walls of any Building or any
other portion of the Project. Tenant shall place no loads upon the floors,
walls, or ceilings in excess of the maximum designed load permitted by the
applicable Uniform Building Code or which may damage any Building or outside
areas within the Project. Tenant shall not place any harmful liquids in the
drainage systems or dump or store waste materials, refuse or other such
materials, or allow such materials to remain outside any Building area, except
for any non-hazardous or non-harmful materials which may be stored in refuse
dumpsters.

9.3 Access. Subject to the terms and conditions set forth in this Lease, Tenant
shall have access to the Premises twenty-four (24) hours a day, seven (7) days a
week.

 

10. ALTERATIONS; AND SURRENDER OF PREMISES

10.1 Alterations. Tenant shall be permitted to make, at its sole cost and
expense, non-structural alterations and additions to the interior of the
Premises without obtaining Landlord’s prior written consent provided the cost of
same does not exceed Seventy-Five Thousand Dollars ($75,000.00) per project and
does not exceed a total of Three Hundred Thousand Dollars ($300,000.00) in any
twenty-four (24) month period (the “Permitted Improvements”). Notwithstanding
Landlord’s consent may not be required, Tenant shall notify Landlord in writing
at least ten (10) days in advance of such alterations or additions comprising
the Permitted Improvements so that Landlord may post a Notice of
Non-Responsibility on the Premises. Except for the Permitted Improvements,
Tenant shall not install any signs, fixtures, improvements, nor make or permit
any other alterations or additions (collectively, with the Permitted
Improvements, “Alteration(s)”), to the Premises without the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed so long as the proposed Alterations do not affect the structural or
exterior portions of a Building. If any such Alteration is expressly permitted
by Landlord, Tenant shall deliver at least ten (10) days’ prior notice to
Landlord, from the date Tenant intends to commence construction, sufficient to
enable Landlord to post a Notice of Non-Responsibility. In all events, Tenant
shall obtain all permits or other governmental approvals and all Private
Restriction approvals prior to commencing any of such work and deliver a copy of
same to Landlord. All Alterations shall be at Tenant’s sole cost and expense,
and shall be installed by a licensed contractor (reasonably approved by
Landlord) in compliance with all applicable Laws (including, but not limited to,
the ADA), Private Restrictions and Rules and Regulations. Tenant shall keep the
Premises, and the property on which the Premises are situated and the Project
free from any liens arising out of any work performed, materials furnished or
obligations incurred by or on behalf of Tenant. Tenant shall, prior to
construction of any and all Alterations, provide additional insurance as
reasonably required, and also such assurances to Landlord, including without
limitation, waivers of lien.

10.2 Surrender of Premises. At the expiration of the Term or earlier termination
of this Lease, Tenant shall surrender the Premises to Landlord (a) in good
condition and repair (damage by acts of God, casualty, and normal wear and tear
excepted), but with all interior walls cleaned, any carpets cleaned, all floors
cleaned and, where applicable, waxed, all non-working light bulbs and ballasts
replaced and all roll-up doors and plumbing fixtures in good condition and
working order, and (b) in accordance with the provisions of Section 27 hereof.
Normal wear and tear shall not include any damage or deterioration that would
have been prevented by proper maintenance by Tenant, or Tenant otherwise
performing all of its obligations under this Lease, including, without
limitation, the janitorial service. On

 

-16-



--------------------------------------------------------------------------------

or before the expiration or earlier termination of this Lease, Tenant shall
remove all of Tenant’s Property (as hereinafter defined) and Tenant’s signage
from the Premises and the other portions of the Project. With respect to the
Tenant Improvements and any Alterations, Landlord, if requested in writing by
Tenant at the time that Tenant requests Landlord’s consent thereto, shall by
written notice to Tenant given at such time, or, if Landlord’s consent is not
required, given not later than ninety (90) days prior to the Expiration Date
(except in the event of a termination of this Lease prior to the scheduled
Expiration Date, in which event no advance notice shall be required), notify
Tenant that Tenant, at Tenant’s expense, shall be required to remove the
designated Tenant Improvements or Alterations and repair any damage caused by
such removal. In no event shall Tenant be obligated to remove the Warm Shell
Improvements. Notwithstanding the foregoing to the contrary, “Tenant
Improvements” and “Alterations” shall not include generic or building standard
improvements normally installed by office tenants in similar buildings and
projects in the geographical location of the Premises. Tenant shall repair any
damage caused by such removal of the Tenant’s Property and the requested
Alterations and Tenant Improvements. For purposes hereof, the term “Tenant’s
Property” shall mean and refer to all trade fixtures, computer wiring and
cabling (provided that Landlord, may by written notice to Tenant given not later
than one hundred twenty (120) days prior to the Expiration Date, request that
Tenant leave some or all of the computer wiring and cabling in place),
furnishings, inventories, goods and personal property of Tenant. Any of Tenant’s
Property not so removed by Tenant as required herein shall be deemed abandoned
and may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and disposition of such property; provided, however, Tenant
shall remain liable to Landlord for all costs incurred in storing and disposing
of such abandoned property of Tenant. All Tenant Improvements and Alterations
except those Alterations which Landlord requires Tenant to remove shall remain
in the Premises as the property of Landlord. If the Premises are not surrendered
at the expiration of the Term or earlier termination of this Lease, and in
accordance with the provisions of this Section 10 and Section 27 below, Tenant
shall continue to be responsible for the payment of Rent (as the same may be
increased pursuant to Section 20 below) until the Premises are so surrendered in
accordance with said provisions. Tenant shall indemnify, defend and hold
Landlord and Landlord’s Indemnitees (defined below) harmless from and against
any and all damages, expenses, costs, losses or liabilities arising from any
delay by Tenant in so surrendering the Premises including, without limitation,
any damages, expenses, costs, losses or liabilities arising from any claim
against Landlord made by any succeeding tenant or prospective tenant founded on
or resulting from such delay and losses and damages suffered by Landlord due to
lost opportunities to lease any portion of the Premises to any such succeeding
tenant or prospective tenant, together with, in each case, actual attorneys’
fees and costs.

 

11. REPAIRS AND MAINTENANCE

11.1 Tenant’s Repairs and Maintenance Obligations. Except for those portions of
the Buildings, the Common Area (including the Parking Structure) and the Project
to be maintained or replaced by Landlord, as provided in Sections 9.1, 11.2, 25,
26 and 27 of this Lease, or otherwise covered by any warranty held by Landlord,
Tenant shall, at its sole cost and expense, keep and maintain all parts of the
Premises and the Buildings as are within the exclusive control of Tenant in
good, clean and safe condition and repair, promptly making all necessary repairs
and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original thereof, all
of the foregoing to the reasonable satisfaction of Landlord including, but not
limited to, repairing any damage caused by Tenant or any of Tenant’s
Representatives and replacing any property so damaged by Tenant or any of
Tenant’s Representatives, subject to Section 12.5 concerning waiver of
subrogation rights. Without limiting the generality of the foregoing, Tenant
shall maintain the Premises consistent with other comparable building projects
located in the Silicon Valley market area, and Tenant shall be solely
responsible for promptly maintaining, repairing and, subject to Section 11.2
below, replacing (a) interior Building electrical wiring systems, electrical
fixtures and electrical equipment; (b) interior Building fire protection
services (including without limitation, fire, life safety and sprinkler
systems)(the “Fire Protection Services”); (c) the interior Building electrical,
plumbing and mechanical systems (including without limitation, the heating,
ventilation and air conditioning systems (collectively, the “HVAC Systems”)),
(d) intentionally omitted; (e) elevator and other systems serving each Building
(collectively, the “Building Systems”); (f) all interior Building lighting
(including, without limitation, light bulbs and/or ballasts); (g) all glass,
windows, window frames, window casements, skylights, interior and exterior
doors, door frames and door closers; (h) all Tenant signage; (i) security
systems; and (j) all partitions, fixtures, equipment, interior painting,
interior walls and floors, and floor coverings of the Premises and every part
thereof (including, without limitation, any demising walls contiguous to any
portion of the Premises). Without limiting the generality of the foregoing,
Tenant shall enter into a commercially reasonable HVAC maintenance contract.
Landlord shall have the right to approve any vendor hired by Tenant to perform
any of the foregoing maintenance services, which approval shall not be
unreasonably withheld, conditioned or delayed. Except as specifically set forth
in Section 38, Tenant shall have no right of access to or right to install any
device on the roof of any Building or make any penetrations of the roof of any
Building without the express prior written consent of Landlord.

 

-17-



--------------------------------------------------------------------------------

11.2 Landlord’s Repairs and Maintenance Obligations. Subject to the provisions
of Sections 11.1, 25, 26 and 27, Landlord agrees, at Landlord’s sole cost and
expense, without right of reimbursement by Tenant, to keep in good repair and
replace (when determined necessary in Landlord’s reasonable business judgment)
the structural portions of (i) the gutters, downspouts, roof and roof coverings
(excluding roof membrane), (ii) floors (but not floor coverings),
(iii) foundations, columns and footings, and (iv) wall structures of the
Buildings (exclusive of glass and exterior doors), as well as all pipes and
conduit to the point of entry into the Buildings. Landlord, as an Operating
Expense, shall maintain in good repair (a) all Common Areas, including without
limitation, the parking areas, pavement, landscaping, sprinkler systems,
sidewalks, driveways, curbs, Parking Structure and lighting systems in the
Common Areas, (b) all sewage systems, (c) exterior Building System pipes,
conduit, fixtures and equipment to the point of entry into the Building, (d) any
rail spur and rail crossing, and (e) exterior painting of the Buildings. As
provided above, Landlord also shall be responsible for keeping in good repair
and replacing (when determined necessary in Landlord’s reasonable business
judgment) the Parking Structure. In addition, to the extent that capital
expenditures are required (whether as a result of changes in law or otherwise)
for repairs or replacements to any of the Building Systems or other items
otherwise made the obligation of Tenant pursuant to Section 11.1 above, Landlord
shall cause such work to be completed and such capital expenditures shall become
Operating Expenses, and Tenant shall pay the amortized portions of such
Operating Expenses as provided in Section 6.1.4 of this Lease. The foregoing
shall not apply to capital repairs required due to Tenant’s Alterations or
specific and unique use of the Premises, the cost of which shall be the sole
obligation of Tenant. Except as provided in the foregoing sentence, with respect
to expenditures in excess of Two Hundred Thousand and No/100 Dollars
($200,000.00), whether the obligation of Landlord or Tenant hereunder, that are
not categorized as capital items, including, but not limited to, slurry sealing
the surface parking areas or repainting the exteriors of the Buildings, Landlord
shall cause such work to be completed and such non-capital expenditures shall
become Operating Expenditures amortized over their useful life as reasonably
determined by Landlord, and Tenant shall pay the amortized portion of such
Operating Expenses as if they were capital expenditures as provided in
Section 6.1.4 of this Lease.

11.3 Tenant’s Failure to Perform Repairs and Maintenance Obligations. If Tenant
is in material default (beyond applicable notice and cure periods) of its
obligation to repair and maintain the Premises and the other areas properly as
required herein, Landlord may, but without obligation to do so, at any time make
such repairs or maintenance without Landlord having any liability to Tenant for
any loss or damage that may accrue to Tenant’s Property or to Tenant’s business
by reason thereof, except to the extent any damage is caused by the willful
misconduct or gross negligence of Landlord or Landlord’s Representatives. If
Landlord makes such repairs or maintenance, upon completion thereof, Tenant
shall pay to Landlord, as Additional Rent, Landlord’s costs and expenses
incurred therefor. The obligations of Tenant and Landlord hereunder shall
survive the expiration of the Term of this Lease or the earlier termination
thereof. Except as otherwise expressly provided in this Lease (and subject to
any limitations contained herein), Tenant hereby waives any right to repair at
the expense of Landlord under any applicable Laws now or hereafter in effect
with respect to the Premises.

 

12. INSURANCE

12.1 Types of Insurance. Tenant shall maintain in full force and effect at all
times during the Term of this Lease from and after the date Tenant enters the
Premises, at Tenant’s sole cost and expense, for the protection of Tenant and
Landlord, as their interests may appear, policies of insurance issued by a
carrier or carriers reasonably acceptable to Landlord and its lender (which
afford the following coverages: (i) worker’s compensation and employer’s
liability, as required by law; and (ii) commercial general liability insurance
(occurrence form) providing coverage against any and all claims for bodily
injury and property damage occurring in, on or about the Premises arising out of
Tenant’s and Tenant’s Representatives’ use or occupancy of the Premises and/or
Project. Such insurance under (ii) above shall include coverage for blanket
contractual liability, fire damage, premises, completed operations and products
liability. Such insurance shall have a combined single limit of not less than
One Million Dollars ($1,000,000) per occurrence with a Two Million Dollar
($2,000,000.00) aggregate limit and excess/umbrella insurance in the amount of
Twenty Million Dollars ($20,000,000.00). In addition to the foregoing, at all
times during the Term after Tenant enters the Premises, Tenant shall maintain
(a) comprehensive automobile liability insurance with a combined single limit of
at least One Million Dollars ($1,000,000) per occurrence for claims arising out
of any company owned automobiles; and (b) “cause of loss – special form property
insurance, including without limitation, sprinkler leakage, covering damage to
or loss of any of Tenant’s Property and the Tenant Improvements and Alterations
located in, on or about the Premises, and in addition, coverage for business
interruption of Tenant (such insurance shall be written on a replacement cost
basis (without deduction for depreciation) in an amount equal to the replacement
value of the aggregate of the items referred to in this clause (b); provided
that Tenant shall not be required to maintain such coverage’s described in this
subparagraph (b) until after the Delivery Date). Also in addition to the
foregoing, Tenant shall self-insure for personal injury coverage, so long as
Tenant has a minimum net worth of at least One Hundred Million Dollars
($100,000,000.00). Finally, if required by Landlord’s lender, Landlord may
require increased property or casualty liability amounts if similar prudent
landlords require such coverage in the Silicon Valley, California area and same
is

 

-18-



--------------------------------------------------------------------------------

available at commercially reasonable rates; provided that if Tenant cannot
provide such additional insurance, Landlord shall have the right, but not the
obligation, to maintain same, and bill the cost of same to Tenant as Operating
Expenses.

12.2 Insurance Policies. Insurance required to be maintained by Tenant shall be
written by companies (i) licensed to do business in the State of California and
(ii) having a “General Policyholders Rating” of at least A-:VIII (or such higher
rating as may reasonably be required by a lender having a lien on the Premises)
as set forth in the most current issue of “A.M. Best’s Rating Guides.” Any
deductible amounts under any of the insurance policies required hereunder shall
not exceed Thirty-Five Thousand Dollars ($35,000.00); provided that Landlord
shall have the right to reduce such amount if Tenant has a net worth less than
One Hundred Million Dollars ($100,000,000.00). Tenant shall deliver to Landlord
certificates of insurance for all insurance required to be maintained by Tenant
hereunder at the time of execution of this Lease by Tenant. Tenant shall,
furnish Landlord with certificates of renewal or “binders” thereof within ten
(10) days after renewal. If available, Tenant shall have its insurer provide
Landlord with advance written notice of any cancellation or material
modification. Tenant shall have the right to provide insurance coverage which it
is obligated to carry pursuant to the terms of this Lease under a blanket
insurance policy, provided such blanket policy expressly affords coverage for
the Premises and for Landlord as required by this Lease.

12.3 Additional Insureds and Coverage. Each of Landlord, Landlord’s property
management company or agent, and Landlord’s lender(s) (of which Tenant has
received written notice) having a lien against the Premises or any other portion
of the Project shall be named as additional insureds or loss payees (as
applicable) under all of the policies required in Section 12.1(ii) and, with
respect to the Tenant Improvements, in Section 12.1(b) hereof. Additionally, the
commercial general liability policy shall provide for severability of interest.
All insurance to be maintained by Tenant hereunder shall, except for workers’
compensation, employer’s liability and comprehensive automobile liability
insurance, be primary, without right of contribution from insurance maintained
by Landlord. Any umbrella/excess liability policy (which shall be in “following
form”) shall provide that if the underlying aggregate is exhausted, the excess
coverage will drop down as primary insurance. The limits of insurance maintained
by Tenant shall not limit Tenant’s liability under Section 13 of this Lease.
Tenant shall not be liable for any damage to Landlord’s property in excess of
the insurance carried or required to be carried by Tenant hereunder. It is the
parties’ intention that the insurance to be procured and maintained by Tenant as
required herein shall provide coverage for any and all damage or injury arising
from or related to Tenant’s use of, or operations in, the Project.
Notwithstanding anything to the contrary contained herein, to the extent
Landlord’s cost of maintaining insurance with respect to any of the Buildings is
increased solely as a result of Tenant’s acts, omissions, Alterations,
improvements, use or occupancy of the Premises, Tenant shall pay one hundred
percent (100%) of, and for, each such increase as Additional Rent.

12.4 Failure of Tenant to Purchase and Maintain Insurance. If Tenant fails to
obtain and maintain the insurance required herein throughout the Term of this
Lease and such failure continues for five (5) business days after Tenant’s
receipt of written notice of such failure, Landlord may, but without obligation
to do so, purchase the necessary insurance and pay the premiums therefor. If
Landlord so elects to purchase such insurance, Tenant shall promptly pay to
Landlord as Additional Rent, the amount so paid by Landlord, within thirty
(30) days after receipt of Landlord’s written demand therefor. In addition,
Landlord may recover from Tenant and Tenant agrees to pay, as Additional Rent,
any and all losses, damages, expenses and costs which Landlord may sustain or
incur by reason of Tenant’s failure to obtain and maintain such insurance.

12.5 Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, (i) Landlord and Tenant hereby mutually waive their respective rights of
recovery against each other for any loss of, or damage to, either parties’
property to the extent that such loss or damage is insured by an insurance
policy required to be in effect at the time of such loss or damage, and (ii) all
Tenant’s and Landlord’s insurance policies (excluding the liability policy)
shall contain a waiver by the insurer of any right to subrogation against the
other, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy. Each party shall obtain
any special endorsements, if required by its insurer, whereby the insurer waives
its rights of subrogation against the other party. This provision is intended to
waive fully, and for the benefit of the parties hereto, any rights and/or claims
which might give rise to a right of subrogation in favor of any insurance
carrier.

12.6 Landlord’s Insurance. Landlord shall maintain in full force and effect
during the Term of this Lease, subject to reimbursement as provided in
Section 6, policies of insurance which afford such coverages as are consistent
with other properties in Landlord’s portfolio and as carried by reasonably
prudent owners of other multi-building office projects in the geographical
vicinity of the Project. Landlord shall also procure such additional insurance
coverage as Tenant shall reasonably request Landlord to obtain; provided,
however, notwithstanding anything to the contrary contained herein, Tenant shall
pay, and shall be solely responsible for, any and all costs, premiums and
expenses of any such additional insurance, as Additional Rent, and Tenant shall
pay same to Landlord within twenty (20) days

 

-19-



--------------------------------------------------------------------------------

of receipt of Landlord’s written demand therefor. Landlord shall obtain and keep
in force during the Term of this Lease, as an item of Operating Expenses, a
policy or policies in the name of Landlord, with loss payable to Landlord and to
the holders of any mortgages, deeds of trust or ground leases on the Premises
(“Lender(s)”), insuring loss or damage to the Buildings, including all
improvements, fixtures (other than trade fixtures) and permanent additions,
rental interruption insurance for twelve (12) months’ rent, and if available,
off-premises services coverage. However, all alterations, additions and
improvements made to the Premises by Tenant (other than the Tenant Improvements)
shall be insured by Tenant rather than by Landlord. The amount of such insurance
procured by Landlord shall be equal to the full replacement cost of the
Buildings (excluding the cost of excavation and installation of footings),
including all improvements and permanent additions as the same shall exist from
time to time, or the amount required by Lenders. At Landlord’s option, such
policy or policies shall insure against all risks of direct physical loss or
damage (including, without limitation, the perils of earthquake), including
coverage for any additional costs resulting from debris removal and reasonable
amounts of coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of any Building required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered cause of loss. If any
such insurance coverage procured by Landlord has a deductible clause, the
deductible shall not exceed commercially reasonable amounts, and in the event of
any casualty or earthquake, the amount of such deductible shall be an item of
Operating Expenses as so limited in Section 6.1.3 above. Notwithstanding
anything to the contrary contained herein, to the extent the cost of maintaining
insurance with respect to the Buildings and/or any other improvements within the
Project is increased as a result of Tenant’s acts, omissions, alterations,
improvements (including without limitation, the Tenant Improvements), use or
occupancy of the Premises, Tenant shall pay one hundred percent (100%) of, and
for, such increase(s) as Additional Rent. Notwithstanding anything to the
contrary herein, if Landlord is a so-called institutional landlord, Landlord may
elect to self insure any insurance coverage elected or required of Landlord
under this Section 12.6, provided that Landlord shall demonstrate to Tenant’s
satisfaction, in Tenant’s sole but reasonable judgment, its capacity to operate
an on-going self-insurance program, which demonstration by Landlord shall
include copy(ies) of the certificate(s) of insurance and the policy(ies) of
insurance evidencing such self-insurance program (and that the costs thereof
will not exceed the insurance costs for similar projects in the vicinity of the
Premises). Notwithstanding the foregoing, if the institutional landlord fails to
self-insure as approved by Tenant in the preceding sentence at any time during
the Term, the institutional landlord again shall be obligated to carry the
insurance coverage required to be carried by this Section 12.6. For avoidance of
doubt, the Landlord named in the Basic Lease Information above may not elect to
self insure any insurance coverage elected or required of Landlord under this
Section 12.6.

 

13. LIMITATION OF LIABILITY AND INDEMNITY

13.1 Except to the extent of damage resulting from the violation of Laws by
Landlord, negligence or willful misconduct of Landlord or Landlord’s authorized
employees, representatives, agents, licensees or contractors (collectively,
“Landlord’s Representatives”), Tenant, agrees to protect, defend (with counsel
reasonably acceptable to Landlord) and hold Landlord and Landlord’s lenders,
partners, members, property management company (if other than Landlord), agents,
directors, officers, employees, representatives, contractors, successors and
assigns and each of their respective partners, members, directors, heirs,
employees, representatives, agents, contractors, heirs, successors and assigns
(collectively, the “Landlord Indemnitees”) harmless and indemnify the Landlord
Indemnitees from and against all third-party liabilities, damages, demands,
penalties, costs, claims, losses, judgments, charges and expenses (including
reasonable attorneys’ fees, costs of court and expenses necessary in the
prosecution or defense of any litigation including the enforcement of this
provision) (collectively, “Claims”) arising from or in any way related to,
directly or indirectly, (i) Tenant’s or Tenant’s Representatives’ use of the
Premises and other portions of the Project, (ii) the conduct of Tenant’s
business, (iii) from any activity, work or thing done or permitted by Tenant in
or about the Premises, (iv) in any way connected with Tenant’s Property, and/or
(v) Tenant’s failure to perform any covenant or obligation of Tenant under this
Lease. Tenant agrees that the obligations of Tenant herein shall survive the
expiration or earlier termination of this Lease. [Any sums payable by Tenant
pursuant to this Section that accrue prior to the date that the Maximum
Guarantee Test has been made shall be paid by Tenant to Landlord within thirty
(30) days after the date that the Maximum Guarantee Test has been met.]

13.2 Except to the extent of damage resulting from the negligence (but only to
the extent no covered by the insurance Tenant is then carrying or required to
carry under this Lease), gross negligence or willful misconduct , or violations
of Laws by, Landlord or Landlord’s Representatives, to the fullest extent
permitted by law, Tenant agrees that neither Landlord nor any of the Landlord
Indemnitees shall at any time or to any extent whatsoever be liable, responsible
or in any way accountable for any loss, liability, injury, death or damage to
persons or property which at any time may be suffered or sustained by Tenant or
by any person(s) whomsoever who may at any time be using, occupying or visiting
the Premises or any other portion of the Project, including, but not limited to,
any acts, errors or omissions of any other tenants or occupants of the Project.
Tenant shall not, in any event or circumstance, be permitted to offset or
otherwise credit against any payments of Rent required herein for matters for
which Landlord may be liable hereunder (except as expressly set forth in this
Lease). Neither Landlord nor any of the Landlord Indemnitees shall be liable for
any interference with light or air, or for any latent defect in the Premises or
the Buildings (except as expressly set forth in this Lease).

 

-20-



--------------------------------------------------------------------------------

13.3 Notwithstanding anything to the contrary contained in this Lease, except
with respect to Tenant’s obligations in Article 20 (“Holding Over”) and Article
27 (“Environmental Matters/Hazardous Materials), in no event shall either party
be liable to the other for any indirect, consequential, special, exemplary,
incidental or punitive damages arising from or relating to this Lease.

13.4 Notwithstanding anything to the contrary herein, the provisions of this
Article 13 shall be subject to the provisions of Section 40 below.

 

14. ASSIGNMENT AND SUBLEASING

14.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, hypothecate, encumber, grant any license or
concession, pledge or otherwise transfer this Lease or any interest herein,
permit any assignment or other such transfer of this Lease or any interest
hereunder by operation of law, sublet the Premises or any part thereof, or
permit the use of the Premises by any persons other than Tenant and Tenant’s
Representatives (all of the foregoing are sometimes referred to collectively as
“Transfers” and any person to whom any Transfer is made or sought to be made is
sometimes referred to as a “Transferee”). No consent to any Transfer shall
constitute a waiver of the provisions of this Section 14, and all subsequent
Transfers may be made only with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed, but which
consent shall be subject to the provisions of this Section 14.

14.2 Request for Consent. If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing, and deliver to Landlord at least thirty (30) days
(but not more than one hundred eighty (180) days) prior to the proposed
commencement date of the Transfer (the “Proposed Effective Date”) the following
information and documents (the “Tenant Notice”): (i) a description of the
portion of the Premises to be transferred (the “Subject Space”); (ii) all of
terms of the proposed Transfer including without limitation, the Proposed
Effective Date, the name and address of the proposed Transferee, and a copy of
the existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and any such other
information as Landlord may then reasonably require, including without
limitation, audited financial statements for the previous three (3) most recent
consecutive fiscal years, if available; (iv) the Plans and Specifications
(defined below), if any; and (v) such other information as Landlord may then
reasonably require. Tenant shall give Landlord the Tenant’s Notice by registered
or certified mail or by nationally recognized overnight courier addressed to
Landlord at Landlord’s Address specified in the Basic Lease Information. Within
thirty (30) days after Landlord’s receipt of the Tenant’s Notice (the “Landlord
Response Period”) Landlord shall notify Tenant, in writing, of its determination
with respect to such requested proposed Transfer or of Landlord’s election to
terminate such portion of the Premises which is proposed to be sublet or
assigned and recapture such portion of the Premises for reletting by Landlord;
provided, however, Landlord shall have the right to exercise the recapture right
only if (a) Tenant’s entire interest under this Lease is being assigned to a
third party other than an Affiliate (as defined in Section 14.7 below), or
(b) seventy-five percent (75%) or more of the Premises is being subleased by
Tenant (or such that including the proposed sublease, a total of 75% or more of
the Premises shall be subleased by Tenant) for the balance of the then remaining
Term. If Landlord exercises the recapture right, the Lease shall terminate as to
the Subject Space on the date that is thirty (30) days after Landlord’s delivery
of the exercise notice, and upon such date, neither party shall have any further
obligations hereunder with respect to the Subject Space except for those
obligations that expressly survive the expiration or termination of this Lease.
If Landlord does consent to the requested proposed Transfer, Tenant may
thereafter assign its interests in and to this Lease or sublease all or a
portion of the Premises to the same party and on the same terms as set forth in
the Tenant’s Notice. If Landlord fails to respond to Tenant’s Notice within
Landlord’s Response Period, then, after Tenant delivers to Landlord fifteen
(15) days written notice (the “Second Response Period”) and Landlord fails to
respond thereto prior to the end of the Second Response Period, the proposed
Transfer shall then be deemed approved by Landlord and Landlord shall be deemed
to have waived the recapture right set forth above.

14.3 Criteria for Consent. Tenant acknowledges and agrees that, among other
circumstances for which Landlord could reasonably withhold consent to a proposed
Transfer, it shall be reasonable for Landlord to withhold its consent where
(a) Tenant is in default of its obligations under this Lease beyond applicable
notice and cure periods, (b) the use to be made of the Premises by the proposed
Transferee is prohibited under this Lease or differs from the uses permitted
under this Lease, (c) the proposed Transferee or its business is subject to
compliance with additional requirements of the ADA beyond those requirements
which are applicable to Tenant, unless the proposed Transferee shall (1) first
deliver plans and specifications for complying with such additional requirements
(the “Plans and Specifications”) and obtain Landlord’s written consent thereto,
and (2) comply with all Landlord’s conditions contained in such consent, (d) the
proposed Transferee does not intend to occupy a substantial portion of the
Premises

 

-21-



--------------------------------------------------------------------------------

assigned or sublet to it, (e) Landlord reasonably disapproves of the proposed
Transferee’s business operating ability or history, reputation or
creditworthiness or the character of the business to be conducted by the
proposed Transferee at the Premises, (f) the proposed Transferee is a
governmental agency or unit, (g) Landlord or Landlord’s agent has shown space in
the Project to the proposed Transferee or responded to any inquiries from the
proposed Transferee or the proposed Transferee’s agent concerning availability
of space in the Project, at any time within the preceding three (3) months,
(h) Landlord otherwise determines that the proposed Transfer would have the
effect of decreasing the value of any Building or the Project, or increasing the
expenses associated with operating, maintaining and repairing the Project,
(i) the proposed Transferee (1) occupies space in the Project at the time of the
request for consent, (2) is negotiating with Landlord to lease space in the
Project at such time, or (3) has negotiated with Landlord during the three (3)-
month period immediately preceding the Tenant’s Notice, unless Landlord does not
have space in the Project reasonably suitable for the proposed Transferee’s
need, or (j) the proposed Transferee will use, store or handle Hazardous
Materials (defined below) in or about the Premises of a type, nature or quantity
not then acceptable to Landlord.

14.4 Effectiveness of Transfer and Continuing Obligations. Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of Exhibit
F hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s
commercially reasonable standard form of Consent to Assignment or Consent to
Sublease, as applicable, executed by Tenant and the Transferee in which each of
Tenant and the Transferee confirms its obligations pursuant to this Lease.
Failure or refusal of a Transferee to execute any such consent instrument shall
not release or discharge the Transferee from its obligation to do so or from any
liability as provided herein. The voluntary, involuntary or other surrender of
this Lease by Tenant, or a mutual cancellation by Landlord and Tenant, shall not
work a merger, and any such surrender or cancellation shall, at the option of
Landlord, either terminate all or any existing subleases or operate as an
assignment to Landlord of any or all of such subleases. Each permitted
Transferee shall assume and be deemed to assume this Lease and shall be and
remain liable jointly and severally with Tenant for payment of Rent and for the
due performance of, and compliance with all the terms, covenants, conditions and
agreements herein contained on Tenant’s part to be performed or complied with,
for the Term of this Lease. No Transfer shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee), and Tenant shall not be released from performing any of the
terms, covenants and conditions of this Lease. An assignee of Tenant shall
become directly liable to Landlord for all obligations of Tenant hereunder, but
no Transfer by Tenant shall relieve Tenant of any obligations or liability under
this Lease whether occurring before or after such consent, assignment,
subletting or other Transfer, unless expressly agreed to in writing by Landlord
in Landlord’s sole and absolute discretion. The acceptance of any or all of the
Rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer. Any and all options,
first rights of refusal, tenant improvement allowances and other similar rights
granted to Tenant in this Lease, if any, shall not be assignable (other than to
an Affiliate (defined below)) by Tenant unless expressly authorized in writing
by Landlord in Landlord’s sole and absolute discretion. Any Transfer made
without Landlord’s prior written consent, shall, at Landlord’s option, be null,
void and of no effect, and shall, at Landlord’s option, constitute a material
default by Tenant of this Lease. As Additional Rent hereunder, Tenant shall pay
to Landlord, a transfer fee in the amount of One Thousand Dollars ($1,000.00)
plus Tenant shall promptly reimburse Landlord for actual reasonable legal and
other reasonable expenses incurred by Landlord in connection with any actual or
proposed Transfer, with such legal fees and costs not to exceed $5,000.00 per
request for consent, provided that Tenant does not request material
modifications to this Lease or Landlord’s form of consent and such Transfer will
not require alterations in excess of One Hundred Thousand and No/100 Dollars
($100,000.00).

14.5 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the Tenant hereby agrees is reasonable, Tenant shall pay to
Landlord, as Additional Rent, fifty percent (50%) of any “Transfer Premium”
received by Tenant from such Transferee. The term “Transfer Premium” shall mean
all rent, additional rent and other consideration payable by such Transferee
which either initially or over the term of the Transfer exceeds the Rent or pro
rata portion of the Rent, as the case may be, for such space reserved in the
Lease, after Tenant has deducted therefrom Tenant’s reasonable costs to effect
the Transfer, including brokerage commissions, legal fees and the cost of
Alterations required to prepare the Premises for occupancy by the Transferee
(provided that any such Alterations are subject to Landlord’s approval as
provided in this Lease), not to exceed $6.00 per rentable square foot of that
portion of the Premises that is the subject of the Transfer. Tenant shall pay
the Landlord monthly, as Additional Rent, at the same time as the monthly
installments of Rent are payable hereunder, fifty percent (50%) of the Transfer
Premium.

14.6 Waiver. Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

 

-22-



--------------------------------------------------------------------------------

14.7 Affiliated Companies/Restructuring of Business Organization. The assignment
or subletting by Tenant of all or any portion of this Lease or the Premises to
(i) a parent or subsidiary of Tenant, or (ii) any person or entity which
controls, is controlled by or under the common control with Tenant, or (iii) any
entity which acquires all or substantially all of the assets of Tenant as a
going concern, or (iv) any entity into which Tenant is merged, reorganized (not
through a bankruptcy reorganization) or consolidated or any entity resulting
therefrom (all such persons or entities described in clauses (i), (ii),
(iii) and (iv) being sometimes herein referred to as “Affiliates”) shall not be
deemed a Transfer under this Section 14 (hence, the aforesaid events shall not
be subject to obtaining Landlord’s prior consent nor be subject to Landlord’s
recapture right as set forth above; Landlord shall not have any right to receive
any Transfer Premium in connection therewith; and Landlord shall not have the
recapture rights described in Section 14.2 above), provided in all instances
that:

14.7.1 any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Section 14;

14.7.2 Tenant gives Landlord prior notice of any such assignment or sublease to
an Affiliate, unless notice is prohibited by applicable securities laws, in
which case Tenant shall provide notice to Landlord as soon as possible
thereafter;

14.7.3 the successor of Tenant described in subsections (iii) or (iv) above has
as of the effective date of any such assignment or sublease a tangible net worth
and net assets, in the aggregate, computed in accordance with generally accepted
accounting principles (but excluding goodwill as an asset), which is equal to or
greater than the tangible net worth of Tenant as of the date of this Lease;

14.7.4 any such assignment or sublease shall be subject to all of the terms and
provisions of this Lease, and such assignee or sublessee (i.e., any such
Affiliate), other than in the case of an Affiliate resulting from a merger,
non-bankruptcy reorganization or consolidation as described in Section 14.7(iv)
above, shall assume, in a written document reasonably satisfactory to Landlord
and delivered to Landlord upon or prior to the effective date of such assignment
or sublease, all the obligations of Tenant under this Lease; and

14.7.5 Tenant and any guarantor shall remain fully liable for all obligations to
be performed by Tenant under this Lease, except in the case of an Affiliate
resulting from the acquisition of all or substantially all of the assets of
Tenant described in Section 14.7(iii) or from a merger or consolidation as
described in Section 14.7(iv) above and Tenant is not the surviving entity so
long as the surviving entity has a minimum net worth that equals or exceeds the
net worth of Tenant as of the date of this Lease.

 

15. SUBORDINATION

To the fullest extent permitted by law, this Lease, the rights of Tenant under
this Lease and Tenant’s leasehold interest shall be subject and subordinate at
all times to: (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting any Building or any other portion of the
Project, and (ii) the lien of any mortgage or deed of trust which may now or
hereafter exist for which any Building, ground leases or underlying leases, any
other portion of the Project or Landlord’s interest or estate in any of said
items is specified as security. Notwithstanding the foregoing, Landlord or any
such ground lessor, mortgagee, or any beneficiary shall have the right to
require this Lease be superior to any such ground leases or underlying leases or
any such liens, mortgage or deed of trust. If any ground lease or underlying
lease terminates for any reason or any mortgage or deed of trust is foreclosed
or a conveyance in lieu of foreclosure is made for any reason, whether with
respect to a present or a future ground lease, underlying lease, mortgage or
deed of trust, Tenant shall attorn to and become the Tenant of the successor in
interest to Landlord, provided such successor in interest will not disturb
Tenant’s use, occupancy or quiet enjoyment of the Premises if Tenant is not in
default of the terms and provisions of this Lease beyond any notice and
applicable cure period set forth herein. The successor in interest to Landlord
following foreclosure, sale or deed in lieu thereof shall not be: (a) liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) subject to any offsets or defenses which
Tenant might have against any prior lessor, except as specifically set forth in
this Lease; (c) bound by prepayment of more than one (1) month’s Rent, except in
those instances when Tenant pays Rent quarterly in advance pursuant to Section 8
hereof, then not more than three months’ Rent; or (d) liable to Tenant for the
Letter of Credit if not actually received by such successor in interest to the
extent the Letter of Credit and/or any proceeds therefrom has not already been
forfeited by, or refunded to, Tenant. Landlord shall be liable to Tenant for all
or any portion of the Letter of Credit and/or any proceeds therefrom not
forfeited by, or refunded to Tenant, until and unless Landlord transfers such
Letter of Credit and/or any proceeds therefrom to the successor in interest.
Tenant covenants and

 

-23-



--------------------------------------------------------------------------------

agrees to execute (and acknowledge if required by Landlord, any lender or ground
lessor) and deliver, within ten (10) business days after receipt of a written
demand or request by Landlord and in the form (which shall be commercially
reasonable) requested by Landlord, ground lessor, mortgagee or beneficiary, any
additional documents evidencing the priority or subordination of this Lease with
respect to any such ground leases or underlying leases or the lien of any such
mortgage or deed of trust. Tenant’s agreement to subordinate this Lease to any
existing or future ground or underlying lease or any existing or future deed of
trust or mortgage pursuant to the foregoing provisions of this Section 15 is
conditioned upon Landlord delivering to Tenant from the holder of any such
mortgage or deed of trust,(i) a commercially reasonable non-disturbance
agreement (reasonably satisfactory to the parties thereto) agreeing, among other
things, that Tenant’s right to possession of the Premises pursuant to the terms
and conditions of this Lease shall not be disturbed provided Tenant is not in
default under this Lease beyond the applicable notice and cure periods
hereunder, and (ii) otherwise complying with the provisions of Section 2.1(d)
above (an “SNDA”).

 

16. RIGHT OF ENTRY

Landlord and its agents shall have the right to enter the Premises at all
reasonable times, upon reasonable prior notice (at least twelve (12) hours’
prior notice except in the event of an emergency in which case no notice of any
kind shall be required), for purposes of inspection, exhibition, posting of
notices, investigation, replacements, repair, maintenance and alteration and
Landlord and its agents shall use commercially reasonable efforts to minimize
interference with Tenant’s operations in the Premises and to comply with
Tenant’s commercially reasonable security measures. Tenant shall provide
Landlord with key cards and keys to the non-secure portions of the Premises, and
contact information for escorts with respect to the secure portions of the
Premises. It is further agreed that Landlord shall have the right to use any and
all means Landlord deems necessary, regardless of any Tenant security measures,
to enter the Premises in an emergency; provided Landlord shall have access to
all of the Premises as long as Landlord provides Tenant with a reasonably
opportunity to arrange for Landlord to be accompanied by a representative of
Tenant. Landlord shall have the right to place “for rent”, “for lease” or “for
sale” signs in the Common Areas of the Project (excluding any areas on or within
any Building). Tenant hereby waives any Claim from damages or for any injury or
inconvenience to or interference with Tenant’s business, or any other loss
occasioned thereby except for any Claim for any of the foregoing arising out of
the gross negligence or willful misconduct of Landlord or its authorized
representatives. Landlord shall not show the Premises to prospective tenants or
place “for rent” or “for lease” signs on the Premises prior to that date which
is two hundred seventy (270) days before the expiration of the Term.
Notwithstanding anything to the contrary contained in this Lease, any entry by
Landlord and Landlord’s agents shall not impair Tenant’s operations more than
reasonably necessary and shall comply with Tenant’s reasonable security
procedures, and Tenant shall have the right to have an employee accompany
Landlord and/or its agents at all times that Landlord and/or its agents are
present on the Premises unless there is an emergency and an employee is not
available.

 

17. ESTOPPEL CERTIFICATE

Tenant shall execute (and acknowledge if required by any lender or ground
lessor) and deliver to Landlord, within ten (10) business days after Landlord
provides such to Tenant, a statement in writing certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification), the date to which the Rent and other charges are paid in
advance, if any, acknowledging that there are not, to the best of Tenant’s
actual knowledge, any uncured defaults on the part of Landlord hereunder or
specifying such defaults as are claimed, and such other matters as Landlord may
reasonably require. Any such statement may be conclusively relied upon by
Landlord and any prospective purchaser or encumbrancer of any Building or other
portions of the Project. Tenant’s failure to deliver such statement within such
time shall be conclusive upon the Tenant that (a) this Lease is in full force
and effect, without modification except as may be represented by Landlord;
(b) there are no uncured defaults in Landlord’s performance; and (c) not more
than one month’s Rent has been paid in advance, except in those instances when
Tenant pays Rent quarterly in advance pursuant to Section 8 hereof, then not
more than three months’ Rent has been paid in advance.

 

18. TENANT’S DEFAULT

The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:

18.1 The abandonment of the Premises by Tenant or the vacation of the Premises
by Tenant while Tenant is in default of any obligation under this Lease;

18.2 The failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required hereunder within three (3) business days after Landlord’s
delivery of written notice to Tenant that said payment is past due. Tenant
agrees that any such written notice delivered by Landlord shall, to the fullest
extent permitted by law, serve as the statutorily required notice under
applicable law provided that such notice is served in accordance with California
Code of Civil Procedure Section 1162;

 

-24-



--------------------------------------------------------------------------------

18.3 The failure by Tenant to observe, perform or comply with any of the
conditions, covenants or provisions of this Lease (except failure to make any
payment of Rent and/or Additional Rent) and such failure is not cured within
(i) thirty (30) days of the date on which Landlord delivers written notice of
such failure to Tenant for all failures other than with respect to (a) Hazardous
Materials (defined in Section 27 hereof) or (b) the timely delivery by Tenant of
an SNDA, a counterpart of a fully executed Transfer document and a consent
thereto (collectively, the “Transfer Documents”), an estoppel certificate and
insurance certificates, (ii) fifteen (15) days of the date on which Landlord
delivers written notice of such failure to Tenant for all failures in any way
related to Hazardous Materials and (iii) the time period, if any, specified in
the applicable sections of this Lease with respect to subordination, assignment
and sublease, estoppel certificates and insurance. However, Tenant shall not be
in default of its obligations hereunder if such failure (other than any failure
of Tenant to timely deliver an SNDA, the Transfer Documents, an estoppel
certificate or insurance certificates, for which an additional cure period of
three (3) business days shall be given to Tenant) cannot reasonably be cured
within such thirty (30)- day period, and Tenant promptly commences, and
thereafter diligently proceeds with same to completion, all actions necessary to
cure such failure as soon as is reasonably possible, but in no event shall the
completion of such cure be later than ninety (90) days after the date on which
Landlord delivers to Tenant written notice of such failure, unless Landlord,
acting reasonably and in good faith, otherwise expressly agrees in writing to a
longer period of time based upon the circumstances relating to such failure as
well as the nature of the failure and the nature of the actions necessary to
cure such failure; or

18.4 The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold, any court entering a decree or order
directing the winding up or liquidation of Tenant or of substantially all of
Tenant’s assets, Tenant taking any action toward the dissolution or winding up
of Tenant’s affairs, the cessation or suspension of Tenant’s use of the
Premises, or the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets or this leasehold.

 

19. REMEDIES FOR TENANT’S DEFAULT AND CHRONIC DEFAULT

19.1 Landlord’s Rights. In the event of Tenant’s material default under this
Lease beyond applicable cure periods, Landlord may terminate Tenant’s right to
possession of the Premises by any lawful means in which case upon delivery of
written notice by Landlord this Lease shall terminate on the date specified by
Landlord in such notice and Tenant shall immediately surrender possession of the
Premises to Landlord. In addition, the Landlord shall have the immediate right
of re-entry whether or not this Lease is terminated, and if this right of
re-entry is exercised following abandonment of the Premises by Tenant (while
Tenant is in default of any obligation under this Lease), Landlord may consider
any of Tenant’s Property and left on the Premises to also have been abandoned.
No re-entry or taking possession of the Premises by Landlord pursuant to this
Section 19 shall be construed as an election to terminate this Lease unless a
written notice of such intention is given to Tenant. If Landlord relets the
Premises or any portion thereof, Tenant shall be liable immediately to Landlord
for all costs Landlord incurs in reletting the Premises or any part thereof,
including, without limitation, broker’s commissions (which shall be amortized on
a straight-line basis over the term of the new lease and Tenant shall pay the
portion allocable to the remaining Term), expenses of cleaning and restoring the
Premises to the condition required under this Lease, and other similar costs
(collectively, the “Reletting Costs”), but the Reletting Costs shall exclude
costs incurred in decorating or further improving the Premises or otherwise
improving the Premises for a new tenant. Any and all of the Reletting Costs
shall be fully chargeable to Tenant and shall not be prorated or otherwise
amortized in relation to any new lease for the Premises or any portion thereof.
Reletting may be for a period shorter or longer than the remaining term of this
Lease. In no event shall Tenant be entitled to any excess rent received by
Landlord. No act by Landlord other than giving written notice to Tenant shall
terminate this Lease. Acts of maintenance, efforts to relet the Premises or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant’s right
to possession. So long as this Lease is not terminated, Landlord shall have the
right to remedy any default of Tenant, to maintain or improve the Premises, to
cause a receiver to be appointed to administer the Premises and new or existing
subleases and to add to the Rent payable hereunder all of Landlord’s reasonable
costs in so doing, with interest at the maximum rate permitted by law from the
date of such expenditure.

19.2 Damages Recoverable. If Tenant defaults, beyond applicable notice and cure
periods, under this Lease and abandons the Premises before the end of the Term,
or if Tenant’s right to possession is terminated by Landlord because of a breach
or default under this Lease, then in either such case, Landlord may recover from
Tenant all damages suffered by Landlord as a result of Tenant’s failure to

 

-25-



--------------------------------------------------------------------------------

perform its obligations hereunder, including all Reletting Costs and the worth
at the time of the award (computed in accordance with paragraph (3) of
Subdivision (a) of Section 1951.2 of the California Civil Code) of the amount by
which the Rent then unpaid hereunder for the balance of the Lease Term exceeds
the amount of such loss of Rent for the same period which Tenant proves could be
reasonably avoided by Landlord and in such case, Landlord prior to the award,
may relet the Premises for the purpose of mitigating damages suffered by
Landlord because of Tenant’s failure to perform its obligations hereunder;
provided, however, that even though Tenant has abandoned the Premises following
such breach, this Lease shall nevertheless continue in full force and effect for
as long as Landlord does not terminate Tenant’s right of possession, and until
such termination, Landlord shall have the remedy described in Section 1951.4 of
the California Civil Code (Landlord may continue this Lease in effect after
Tenant’s breach and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations) and
may enforce all its rights and remedies under this Lease, including the right to
recover the Rent from Tenant as it becomes due hereunder. The “worth at the time
of the award” within the meaning of Subparagraphs (a)(1) and (a)(2) of
Section 1951.2 of the California Civil Code shall be computed by allowing
interest at the rate of ten percent (10%) per annum. Tenant waives redemption or
relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other present or future law, in the event Tenant is
evicted or Landlord takes possession of the Premises by reason of any default of
Tenant hereunder. Notwithstanding the foregoing, the provisions of this
Section 19.2 shall be subject to the provisions of Section 40 below.

19.3 Rights and Remedies Cumulative. The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity by statute or otherwise, or
to any equitable remedies Landlord may have, and to any remedies Landlord may
have under bankruptcy laws or laws affecting creditors’ rights generally. In
addition to all remedies set forth above, if Tenant materially defaults under
this Lease beyond applicable notice and cure periods, all options granted to
Tenant hereunder shall automatically terminate, unless otherwise expressly
agreed to in writing by Landlord.

19.4 Chronic Default. The term “Chronic Default” as used in this Lease shall
mean that Tenant is in default beyond any applicable notice and cure period in
the performance of any of its obligations under this Lease more than three
(3) times in any twelve (12) month period, unless Tenant shall subsequently
perform all of Tenant’s obligations under this Lease without default beyond any
applicable notice and cure period for a total of twenty-four (24) consecutive
months following the last default beyond any applicable notice and cure period.

 

20. HOLDING OVER

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease; provided,
however, that if Tenant holds over after the expiration of the Lease Term hereof
with the express consent of Landlord, in such case Base Rent shall be payable
(x) for the first sixty (60) days following expiration of the Lease Term at a
monthly rate equal to the Base Rent applicable during the last rental period of
the Lease Term under this Lease, and (y) thereafter, one hundred twenty-five
percent (125%) of the greater of (i) the Base Rent applicable during the last
rental period of the Lease Term under this Lease or (ii) the fair market rental
rate for the Premises as of the commencement of such holdover period. Such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Notwithstanding anything to the contrary contained
in the foregoing provisions of this Section 20, Landlord hereby expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Section 20 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all Claims resulting from such failure, including but not limited
to, any Claims made by any succeeding tenant founded upon such failure to
surrender, and any lost profits to Landlord resulting therefrom.

 

-26-



--------------------------------------------------------------------------------

21. LANDLORD’S DEFAULT

Landlord shall not be considered in default of this Lease unless Landlord fails
within a reasonable time to perform an obligation required to be performed by
Landlord hereunder. For purposes hereof, a reasonable time shall be a reasonable
period under all the circumstances, but in any rate not less than thirty
(30) days after receipt by Landlord of written notice specifying the nature of
the obligation Landlord has not performed; provided, however, that if the nature
of Landlord’s obligation is such that more than thirty (30) days, after receipt
of written notice, is reasonably necessary for its performance, then Landlord
shall not be in default of this Lease if performance of such obligation is
commenced within such thirty (30) day period and thereafter diligently pursued
to completion.

21.1 Tenant’s Self-Help Remedy. If Landlord is in material default of any of its
obligations to maintain and repair the Premises (other than as a result of a
Casualty, which shall be governed solely by the provisions of Section 25 of this
Lease) (collectively referred to in this Section 21.1 as “repairs”), and such
default poses a material and imminent risk to the health or safety of persons,
then notwithstanding anything to the contrary contained in this Lease, Tenant
may perform such repairs subject to the following terms and conditions:

21.1.1 Tenant shall deliver thirty (30) days written notice to Landlord and any
ground lessor or lender whose name and address has previously been furnished to
Tenant in writing for such purpose notice (the “Self-Help Notice”) of Tenant’s
intention to perform such repairs, which Self-Help Notice shall indicate
Tenant’s intention to exercise its self-help rights and to perform such repairs
that are otherwise Landlord’s responsibility hereunder. If neither Landlord nor
any ground lessor or lender commences to cure Landlord’s failure to perform such
repairs within thirty (30) days after receipt of the Self-Help Notice, then
following an additional ten (10) business days notice stating in bold-faced all
capital letters: “FAILURE TO PERFORM SUCH WORK IN TEN (10) BUSINESS DAYS SHALL
RESULT IN TENANT’S EXERCISE OF SELF-HELP” and the failure of such maintenance or
repairs to be commenced in such time, Tenant may take such action as is
reasonably necessary to perform such repairs;

21.1.2 All repairs performed by Tenant or its agents pursuant to this
Section 21.1 must be performed in a good and workmanlike manner in compliance
with applicable Laws and Private Restrictions, at a reasonable and competitive
cost and rate, and shall not void any warranties or guarantees on the Premises
or the Project of which Tenant has notice;

21.1.3 In the event Landlord’s failure relates to repairs that are bona fide
emergency repairs (i.e., necessary to prevent or remediate a material and
imminent threat to the health or safety of persons), then notwithstanding the
provisions of Section 21.1.1 above, the Self-Help Notice shall be in the form
and shall be given in such amount of time as is reasonable in the circumstances,
and if Landlord, ground lessor or lender fails to respond within a time as is
reasonable in the circumstances, Tenant may cause such emergency repairs to be
made pursuant to the requirements set forth herein (and for the avoidance of
doubt, specifically excluding the additional ten (10) business day notice period
above so long as the initial notice provides in bold-faced, all capital letters
that: “FAILURE TO ACT SHALL RESULT IN TENANT EXERCISING SELF-HELP”); and

21.1.4 Landlord shall reimburse Tenant for the reasonable out-of-pocket
third-party costs of the performance of the repairs that are incurred in strict
accordance with the terms of this Section 21.1 (the “Reimbursement Amount”)
within thirty (30) days after Tenant’s submission to Landlord of Tenant’s bill
therefor, which bill shall be accompanied by receipted, itemized invoices (with
reasonable supporting documentation) and conditional lien releases from all
contractors, subcontractors, materialmen and suppliers that performed the work
or provided the material or services reflected in the bill), provided, however,
in no event shall the costs billed to Landlord for emergency repairs be
unreasonable and in no event shall such emergency repairs exceed what is
required to end the pending emergency (it being understood and agreed by
Landlord that in the case of an emergency, depending upon the circumstances,
overtime and/or premium time labor charges may be reasonable). Tenant shall
provide unconditional lien waivers to Landlord in connection with all such bills
paid within ten (10) days of Landlord’s payment of Tenant’s bill, or as soon
thereafter as reasonably practicable. In the event Landlord fails to pay all or
any portion of the Reimbursement Amount due Tenant under this Section 21.1
within thirty (30) days after receipt of Tenant’s bill therefore, together with
the invoices therefor, supporting documentation and the conditional lien
releases required by this Section 21.1.4, Tenant may with ten (10) business
days’ prior notice to Landlord stating in bold-faced, all capital letters that:
“FAILURE TO REIMBURSE WITHIN TEN (10) BUSINESS DAYS SHALL RESULT IN TENANT’S
EXERCISE OF OFFSET RIGHTS”, offset such delinquent amount against fifty percent
(50%) of the Base Rent due from Tenant until Tenant has been reimbursed in full
(together with interest on such delinquent amount at the rate of eight percent
(8%) per annum until such delinquent amount has been paid in full or fully
credited), provided that Tenant shall provide Landlord with unconditional lien
waivers in connection with the work relating to such amounts within ten
(10) days of the date on which the amount has been fully paid or so offset, or
as soon thereafter as reasonably practicable. Notwithstanding the foregoing, if
Landlord delivers to Tenant a

 

-27-



--------------------------------------------------------------------------------

good faith written objection notice within five (5) business days after receipt
of Tenant’s notice of intent to offset, setting forth with reasonable
particularity Landlord’s reasons for its claim that Landlord is not required to
pay Tenant all or any specified portion of the Reimbursement Amount, then Tenant
shall not be entitled to offset the disputed portion of the Reimbursement
Amount. In the event of a dispute between Landlord and Tenant regarding the
Reimbursement Amount, either party may elect to submit such matter for binding
arbitration with the JAMS pursuant to the procedures set forth in Section 5.D.
of Exhibit B.

 

22. PARKING

During the Term, as it may be extended, Tenant shall have the exclusive right to
use, at no additional cost (other than Operating Expenses), the number of
parking spaces specified in the Basic Lease Information. Tenant and Tenant’s
Representatives may park or permit any parking of vehicles for occasional
overnight parking to support business travel or to accommodate disabled
vehicles. Tenant also shall have the right to park Tenant-owned commuter vans or
buses and other Tenant-owned vehicles in the parking areas serving the Project;
provided that in no event shall Tenant permit recreational vehicles to be parked
in the Project. Landlord acknowledges that the parking spaces located
immediately adjacent to the Buildings (excluding the Amenities Building) shall
be available for Tenant’s exclusive use, but Landlord shall have no obligation
to police said areas.

 

23. TRANSFER OF LANDLORD’S INTEREST

If there is any sale or other transfer of the Premises or any other portion of
the Project by Landlord or any of Landlord’s interest therein, Landlord shall
automatically be entirely released from all liability under this Lease accruing
thereafter and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder after the date of such transfer,
provided that such transferee shall have assumed in writing all of Landlord’s
obligations hereunder. Landlord shall use all reasonable efforts to provide
Tenant with a copy of such assumption by such transferee, but providing Tenant
with such a copy shall not be a condition to Landlord being released under this
Section 23. A ground lease or similar long term lease by Landlord of an entire
Building shall be deemed a sale within the meaning of this Section 23. Tenant
agrees to attorn to such new owner provided such new owner does not disturb
Tenant’s use, occupancy or quiet enjoyment of the Premises so long as Tenant is
not in material default, beyond applicable notice and cure periods, of any of
the provisions of this Lease.

 

24. WAIVER

No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent or any other payment
due by one party to the other by the payee after default by either party shall
not be deemed a waiver of such default, other than a waiver of timely payment
for the particular payment involved, and shall not prevent Landlord or Tenant
from maintaining an unlawful detainer or other action based on such breach. No
payment by either party or receipt by the other party of a lesser amount than
the sums due hereunder shall be deemed to be other than on account of the
earliest sums due, nor shall any endorsement or statement on any check or
accompanying any check or payment be deemed an accord and satisfaction; and
either party may accept such check or payment without prejudice to such party’s
right to recover the balance of such sum or pursue any other remedy provided in
this Lease. No failure, partial exercise or delay on the part of either party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.

 

25. CASUALTY DAMAGE

25.1 Casualty. If the Premises or any part [excluding any of Tenant’s Property,
any Tenant Improvements and any Alterations installed by or for the benefit of
Tenant (collectively, the “Tenant’s FF&E”)] shall be damaged or destroyed by
fire or other casualty, Tenant shall give immediate written notice thereof to
Landlord. Within sixty (60) days after receipt by Landlord of such notice,
Landlord shall notify Tenant, in writing, whether the necessary repairs can
reasonably be made, as reasonably determined by Landlord: (a) in less than two
hundred seventy (270) days, or (b) in two hundred seventy (270) days or more,
from the date of such notice.

25.1.1 Insured Damage Requiring Less Than 270 Days To Repair. If the Premises
(other than the Tenant’s FF&E) are damaged only to such extent that repairs,
rebuilding and/or restoration can be reasonably completed, as reasonably
determined by Landlord, in less than two hundred seventy (270) days, then
Landlord shall repair the Premises to substantially the same condition that
existed prior to the occurrence of such casualty, subject to Landlord’s right to
terminate pursuant to Section 25.2 below (except that Landlord shall not be
required to rebuild, repair, or replace any of Tenant’s FF&E, which Tenant shall
be solely obligated to rebuild, repair or replace). The Rent payable hereunder
shall be abated proportionately from the date and to the extent Tenant actually
vacates the affected portions of the

 

-28-



--------------------------------------------------------------------------------

Premises until any and all repairs required herein to be made by Landlord and
Tenant are substantially completed (which repairs by Tenant shall be diligently
pursued and shall be deemed completed if Tenant operates for business from the
Premises or if ninety (90) days have passed from the completion of Landlord’s
repairs) but such abatement shall only be to the extent of the portion of the
Premises which is actually rendered unusable and unfit for occupancy and only
during the time Tenant is not actually using same. If Landlord fails to
substantially complete such repairs in less than two hundred seventy (270) days
after the date on which Landlord is notified by Tenant of the occurrence of such
casualty (such two hundred seventy (270)-day period to be extended for Tenant
Delays, Tenant Plan Delays or any force majeure events, which events shall
include, but not be limited to, acts or events beyond Landlord’s and/or its
contractors’ control, acts of God, earthquakes, strikes, lockouts, riots,
boycotts, casualties not caused by Landlord or Tenant, discontinuance of any
utility or other service required for performance of the work, moratoriums,
governmental delays in issuing permits, governmental agencies and weather, and
the lack of availability or shortage of materials (“Force Majeure Delays”));
provided that none of such Force Majeure Delays shall extend said two hundred
seventy (270)-day period by more than sixty (60) additional days], Tenant may
within ten (10) business days after expiration of such two hundred seventy
(270)- day period (as same may be extended), terminate this Lease by delivering
written notice to Landlord as Tenant’s exclusive remedy, whereupon all rights of
Tenant hereunder shall cease and terminate ten (10) business days after
Landlord’s receipt of such notice and Tenant shall immediately vacate the
Premises and surrender possession thereof to Landlord.

25.1.2 Major Insured Damage. If the Premises (other than the Tenant’s FF&E,
which Tenant shall be solely obligated to rebuild, repair or replace) are
damaged to such extent that repairs, rebuilding and/or restoration cannot be
reasonably completed, as reasonably determined by Landlord, in less than two
hundred seventy (270) days, then either Landlord or Tenant (but Tenant only to
the extent that more than fifty percent (50%) of the Square Footage of the
Buildings is affected) may terminate this Lease by giving written notice within
twenty (20) days after notice from Landlord regarding the time period of repair.
If either party notifies the other of its intention to so terminate the Lease,
then this Lease shall terminate and the Rent shall be abated from the date of
the occurrence of such damage, provided Tenant diligently proceeds to and
expeditiously vacates the Premises (but, in all events Tenant must vacate and
surrender the Premises to Landlord by no later than ten (10) business days
thereafter or there shall not be any abatement of Rent until Tenant so vacates
the Premises). If neither party elects to terminate this Lease, Landlord shall
promptly commence and diligently prosecute to completion the repairs to the
Premises, provided insurance proceeds are available and paid to Landlord (or
would have been available and paid to Landlord if Landlord had carried the
insurance required to be carried by Landlord pursuant to this Lease) to fully
repair the damage or Tenant, at Tenant’s sole option, contributes any shortfall
thereof to Landlord (except that Landlord shall not be required to rebuild,
repair, or replace any of Tenant’s FF&E). During the time when Landlord is
prosecuting such repairs to substantial completion, the Rent payable hereunder
shall be abated proportionately from the date and to the extent Tenant actually
vacates the affected portions of the Premises until any and all repairs required
herein to be made by Landlord and Tenant (which repairs by Tenant shall be
diligently pursued and shall be deemed completed if Tenant operates for business
from the Premises or if ninety (90) days have passed from the completion of
Landlord’s repairs) are substantially completed but such abatement shall only be
to the extent of the portion of the Premises which is actually rendered unusable
and unfit for occupancy and only during the time Tenant is not actually using
same. Notwithstanding anything to the contrary contained in this Article 25, if
Landlord is permitted to and does elect to terminate this Lease, then if, within
ten (10) business days after receipt of Landlord’s notice of termination, Tenant
exercises any unexercised option to extend the Term (and elects at Tenant’s sole
option to pay any shortfall in insurance proceeds if a shortfall in proceeds was
the basis for Landlord’s termination), Landlord’s election to terminate shall be
void and of no further force or effect and Landlord shall promptly commence and
diligently pursue the repairs to completion pursuant to this Article to the
extent Landlord receives the insurance proceeds and shortfall payment from
Tenant.

25.1.3 Damage Near End of Term. Notwithstanding anything to the contrary
contained in this Lease, if the Premises are substantially damaged or destroyed
during the last year of then applicable term of this Lease, either Landlord or
Tenant may, at their option, cancel and terminate this Lease by giving written
notice to the other party of its election to do so within thirty (30) days after
receipt by Landlord of notice from Tenant of the occurrence of such casualty. If
either party so elects to terminate this Lease, all rights of Tenant hereunder
shall cease and terminate ten (10) days after Tenant’s receipt or delivery of
such notice, as applicable, and Tenant shall immediately vacate the Premises and
surrender possession thereof to Landlord.

25.2 Deductible and Uninsured Casualty. Tenant shall be responsible for and
shall pay to Landlord, as Additional Rent, the deductible amounts under the
insurance policies obtained by Landlord (such deductible not to exceed
$10,000.00 per casualty under any casualty insurance policy and $25,000.00 per
casualty under any earthquake insurance policy) and Tenant under this Lease if
the proceeds of which are used to repair the Premises as contemplated in this
Section 25. If any portion of the Premises is damaged and is not fully covered
by the aggregate of insurance proceeds received by Landlord and any applicable
deductible, and Tenant, at Tenant’s sole option, does not contribute any
shortfall thereof to Landlord, or if the holder of any indebtedness secured by
the Premises requires that

 

-29-



--------------------------------------------------------------------------------

the insurance proceeds be applied to such indebtedness, and Tenant, at Tenant’s
sole option, does not contribute any shortfall thereof to Landlord, then
Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within thirty (30) days after the date of notice
to Tenant of any such event, whereupon all rights and obligations of Tenant
shall cease and terminate hereunder, except for those obligations expressly
provided for in this Lease to survive such termination of the Lease.

25.3 Tenant’s Waiver. Landlord shall not be liable for any inconvenience or
annoyance to Tenant, injury to the business of Tenant, loss of use of any part
of the Premises by Tenant or loss of Tenant’s Property, resulting in any way
from such damage, destruction or the repair thereof, except that, Landlord shall
allow Tenant a fair diminution of Rent during the time and to the extent the
Premises are actually unusable and unfit for occupancy and Tenant is not using
or otherwise occupying same as specifically provided above in this Section 25.
With respect to any damage or destruction which Landlord is obligated to repair
or may elect to repair, Tenant hereby waives all rights to terminate this Lease
or offset any amounts against Rent pursuant to rights accorded Tenant by any law
currently existing or hereafter enacted, including but not limited to, all
rights pursuant to the provisions of Sections 1932(2.), 1933(4.), 1941 and 1942
of the California Civil Code, as the same may be amended or supplemented from
time to time.

 

26. CONDEMNATION

If ten percent (10%) or more of the Premises is condemned by eminent domain,
inversely condemned or sold in lieu of condemnation for any public or
quasi-public use or purpose (“Condemned”), then Tenant or Landlord may terminate
this Lease as of the date when physical possession of the Premises is taken and
title vests in such condemning authority, and Rent shall be adjusted to the date
of termination. Tenant shall not because of such condemnation assert any claim
against Landlord or the condemning authority for any compensation because of
such condemnation, and Landlord shall be entitled to receive the entire amount
of any award without deduction for any estate of interest or other interest of
Tenant; provided, however, the foregoing provisions shall not preclude Tenant,
at Tenant’s sole cost and expense, from obtaining any separate award to Tenant
for loss of or damage to Tenant’s Property or for damages for cessation or
interruption of Tenant’s business provided such award is separate from
Landlord’s award and provided further such separate award does not diminish nor
otherwise impair the award otherwise payable to Landlord. In addition to the
foregoing, Tenant shall be entitled to seek compensation for the relocation
costs recoverable by Tenant pursuant to the provisions of California Government
Code Section 7262 and the unamortized portion of any Tenant Improvements paid
for by Tenant (and Tenant shall not be deemed to have paid for any Tenant
Improvements the cost of which were paid by the Tenant Improvement Allowance).
If neither party elects to terminate this Lease, Landlord shall, if necessary,
promptly proceed to restore the Premises or any Building, as applicable, to
substantially its same condition prior to such partial condemnation, allowing
for the reasonable effects of such partial condemnation, and a proportionate
allowance shall be made to Tenant, as solely but reasonably determined by
Landlord, for the Rent corresponding to the time during which, and to the part
of the Premises of which, Tenant is deprived on account of such partial
condemnation and restoration. Landlord shall not be required to spend funds for
restoration in excess of the amount received by Landlord as compensation
awarded.

 

27. ENVIRONMENTAL MATTERS/HAZARDOUS MATERIALS

27.1 Hazardous Materials Disclosure Certificate. Prior to executing this Lease,
Tenant has delivered to Landlord Tenant’s executed initial Hazardous Materials
Disclosure Certificate (the “Initial HazMat Certificate”), a copy of which is
attached hereto as Exhibit F. Tenant covenants, represents and warrants to
Landlord that, as of the date of delivery to Landlord, the information in the
Initial HazMat Certificate is true and correct and accurately describes the
use(s) of Hazardous Materials which will be made and/or used on the Premises by
Tenant. Tenant shall, commencing with the date which is one year from the
Commencement Date and continuing every year thereafter, if Landlord so requests
in writing, deliver to Landlord an executed Hazardous Materials Disclosure
Certificate (the “HazMat Certificate”) describing any changes to the then-
current HazMat Certificate, or, if no changes have occurred, Tenant shall so
notify Landlord in writing. The HazMat Certificates required hereunder shall be
in substantially the form attached hereto as Exhibit F.

27.2 Definition of Hazardous Materials. As used in this Lease, the term
Hazardous Materials shall mean and include (a) any hazardous or toxic wastes,
materials or substances, and other pollutants or contaminants, which are or
become regulated by any Environmental Laws; (b) petroleum, petroleum by
products, gasoline, diesel fuel, crude oil or any fraction thereof; (c) asbestos
and asbestos containing material, in any form, whether friable or non-friable;
(d) polychlorinated biphenyls; (e) radioactive materials; (f) lead and
lead-containing materials; (g) any other material, waste or substance displaying
toxic, reactive, ignitable or corrosive characteristics, as all such terms are
used in their broadest sense, and are defined or become defined by any
Environmental Law (defined below); or (h) any materials which cause or threatens
to cause a nuisance upon or waste to any portion of the Project or any
surrounding property; or poses or threatens to pose a hazard to the health and
safety of persons on the Premises, any other portion of the Project or any
surrounding property. For purposes of this Lease, the term “Hazardous Materials”
shall not include nominal amounts of ordinary household cleaners, office
supplies and janitorial supplies which are not actionable under any
Environmental Laws.

 

-30-



--------------------------------------------------------------------------------

27.3 Prohibition; Environmental Laws. Except for those Hazardous Materials of
the type and in the quantities specified in the Initial HazMat Certificate and
in the HMMP (defined below), Tenant shall not be entitled to use or store any
Hazardous Materials on, in, or about any portion of the Premises and the Project
without, in each instance, obtaining Landlord’s prior written consent thereto.
If Landlord, in its sole but reasonable discretion, consents to any such usage
or storage, then Tenant shall be permitted to use and/or store only those
Hazardous Materials that are necessary for Tenant’s business and to the extent
disclosed in the HazMat Certificate and as expressly approved by Landlord in
writing. Any such usage and storage may only be to the extent of the quantities
of Hazardous Materials as specified in the then applicable HazMat Certificate as
expressly approved by Landlord. In all events such usage and storage must at all
times be in full compliance with any and all local, state and federal
environmental, health and/or safety-related laws, statutes, orders, standards,
courts’ decisions, ordinances, rules and regulations (as interpreted by judicial
and administrative decisions), decrees, directives, guidelines, permits or
permit conditions, currently existing and as amended, enacted, issued or adopted
in the future which are or become applicable to Tenant or all or any portion of
the Premises (collectively, the “Environmental Laws”). Tenant agrees that any
changes to the type and/or quantities of Hazardous Materials specified in the
most recent HazMat Certificate may be implemented only with the prior written
consent of Landlord, which consent may be given or withheld in Landlord’s sole
but reasonable discretion. Except for the double contained, leakage monitored
above-ground tank specified in the HMMP, Tenant shall not be entitled nor
permitted to install any tanks under, on or about the Premises for the storage
of Hazardous Materials without the express written consent of Landlord, which
may be given or withheld in Landlord’s sole discretion. Such above-ground tank
in which diesel fuel is stored, used and/or distributed therefrom shall be
sealed in a leak-proof, double contained tank using commercially reasonable
technology at the time of installation. Landlord shall have the right at all
times during the Term of this Lease to (i) inspect the Premises at reasonable
times and upon reasonable prior notice except in the case of emergency, (ii) at
reasonable times and upon reasonable prior notice except in the case of
emergency, conduct tests and investigations to determine whether Tenant is in
compliance with the provisions of this Section 27 or to determine if Hazardous
Materials are present in, on or about the Project, and (iii) request lists of
all Hazardous Materials used, stored or otherwise located on, under or about any
portion of the Premises and/or the Common Areas. The cost of all such
inspections, tests and investigations shall be borne by Tenant if Landlord
reasonably determines that Tenant or any of Tenant’s Representatives are
directly or indirectly responsible in any manner for any contamination revealed
by such inspections, tests and investigations; otherwise, the cost of such tests
shall be borne by Landlord. The aforementioned rights granted herein to Landlord
and its representatives shall not create (a) a duty on Landlord’s part to
inspect, test, investigate, monitor or otherwise observe the Premises or the
activities of Tenant and Tenant’s Representatives with respect to Hazardous
Materials, including without limitation, Tenant’s operation, use and any
remediation related thereto, or (b) liability on the part of Landlord and its
representatives for Tenant’s use, storage or release of Hazardous Materials or
the disposal or remediation thereof, it being understood that Tenant shall be
solely responsible for all liability in connection therewith. Notwithstanding
anything to the contrary contained herein, Tenant and Tenant’s Representatives
shall not conduct any diesel or gas filling operations in, on, at or about the
Premises it being Tenant’s intention to solely use said diesel for emergency
generator situations only provided Tenant may activate the generator for
commercially reasonable testing purposes. In addition to the foregoing, Tenant
and Tenant’s Representatives shall limit the types and amounts of Hazardous
Materials to be stored at the Premises to the types and quantities specified in
the Initial HazMat Certificate attached hereto.

27.4 Tenant’s Environmental Obligations. Tenant shall give to Landlord immediate
verbal and follow-up written notice of any spills, releases, discharges,
disposals, emissions, migrations, removals or transportation of Hazardous
Materials on, under or about any portion of the Premises or in any Common Areas;
provided that Tenant has actual, implied or constructive knowledge of such
event(s). Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission, migration or transportation of Hazardous
Materials arising from or related to the intentional or negligent acts or
omissions of Tenant or Tenant’s Representatives such that the affected portions
of the Project and any adjacent property are returned to the condition existing
prior to the appearance of such Hazardous Materials. Any such investigation,
clean up, removal, restoration and other remediation shall only be performed
after Tenant has obtained Landlord’s prior written consent, which consent shall
not be unreasonably withheld so long as such actions would not potentially have
a material adverse long-term or short-term effect on any portion of the Project.
Notwithstanding the foregoing, Tenant shall be entitled to respond immediately
to an emergency without first obtaining Landlord’s prior written consent.
Tenant, at its sole cost and expense, shall conduct and perform, or cause to be
conducted and performed, all closures as required by any Environmental Laws or
any agencies or other governmental authorities having jurisdiction thereof with
respect to Tenant’s or Tenant’s Representative’s use, storage or release of
Hazardous Materials or the disposal or remediation thereof. If Tenant fails to
so promptly investigate,

 

-31-



--------------------------------------------------------------------------------

clean up, remove, restore, provide closure or otherwise so remediate such
Hazardous Materials used, stored, disposed, remediated or released by Tenant or
Tenant’s Representatives, Landlord may, but without obligation to do so, take
any and all steps necessary to rectify the same and Tenant shall promptly
reimburse Landlord, within ten (10) days after receipt of written demand, for
all costs and expenses to Landlord of performing investigation, clean up,
removal, restoration, closure and remediation work. All such work undertaken by
Tenant, as required herein, shall be performed in such a manner so as to enable
Landlord to make full economic use of the Premises and the other portions of the
Project after the satisfactory completion of such work. Notwithstanding anything
to the contrary contained herein and in addition to Tenant’s obligations under
this Section 27.4 any Hazardous Materials to be stored at the Premises by Tenant
and/or Tenant’s Representatives shall be stored in the tank and concrete
containment structure for the tank and the generator, and handled in the manner
specified in the draft Hazardous Material Management Plan for Tenant’s operation
at the Premises (the final approved version thereof referred to as the “HMMP”)
and in strict accordance with all Environmental Laws, including without
limitation, the regulations, standards and requirements of the National Fire
Protection Association and the applicable building and fire departments. In
addition to any other rights and remedies available to Landlord under the
provisions of this Lease, it will be a material default if Hazardous Materials
are stored and/or used in, on, at or about the Premises in quantities, or are of
a type, other than as specified in the Initial HazMat Certificate hereto or any
subsequent HazMat Certificate, or any Hazardous Materials are handled in any
manner which is different from those procedures specified in the HMMP or as
otherwise required by Environmental Laws. In addition to any other requirements
imposed upon Tenant and Tenant’s Representatives under this Section 27 or in any
other provision of this Lease Tenant shall give immediate written notice to
Landlord of: (a) any enforcement, remediation, or other regulatory action or
order, taken or threatened, by and agency regarding, or in connection with, the
presence, release or threat of release of any Hazardous Materials in, on, under,
about or from the Premises, or otherwise resulting from Tenant’s or Tenant’s
Representatives’ use of the Premises; (b) all demands or claims made or
threatened by any third party against Tenant or any of Tenant’s Representatives
and relating to liability, loss, damage, or injury resulting from the presence,
release or threat of release of any Hazardous Materials in, on, under, about or
from any portion of the Premises, or otherwise arising, in any manner
whatsoever, from Tenant’s or Tenant’s Representatives’ use of the Premises;
(c) any spill, release, or discharge of Hazardous Materials in, on, under, about
or from the Premises, including without limitation, any such spill, release, or
discharge required to be reported to any agency under any Environmental Law; and
(d) all incidents or matters where Tenant or any of Tenant’s Representatives is
required to give notice to any agency pursuant to any Environmental Laws. Tenant
shall post and maintain such notices in, at and about the Premises as required
by any Environmental Laws, including without limitation, any notices required
under Proposition 65. Tenant shall promptly provide to Landlord true and
complete copies of all materials, reports, technical data, notices, and
correspondence relating to the above incidents or any other matters subject to
Landlord notification or notification to other tenants in the Project or to the
general public. Tenant shall also obtain and promptly provide to Landlord true
and complete copies, revisions, and/or modifications of all building permits,
permits, fire permits, manufacturer specifications for the tank and the
generators, approvals, and registrations Tenant receives or submits with respect
to its operations on the Premises, including without limitation, any revisions
or modification to its HMMP, and, at a minimum annually, inspection reports,
leakage reports and test results for the tank and generators. Tenant hereby
covenants, represents and warrants that it shall promptly and diligently prepare
and deliver to Landlord a final approved HMMP with respect to the Premises by no
later than sixty (60) days after the Commencement Date. In addition to the
foregoing, Tenant shall (1) implement vapor control and spill prevention control
measures for the tank and the generators, (2) obtain inspection reports from the
applicable building and fire departments after the installation of the tank and
the generators, and (3) promptly deliver to Landlord evidence thereof, including
a true and complete copy of all such inspection reports.

27.5 Environmental Indemnity by Tenant. In addition to Tenant’s obligations as
set forth hereinabove, Tenant, subject to the provisions of Section 40 below,
agrees to, and shall, protect, indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold Landlord and the other Indemnitees harmless
from and against any and all Claims (including, without limitation, diminution
in value of any portion of the Premises or the Project, damages for the loss of
or restriction on the use of space arising at any time during or after the Term
of this Lease in connection with or related to, directly or indirectly, the use,
presence, transportation, storage, disposal, migration, removal, spill, release
or discharge of Hazardous Materials on, in or about any portion of the Project
as a result (directly or indirectly) of the intentional or negligent acts or
omissions of Tenant or any of Tenant’s Representatives. Neither the written
consent of Landlord to the presence, use or storage of Hazardous Materials in,
on, under or about any portion of the Project nor the strict compliance by
Tenant with all Environmental Laws shall excuse Tenant from its obligations of
indemnification pursuant hereto. Tenant shall not be relieved of its
indemnification obligations under the provisions of this Section 27.5 due to
Landlord’s status as either an “owner” or “operator” under any Environmental
Laws. Any sums payable by Tenant pursuant to this Section that accrue prior to
the date that the Maximum Guarantee Test has been made shall be paid by Tenant
to Landlord within thirty (30) days after the date that the Maximum Guarantee
Test has been met.

 

-32-



--------------------------------------------------------------------------------

27.6 Survival. Tenant’s obligations and liabilities pursuant to the provisions
of this Section 27 shall survive the expiration or earlier termination of this
Lease. If it is reasonably determined by Landlord that the condition of all or
any portion of the Project is not in compliance with the provisions of this
Lease with respect to Hazardous Materials used, stored, disposed, remediated or
released by Tenant or Tenant’s Representatives, including without limitation,
all Environmental Laws at the expiration or earlier termination of this Lease,
then Landlord may require Tenant to hold over possession of the Premises until
Tenant can surrender the Premises to Landlord in the condition in which the
Premises existed as of the Commencement Date and prior to the appearance of such
Hazardous Materials used, stored, disposed, remediated or released by Tenant or
Tenant’s Representatives except for reasonable wear and tear, including without
limitation, the conduct or performance of any closures as required by any
Environmental Laws as a result of Tenant’s or Tenant’s Representatives’ use,
storage or release of Hazardous Materials or the disposal or remediation
thereof. The burden of proof hereunder shall be upon Tenant. For purposes
hereof, the term “reasonable wear and tear” shall not include any deterioration
in the condition or diminution of the value of any portion of the Project in any
manner whatsoever related to directly, or indirectly, Hazardous Materials used,
stored or released by Tenant or the disposal or remediation thereof. Any such
holdover by Tenant will be with Landlord’s consent, will not be terminable by
Tenant in any event or circumstance and will otherwise be subject to the
provisions of Section 20 of this Lease.

27.7. Tenant’s Exculpation. Notwithstanding anything to the contrary in this
Lease, Tenant shall not be liable to Landlord for nor otherwise obligated to
Landlord under any provision of the Lease with respect to the following: (i) any
claim, remediation, obligation, investigation, liability, cause of action,
attorney’s fees, consultants’ cost, expense or damage resulting from any
Hazardous Materials present in, on or about the Premises or any Building at any
time prior to or after the Commencement Date to the extent not caused or
otherwise permitted, directly or indirectly, by Tenant or Tenant’s
Representatives; or (ii) the removal, investigation, monitoring or remediation
of any Hazardous Material present in, on or about the Premises or any Building
caused by any source, including third parties, other than Tenant or Tenant’s
Representatives; provided, however, Tenant shall be fully liable for and
otherwise obligated to Landlord under the provisions of this Lease for all
liabilities, costs, damages, penalties, claims, judgments, expenses (including
without limitation, reasonable attorneys’ and experts’ fees and costs) and
losses to the extent (a) Tenant or any of Tenant’s Representatives contributes
to the presence of such Hazardous Materials, or Tenant and/or any of Tenant’s
Representatives exacerbates the conditions caused by such Hazardous Materials,
or (b) Tenant and/or Tenant’s Representatives allows or permits persons over
which Tenant or any of Tenant’s Representatives has control, and/or for which
Tenant or any of Tenant’s Representatives are legally responsible, to cause such
Hazardous Materials to be present in, on, under, through or about any portion of
the Premises, the Common Areas or any Building, or (c) Tenant and/or any of
Tenant’s Representatives does not take all reasonably appropriate actions to
prevent such persons over which Tenant or any of Tenant’s Representatives has
control and/or for which Tenant or any of Tenant’s Representatives are legally
responsible from causing the presence of Hazardous Materials in, on, under,
through or about any portion of the Premises, the Common Areas or any Building.
Subject to the provisions of the immediately preceding sentence, Landlord agrees
to cause the remediation of, to the extent required by applicable Environmental
Laws, at no cost to Tenant, any Hazardous Materials in or on the Premises, any
Building or the Project to the extent not caused or otherwise permitted,
directly or indirectly, by Tenant or Tenant’s Representatives, and to protect,
indemnify, defend (with counsel reasonably acceptable to Tenant) and hold Tenant
harmless with respect to Hazardous Materials stored, used, released or disposed
of on, in or under the Premises, any Building or the Project by Landlord, its
agents, employees or contractors. Tenant shall not have the right to undertake
engineering, environmental, soils or other studies of the Project (the
“Testing”) unless Tenant demonstrates a commercially reasonable need for such
testing to Landlord and Landlord approves same in its reasonable discretion;
provided that Landlord shall have the right to perform any such Testing in lieu
of allowing Tenant to do same. To Landlord’s actual knowledge (as opposed to
constructive or imputed knowledge) as of the Lease Date, except as expressly set
forth in (1) that certain Phase I Environmental Site Assessment report dated
April 8, 1998, prepared by Lowey Associates, and (2) that certain Phase I Report
dated December 14, 2011 and prepared by Cornerstone Earth Group under Job
No. 510-2-1 (the “Environmental Reports”): (i) no Hazardous Materials are
present in, on or under the Premises or Building or Project, or the soil,
surface water or groundwater thereof, in violation of any applicable
environmental Law, (ii) no underground storage tanks are present on the Project
site, and (iii) no action, proceeding or claim is pending or threatened
regarding the Premises, any Building or the Project concerning any Hazardous
Materials or pursuant to any environmental Laws. Tenant acknowledges that
Landlord currently receives quarterly monitoring reports relating to prior
environmental matters as required by State of California Regional Water Quality
Control Board, and upon Tenant’s written request, Landlord shall provide copies
of such reports to Tenant, so long as this requirement remains in effect. Tenant
hereby acknowledges and agrees as follows: (a) Tenant has received and has had
ample opportunity to review a true and complete copy of the Environmental
Reports; (b) except for permissibly disclosing and delivering copies thereof to
its employees, officers, invitees, consultants and attorneys, not to disseminate
or otherwise permit any employee, agent or other person over which Tenant has
lawful authority to copy, publish or otherwise disseminate the Environmental
Reports or the information contained therein (except as may be lawfully
compelled or otherwise required by valid rule, regulation or

 

-33-



--------------------------------------------------------------------------------

law); and (c) Landlord has provided to Tenant the Environmental Reports for
informational purposes only and Tenant may not rely upon the information
contained in the Environmental Reports unless and until Tenant obtains the
environmental firm’s written consent to such reliance thereon by Tenant.
Landlord’s obligations under this Section 27 shall survive the expiration or
earlier termination of this Lease.

27.8 Obligations. Notwithstanding anything to the contrary in this Article 27,
Tenant’s obligations under the provisions of this Article 27 shall be subject to
the provisions of Section 40 below.

 

28. FINANCIAL STATEMENTS

Tenant and any permitted Transferee, for the reliance of Landlord, any lender
holding or anticipated to acquire a lien upon any portion of the Project or any
prospective purchaser of any portion of the Project within ten (10) days after
Landlord’s request therefor, but not more often than twice annually so long as
Tenant is not in material default of this Lease, shall deliver to Landlord the
then current audited financial statements of Tenant (including interim periods
following the end of the last fiscal year for which annual statements are
available). If audited financial statements have not been prepared, Tenant and
any permitted Transferee shall provide Landlord with unaudited financial
statements and such other information, the type and form of which are acceptable
to Landlord in Landlord’s reasonable discretion, which reflects the financial
condition of Tenant and any permitted Transferee. Landlord shall not furnish the
financial statements or disclose any information therein to any person or entity
other than the proposed lender or purchaser, except for permissibly disclosing
and delivering a copy thereof to its employees and officers and except as may be
lawfully compelled or otherwise required by valid rule, regulation or law, and
Landlord shall take appropriate reasonable steps to assure that the
confidentiality of the financial statements is maintained by such lender or
purchaser or Landlord’s employees and officers. Notwithstanding anything to the
contrary contained in this Article, so long as Tenant or any permitted assignee
is a public company whose shares are traded over a nationally recognized public
exchange and regulated by the Securities and Exchange Commission, the provisions
of this Article 28 shall not apply.

 

29. GENERAL PROVISIONS:

29.1 Time. Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

29.2 Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

29.3 Recordation. Tenant shall not record this Lease. Tenant may record a short
form memorandum of this Lease; provided that upon the Expiration Date or early
termination of this Lease, Tenant shall execute, notarize and record a quitclaim
deed to quitclaim its interest in this Lease and the Premises.

29.4 Landlord Exculpation. The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be limited to the actual
interest of Landlord and its present or future partners or members in the
Buildings, and the sales, rental, condemnation and insurance proceeds therefrom,
and Tenant agrees to look solely to Landlord’s interest in the Buildings (and
the sales, rental, insurance and condemnation proceeds therefrom) for
satisfaction of any liability and shall not look to other assets of Landlord nor
seek any recourse against the assets of the individual partners, members,
directors, officers, shareholders, agents or employees of Landlord, including
without limitation, any property management company of Landlord (collectively,
the “Landlord Parties”). It is the parties’ intention that Landlord and the
Landlord Parties shall not in any event or circumstance be personally liable, in
any manner whatsoever, for any judgment or deficiency hereunder or with respect
to this Lease. The liability of Landlord under this Lease is limited to
liability accruing during its actual period of ownership of title to the
Buildings and following any transfer of the ownership of the Buildings or the
real property, the transferring landlord shall be released of any liability
accruing thereafter as long as any successor assumes in writing the obligations
of “Landlord” under this Lease.

29.5 Severability and Governing Law. Any provisions of this Lease which shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provision shall remain in
full force and effect. This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.

29.6 Attorneys’ Fees. In the event any dispute between the parties results in
litigation or other proceeding, the prevailing party shall be reimbursed by the
party not prevailing for all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ and experts’ fees and costs incurred by the
prevailing party in connection with such litigation or other proceeding, and any
appeal thereof. Such costs, expenses and fees shall be included in and made a
part of the judgment recovered by the prevailing party, if any.

 

-34-



--------------------------------------------------------------------------------

29.7 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease.

29.8 Warranty of Authority. Landlord and Tenant represent and warrant that each
person executing this Lease on their behalf is duly and validly authorized to do
so. If such party is a partnership, corporation or trustee, such party
represents and warrants that such partnership, corporation or trustee has full
right and authority to enter into this Lease and perform all of its obligations
hereunder. Landlord represents and warrants that it has lawful title to the
Premises (except for 595 N. Mathilda Avenue, which Landlord or an affiliate of
Landlord has under contract to purchase and is subject to the provisions of
Article 2 above) and has full right and authority to enter into this Lease and
perform all of its obligations hereunder.

29.9 Notices. All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by (i) overnight courier, cost prepaid,
(ii) United States certified or registered mail, postage prepaid, return receipt
requested or (iii) delivered personally (a) to Tenant at the Tenant’s Address
set forth in the Basic Lease Information, or to such other place as Tenant may
from time to time designate in a Notice to Landlord; or (b) to Landlord at
Landlord’s Address set forth in the Basic Lease Information, or to such other
firm or to such other place as Landlord may from time to time designate in a
Notice to Tenant. Any Notice will be deemed given one (1) business day after
being deposited with an overnight courier, three (3) days after being deposited
in the U.S. mail or upon the date personal delivery is made.

29.10 Joint and Several; Covenants and Conditions. If Tenant consists of more
than one person or entity, the obligations of all such persons or entities shall
be joint and several. Each provision to be performed by Tenant hereunder shall
be deemed to be both a covenant and a condition.

29.11 Confidentiality. Landlord and Tenant each acknowledges that the content of
this Lease and any related documents are confidential information. Landlord and
Tenant shall keep and maintain such confidential information strictly
confidential and, except to the extent required by applicable law or court
order, shall not disclose such confidential information to any person or entity
other than such party’s financial, legal, space planning consultants, employees,
shareholders, lenders, and prospective assignees and subtenants of Tenant, and
any prospective buyer or lender of the Project.

 

30. SIGNS

Tenant shall have the exclusive right, at Tenant’s sole cost and expense, to
install the signage described on Exhibit E hereto, including, without
limitation, exclusive Building, pedestrian monument and monument signage for the
Premises. In addition, Tenant shall be permitted monument signage on the Common
Area Parcel or in such other portion of the Common Area of the Project as
reasonably approved by Landlord. All such signage and any other signs and
graphics visible in or from public view or corridors or the exterior of the
Premises shall be subject to Landlord’s prior written approval (which approval
shall not be unreasonably withheld, conditioned or delayed) and shall be subject
to and in compliance with all applicable Laws, Private Restrictions and Rules
and Regulations, and Landlord’s reasonable sign criteria as same may exist from
time to time or as set forth in Exhibit E hereto. Tenant shall remove all such
signs and graphics prior to the expiration or earlier termination of this Lease.
Such installations and removals shall be made in a manner as to avoid damage or
defacement of the Premises. Tenant shall repair any damage or defacement,
including without limitation, discoloration caused by such installation or
removal. Any and all costs relating to Tenant’s signs, including the
installation, maintenance and removal thereof shall be at Tenant’s sole cost and
expense. Landlord shall have the right, at its option, to deduct from the
Security Deposit such sums as are reasonably necessary to remove such signs and
make any repairs necessitated by such removal. Tenant further agrees to maintain
each such sign and graphics, as may be approved, in good condition and repair at
all times.

 

-35-



--------------------------------------------------------------------------------

31. MORTGAGEE PROTECTION

Upon any default on the part of Landlord, Tenant will give written Notice by
nationally recognized overnight courier, or registered or certified mail to any
beneficiary of a deed of trust or mortgagee of a mortgage covering the Premises
who has provided Tenant with notice of their interest together with an address
for receiving Notice, and shall offer such beneficiary or mortgagee a reasonable
opportunity to cure the default, including time to obtain possession of the
Premises by power of sale or a judicial foreclosure, if such should prove
necessary to effect a cure. If such default cannot be cured within such time
period, then such additional time as may be necessary will be given to such
beneficiary or mortgagee to effect such cure so long as such beneficiary or
mortgagee has commenced the cure within the original time period and thereafter
diligently pursues such cure to completion, in which event this Lease shall not
be terminated while such cure is being diligently pursued. Tenant agrees that
each lender to whom this Lease has been assigned by Landlord is an express third
party beneficiary hereof. Tenant shall not make any prepayment of Rent more than
one (1) month in advance without the prior written consent of each such lender,
except if Tenant is required to make quarterly payments of Rent in advance
pursuant to the provisions of Section 8 above. Tenant waives the collection of
any deposit from such lender(s) or any purchaser at a foreclosure sale of such
lender(s)’ deed of trust unless the lender(s) or such purchaser shall have
actually received and not refunded the deposit. Tenant agrees to make all
payments under this Lease to the lender with the most senior encumbrance upon
receiving a direction, in writing, to pay said amounts to such lender and
Landlord shall release Tenant as to such payments so made and received by such
lender. Tenant shall comply with such written direction to pay without
determining whether an event of default exists under such lender’s loan to
Landlord. If, in connection with obtaining financing for the Premises or any
other portion of the Project, Landlord’s lender shall request reasonable
modification(s) to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially and adversely affect Tenant’s rights or
obligations hereunder (including, without limitation, Tenant’s obligation to pay
Rent) or the use, occupancy or quiet enjoyment of Tenant hereunder.

 

32. WARRANTIES OF TENANT

Tenant hereby warrants and represents to Landlord, for the express benefit of
Landlord, that Tenant has undertaken a complete and independent evaluation of
the risks inherent in the execution of this Lease and the operation of the
Premises for the use permitted hereby, and that, based upon said independent
evaluation, Tenant has elected to enter into this Lease and hereby assumes all
risks with respect to such investigation and the execution of this Lease. Tenant
hereby further warrants and represents to Landlord, for the express benefit of
Landlord, that in entering into this Lease, Tenant has not relied upon any
statement, fact, promise or representation (whether express or implied, written
or oral) not specifically set forth herein in writing and that any statement,
fact, promise or representation (whether express or implied, written or oral)
made at any time to Tenant, which is not expressly incorporated herein in
writing, is hereby waived by Tenant.

 

33. BROKERAGE COMMISSION

Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder’s fee in connection with this Lease or
otherwise based upon contacts between the claimant and Tenant. Each party shall
indemnify and hold harmless the other from and against any and all liabilities
or expenses arising out of claims made for a fee or commission by any real
estate broker, agent or finder in connection with the Premises and this Lease
other than Broker(s), if any, resulting from the actions of the indemnifying
party. Landlord shall be responsible for payment of any brokerage commission
payable in connection with this Lease. Unless expressly agreed to in writing by
Landlord and Broker(s), no real estate brokerage commission or finder’s fee
shall be owed to, or otherwise payable to, the Broker(s) for any renewals or
other extensions of the initial Term of this Lease or for any additional space
leased by Tenant other than the Premises as same exists as of the Lease Date.
Tenant further represents and warrants to Landlord that Tenant will not receive
(i) any portion of any brokerage commission or finder’s fee payable to the
Broker(s) in connection with this Lease or (ii) any other form of compensation
or incentive from the Broker(s) with respect to this Lease.

 

34. QUIET ENJOYMENT

Landlord covenants with Tenant, upon the paying of Rent and observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, and during the periods that Tenant is not otherwise in default of any of
the terms or provisions of this Lease beyond applicable notice and cure periods,
and subject to the rights of any of Landlord’s lenders, (i) that Tenant shall
and may peaceably and quietly have, hold, occupy and enjoy the Premises and the
Common Areas during the Term of this Lease,

 

-36-



--------------------------------------------------------------------------------

and (ii) neither Landlord, nor any successor or assign of Landlord, shall
disturb Tenant’s occupancy or enjoyment of the Premises and the Common Areas.
The foregoing covenant is in lieu of any other covenant express or implied.

 

35. INTENTIONALLY OMITTED

 

36. OPTION TO EXTEND THE LEASE TERM

36.1 Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Section 36.5 below, Tenant shall have an option (each,
an “Option”, and collectively, the “Options”) to extend the initial term of the
Lease for two (2) successive periods of seven (7) years each (each, an “Extended
Term”).

36.2 Tenant’s Option Notice. Landlord must receive written notice (an “Option
Notice”) from Tenant of Tenant’s exercise of the Option on a date which is not
more than twelve (12) months nor less than nine (9) months prior to the end of
the then current Term of the Lease.

36.3 Establishing the Initial Monthly Base Rent for the Extended Term. The
initial monthly Base Rent for the Extended Term shall be one hundred percent
(100%) of the then current market rent for the then current use of the Premises
within the competitive market area of the Premises (the “Fair Rental Value”).
Notwithstanding the foregoing, “Fair Rental Value” of the Premises means the
current market rental value of the Premises as of the commencement of the
Extended Term, taking into consideration all relevant factors, including length
of term, the uses permitted under the Lease, the quality, size, design and
location of the Premises, including the condition and value of existing tenant
improvements (but only to the extent the cost of which has been contributed to
by Landlord), whether tenant improvements allowances or other tenant concessions
are being paid, whether brokerage commissions are being paid, and the monthly
base rent and additional rent paid by tenants for premises comparable to the
Premises, and located within the competitive market area of the Premises. In no
event shall the monthly Base Rent for any period of the Extended Term, as
determined pursuant to this Section 36.3, be less than the last month’s Base
Rent charged during the last month of the then current Term of the Lease.

(a) Determination of Base Rent for the Extended Term. Base Rent for the Extended
Term of this Lease, if applicable, shall be a monthly sum, (which in no event
shall be less than the monthly sum payable during the last full calendar month
of the initial term), which shall be determined as follows:

(i) Within fifteen (15) days after Landlord’s receipt of the Option Notice,
Landlord and Tenant shall meet at such times as they shall mutually agree and
endeavor in good faith to agree upon the Base Rent for the Extended Term.

(ii) If Landlord and Tenant are unable to agree, during the period stated in
subsection (a)(i), on the Base Rent for the Extended Term, such Base Rent shall
be determined by appraisal in the manner provided in subsection (b) below.

(b) Appraisal Process. If Landlord and Tenant are unable to agree upon the
amount of Base Rent payable during the Extended Term, as provided above, they
each shall, not later than ten (10) days after the end of the period for
attempting to agree upon Base Rent, appoint an independent M.A.I. appraiser who
shall have at least ten (10) years’ experience in the commercial real estate
market in which the Premises is located and shall be familiar with the valuation
of comparable property in such area and otherwise qualified to act as an expert
witness over objection to give opinion testimony addressed to the issue in a
court of competent jurisdiction. Within said ten (10) day period, each party
shall notify the other party in writing of the name, address, telephone number
and qualifications of its appraiser so appointed. If either party shall fail to
notify the other party of its named appraiser within said ten (10)- day period,
the determination of Base Rent by the single appraiser appointed shall be
conclusive and binding upon both Landlord and Tenant.

(i) The appraisers appointed pursuant to this subsection (b) shall determine the
“Fair Rental Value” for the Premises as of the date of calculation thereof.

(ii) The appraisers shall, not later than seven and one-half (7 1/2) months
prior to the expiration of the initial term, report in writing to the party
appointing him/her their opinion as to the Fair Rental Value. Each party shall,
promptly upon receipt of the appraisal report from its appraiser, provide the
other party with a copy thereof. Not later than seven (7) months prior to the
expiration of the initial Term, Landlord and Tenant shall meet at such times as
they shall mutually agree and endeavor in good faith to agree upon the Base Rent
based upon the reports of the appraisers. If Landlord and Tenant are

 

-37-



--------------------------------------------------------------------------------

unable to agree on the Base Rent within the time specified above, the appraisers
shall appoint a third (3rd) appraiser, qualified as aforesaid, who shall, not
later than six (6) months prior to the expiration of the initial Term, determine
the Fair Rental Value on the basis of the two (2) appraisal reports previously
prepared and consultation with such appraisers and/or other experts and
competent authorities as such third (3rd) appraiser shall deem relevant or
appropriate in his/her discretion. So long as it is not inconsistent with any of
the express provisions of this Lease and is not arbitrary and capricious, the
written report and determination of Fair Rental Value by the third
(3rd) appraiser shall be accepted by Landlord and Tenant as the Base Rent, which
determination shall be final and binding and enforceable in a court of competent
jurisdiction with the same force and effect as if the same were a judgment duly
entered by such court. In the event that the two (2) originally appointed
appraisers cannot for any reason agree on a third (3rd) M.A.I. appraiser, then
either Landlord or Tenant, on behalf on both, may request appointment of such
third M.A.I. appraiser by the then Chief Judge of the United States District
Court having jurisdiction over the Premises, and neither party shall raise any
question as to such Judge’s full power and jurisdiction to entertain the
application for and make such appointment hereunder.

(iii) In the use of appraisers hereunder, each party shall pay the fees and
expenses of its own appraiser and shall share equally the fees and expenses of
any third (3rd) appraiser appointed hereunder.

Upon determination of the initial monthly Base Rent for the applicable Extended
Term, pursuant to the terms outlined above, Landlord and Tenant shall
immediately execute an amendment to the Lease. Such amendment shall set forth
among other things then agreed upon by the parties, the initial monthly Base
Rent for the Extended Term and the actual commencement date and expiration date
of the Extended Term. Except for the Options, and except as otherwise agreed by
Landlord and Tenant in writing, Tenant shall have no other right to further
extend the Term of the Lease under this Section 36.

36.4 Condition of Premises and Brokerage Commissions for the Extended Terms. If
Tenant timely and properly exercises an Option, in strict accordance with the
terms contained herein, Tenant shall accept the Premises in its then “AS-IS”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises. If Tenant then continues to be
represented by Cornish & Carey Commercial Newmark Knight Frank, Landlord shall
pay to such broker a brokerage commission with respect to Tenant’s Option in
accordance with the terms of a separate agreement between Landlord and said
broker.

36.5 Limitations On, and Conditions To, Extension Options. The Option described
in this Section 36 is personal to Tenant and may not be assigned, voluntarily or
involuntarily, separate from or as part of the Lease except for an assignment to
an Affiliate as part of the assignment of the entirety of this Lease. At
Landlord’s option, all rights of Tenant and any Affiliate in, to and under the
Option described in this Section 36 shall terminate and be of no force or effect
if any of the following individual events occur or any combination thereof
occur: (1) Tenant or the Affiliate, as the case may be, is in default in the
performance of any of its obligations under this Lease beyond applicable notice
and cure periods at the time of Tenant’s or the Affiliate’s (as the case may be)
exercise of the Option to extend the initial term of this Lease; and/or
(2) Tenant or the Affiliate (as the case may be) has assigned all of its rights
and obligations under the Lease to any party other than an Affiliate, or Tenant
has subleased all of the Premises; and/or (3) Tenant has failed to exercise
properly the Option described in this Section 36 in a timely manner in strict
accordance with the provisions of this Section 36; and/or (4) Tenant or the
Affiliate (as the case may be) no longer has possession of all of the Premises
under the Lease.

 

37. INTENTIONALLY OMITTED.

 

38. ROOF TOP COMMUNICATION EQUIPMENT.

Tenant shall have the right (but only to the extent permitted by the City of
Sunnyvale and all agencies, governmental and quasi-governmental authorities
having jurisdiction thereof), at Tenant’s sole cost and expense, to install and
operate a satellite or microwave dish or dishes (“Satellite Dishes”), together
with any necessary cables (“Cables”), and one or more cellular repeater antennae
and all necessary peripheral equipment, cabling and wiring (“Cellular Repeater
Antennae”) on a portion of the roof of each Building be designated by Tenant and
reasonably acceptable to Landlord (collectively, the “Roof Space”) for the Term
of the Lease (the Satellite Dishes, Cables and Cellular Repeater Antennae are
hereinafter collectively referred to as the “Equipment”). The location and size
of the Equipment shall be subject to Landlord’s approval, not to unreasonably
withheld, conditioned or delayed, and which best promotes the safety, aesthetics
and efficiency of the Equipment; provided, all of the Equipment and any
modifications thereto or placement thereof shall be (i) at Tenant’s sole cost
and expense, (ii) contained visually within the roof screen, (iii) installed and
operated to Landlord’s reasonable specifications and supervision or review, and
(iv) installed, maintained, operated and removed in accordance with all Private
Restrictions

 

-38-



--------------------------------------------------------------------------------

and applicable Laws. Landlord shall cooperate reasonably with Tenant to modify
the roof screen placement (subject to all applicable Laws and Private
Restrictions) if required for signal quality, reconfiguration due to the
installation of any HVAC Systems and other reasonable considerations; provided,
the cost of all such modifications shall be the responsibility of Tenant. All
modifications to any Building, including the Roof Space, if any, shall be
reasonably approved by Landlord prior to commencement of any work with respect
to the Equipment. No additional Rent shall be paid by Tenant for use of the Roof
Space and operation of the Equipment. The Equipment shall remain the property of
Tenant and Tenant shall remove the Equipment upon the expiration or earlier
termination of the Lease. Tenant shall restore the Roof Space and any other
portion of the Buildings affected by the Equipment to their original condition,
excepting ordinary wear and tear and/or damage or destruction due to fire or
other casualty. Tenant may not assign, lease, rent, sublet or otherwise transfer
any of its interest in the Roof Space or the Equipment except together with the
remainder of all of the Premises as more particularly set forth in Section 14 of
this Lease. Each of the other provisions of this Lease shall be applicable to
the Equipment and the use of the Roof Space by Tenant, including without
limitation, Sections 12 and 13 of this Lease. The Equipment shall comply with
all-non-interference rules of the Federal Communications Commission. If
applicable, Tenant shall provide to Landlord a copy of (i) the Federal
Communications Commission (or other agency) grant which has awarded frequencies
to Tenant and (ii) a list of Tenant’s frequencies. To the best of Tenant’s
actual knowledge, without inquiry, as of the date of this Lease, Tenant
represents to Landlord that the Equipment shall not emit or project any
electro-magnetic fields which pose a human health or environmental hazard. In
addition, Tenant shall be responsible for insuring the Equipment and Landlord
shall have no responsibility therefor. Tenant shall indemnify, defend (by
counsel reasonably acceptable to Landlord) and hold harmless Landlord from any
and all claims, demands, liabilities, damages, judgments, costs and expenses
(including reasonable attorneys’ fees) Landlord may suffer or incur arising out
of or related to the installation, use, operation, maintenance, replacement
and/or removal of the Equipment or any portion thereof, including, without
limitation, relating to any violation of the roof warranty.

 

39. EMERGENCY GENERATOR.

Tenant shall have the right (but only to the extent permitted by the City of
Sunnyvale and all agencies, governmental and quasi-governmental authorities
having jurisdiction thereof), at Tenant’s sole cost and expense, to install and
operate an emergency electrical generator (the “Generator”) along with any
necessary cables (“Cables”) on a portion of the Project to be reasonably
approved by Landlord (“Generator Space”) for the Term of the Lease (the
Generator and Cables are hereinafter collectively referred to as the
“Equipment”). The location and size of the Equipment shall be subject to
Landlord’s approval, not to unreasonably withheld, conditioned or delayed, and
which best promotes the safety, aesthetics and efficiency of the Equipment;
provided, all of the Equipment and any modifications thereto or placement
thereof shall be (i) at Tenant’s sole cost and expense, (ii) installed and
operated to Landlord’s reasonable specifications and supervision or review, and
(iii) installed, maintained, operated and removed in accordance with all
Recorded Matters and applicable Laws. No additional Rent shall be paid by Tenant
for use of the Generator Space and operation of the Equipment. The Equipment
shall remain the property of Tenant and Tenant shall remove the Equipment upon
the expiration or earlier termination of the Lease. Tenant shall restore the
Generator Space and any other portion of any Building affected by the Equipment
to its original condition, excepting ordinary wear and tear and/or damage or
destruction due to fire or other casualty. Tenant may not assign, lease, rent,
sublet or otherwise transfer any of its interest in the Generator Space or the
Equipment except together with the remainder of all of the Premises as more
particularly set forth in Section 14. Each of the other provisions of this Lease
shall be applicable to the Equipment and the use of the Generator Space by
Tenant, including without limitation, Sections 12, 13 and 27 of this Lease.
Tenant shall indemnify, defend (by counsel reasonably acceptable to Landlord)
and hold harmless Landlord from any and all claims, demands, liabilities,
damages, judgments, costs and expenses (including reasonable attorneys’ fees)
Landlord may suffer or incur arising out of or related to the installation, use,
operation, maintenance, replacement and/or removal of the Equipment or any
portion thereof.

 

40. PAYMENTS BY TENANT

40.1 Applicability of Maximum Guarantee Test. Notwithstanding anything to the
contrary set forth in this Lease and Exhibit B attached hereto, prior to
Substantial Completion of the Warm Shell Improvements, except for any damages,
claims and liabilities arising directly from the Exempt Causes (as defined
below), in no event shall Tenant be obligated to pay Landlord the Advance Rent,
Basic Rent or Additional Rent, or to permit disbursements under the Letter of
Credit, or to make any other payments under this Lease, including, without
limitation, damages pursuant to Section 19.2 or to satisfy the indemnification
obligations in Article 13 (in all instances, only to the extent the amount or
obligation exceeds the Maximum Guarantee Test defined below), unless the Maximum
Guarantee Test, as calculated in accordance with generally accepted accounting
principles in the United States (“US GAAP”), is satisfied at the time each
applicable payment is to be made by Tenant under this Lease, or at the time that
the indemnification obligation is to be satisfied, as applicable. If the Maximum
Guarantee Test is satisfied for the applicable payment or obligation as
evidenced by the then-incurred cost reports provided by

 

-39-



--------------------------------------------------------------------------------

Landlord and Tenant pursuant to Section 40.4 below, the amounts due to Landlord
shall be immediately due and payable (or in the event of an indemnification
obligation, shall be immediately performed) and payments shall be deemed late if
not received within thirty (30) days after the determination that the Maximum
Guarantee Test is satisfied, as evidenced by the then-incurred cost reports
provided by Landlord and Tenant pursuant to Section 40.4 below. For purposes of
this Lease, the “Maximum Guarantee Test” shall be deemed satisfied if the
payment to be made by Tenant will not exceed 89.95% of the then-incurred Project
Costs (as defined below) (as opposed to anticipated total Project Costs) that
are properly capitalizable under US GAAP as of the date Tenant will make such
payment to Landlord (after having adjusted such costs for any Force Majeure
Costs (as defined below). For example, (i) upon the date that the Project Costs
exceed $2,021,000.00 (assuming that Tenant has not expended any Project Costs
directly), the Maximum Guarantee Test shall be satisfied such that the Advance
Rent shall be due to Landlord by Tenant (i.e., the payment will not exceed
89.95% of the then-incurred Project Costs), and (ii) upon the date that the
Project Costs exceed $13,128,000.00 (assuming that Tenant has not expended any
Project Costs directly), the Maximum Guarantee Test shall be satisfied such that
the proceeds from entire amount of the Letter of Credit could be drawn on by
Landlord (assuming that the Advance Rent had been previously paid to Landlord by
Tenant) (i.e., the collective payments will not exceed 89.95% of the
then-incurred Project Costs). Notwithstanding that Tenant’s obligation to make
the full payment to Landlord may not have been triggered because the Maximum
Guarantee Test has not been satisfied, Tenant’s obligation to make payments to
Landlord is absolute and (a) all obligations to make payments shall be
immediately binding on Tenant; and (b) all amounts remaining unpaid shall be
paid within thirty (30) days after the determination that the Maximum Guarantee
Test is satisfied as provided above or no longer applicable as set forth in
Section 40.3 below, whichever is the earliest to occur.

40.2 Landlord’s Remedies. If Tenant is in default under this Lease beyond
applicable notice and cure periods prior to the date of Substantial Completion
of the Warm Shell Improvements, and Landlord’s damages or the cost to Tenant to
perform any indemnification obligation is less than the cap imposed by the
Maximum Guarantee Test as evidenced by the then-incurred cost reports provided
by Landlord and Tenant pursuant to Section 40.4 below, then, at Landlord’s
election (i) Tenant shall pay to Landlord, within thirty (30) days after receipt
of Landlord’s notice of default, the amount of Landlord’s damages or the cost to
perform the indemnity obligation, or (ii) Landlord may terminate this Lease by
written notice to Tenant (“Default Termination Notice”) given no later than
three (3) business days after the last day of any applicable notice or cure
period. If Tenant is in default under this Lease beyond applicable notice and
cure periods prior to the date of Substantial Completion of the Warm Shell
Improvements and Landlord’s damages or the cost to Tenant to perform any
indemnification obligation exceeds imposed by the Maximum Guarantee Test as
evidenced by the then-incurred cost reports provided by Landlord and Tenant
pursuant to Section 40.4 below, Landlord shall have the right to terminate this
Lease. If Landlord terminates this Lease pursuant to this Section 40.2, the cap
imposed by the Maximum Guarantee Test shall apply to Tenant’s obligation to pay
such damages or perform such obligation, but Landlord shall have the right to
recover any deficiency from Tenant at the time of the determination that the
Maximum Guarantee Test has been satisfied or is no longer applicable as set
forth in Section 40.3, whichever is the earliest to occur.

40.3 Non-Applicability of the Maximum Guarantee Test. Upon the date of
Substantial Completion of the Warm Shell Improvements (as defined in Exhibit B),
the Maximum Guarantee Test shall be deemed satisfied for all purposes of this
Lease, and the provisions on this Section 40 shall be void and of no further
force and effect (i.e., any payment and indemnification obligations set forth in
the Lease shall no longer be subject to the provisions of this Section 40). From
and after the date of Substantial Completion of the Warm Shell Improvements, if
Tenant is in default under this Lease beyond any applicable notice and cure
period, then notwithstanding anything to the contrary set forth in this
Section 40 or elsewhere in this Lease, the Maximum Guarantee Test shall be void
and of no further force and effect and all obligations of Tenant shall be
immediately owing to Landlord without regard to whether the Maximum Guarantee
Test is satisfied or not.

40.4 “Project Costs” means an amount equal to the sum of all capitalizable costs
incurred from time to time for (a) any Tenant Improvements Costs; (b) all costs
incurred by Landlord in constructing the Warm Shell Improvements; (c) Lessor’s
capitalized interest on the outstanding investment expenses incurred in
connection with and allocable to the Premises; (d) all brokerage and leasing
commissions payable with respect to this Lease, and (e) any other capitalized
transaction costs and fees that reasonably, meet the requirements for inclusion
in the Maximum Guarantee Test as described in Accounting Standards Codification
840-40-55 (formerly EITF 97-10) (including, but not limited to, Landlord’s
permitting and plan check fees and costs, insurance costs of Landlord, brokerage
commissions, development and entitlement costs, recording fees, appraisal fees,
engineering fees, architectural fees and legal and professional fees, and
payment and performance required pursuant to Exhibit B, in each case to the
extent allocable to the Premises, but specifically excluding land acquisition
costs and debt issuance costs, if any). Upon Tenant’s request, which shall occur
not more than one (1) time in any thirty (30) day period, Landlord shall provide
Tenant with the amount of Landlord’s then-incurred Project Costs as of such
date, shown on a Building by Building basis and, with respect to costs incurred
in connection with the Common Area, a breakdown of such costs in an objectively
verifiable

 

-40-



--------------------------------------------------------------------------------

basis, which amount shall be used for the calculation set forth in
Section 40(a), together with any then-incurred Project Costs that have been
incurred by Tenant with respect to the Premises. Upon Landlord’s request, which
shall occur not more than one (1) time in any thirty (30) day period, Tenant
shall provide Landlord with the amount of Tenant’s then-incurred Project Costs
as of such date, shown on a Building by Building basis. Without limiting the
foregoing, Landlord shall have the right at any time (but not more than once per
month) to submit to Tenant its determination of then-incurred overall Project
Costs and demand for all outstanding obligations for which the Maximum Guarantee
Test have been satisfied.

40.5 “Force Majeure Costs” means the sum of (a) all costs and expenses that are
incurred because the Project is damaged by a fire or other casualty event
(including capitalized interest on such costs and expenses), less the amount of
all insurance proceeds applied to restore the Building; and (b) any loss in fair
market value of the Premises to the extent the same are not restored following a
fire or other casualty event.

40.6 “Exempt Causes” means (a) any misapplication of funds, fraud, willful
misconduct or acts in violation of applicable Laws by Tenant and (b) Tenant’s
filing of a voluntary petition under the Bankruptcy Code or an order for relief
being entered against Tenant pursuant to a voluntary or involuntary proceeding
commenced under any chapter of the Bankruptcy Code.

40.7 Tenant Bankruptcy. If an Exempt Cause occurs, then notwithstanding anything
to the contrary in this Lease, in no event shall the Maximum Guarantee Test be
applicable to any provision of this Lease or any Tenant obligation thereunder.

40.8 Indemnification. Notwithstanding anything to the contrary in the Lease,
until the Substantial Completion of the Warm Shell Improvements, Tenant’s
indemnification obligations shall only inure to the benefit of Landlord.

40.9 Effect of Delivery of Warm Shell Improvements on a Building by Building
Basis. If at any time prior to Substantial Completion of the Warm Shell
Improvements Landlord and Tenant agree that Tenant will accept delivery of one
or more, but not all, of the Buildings with the Warm Shell Improvements for such
Building Substantially Complete, Landlord and Tenant, acting reasonably, shall
execute an amendment to this Lease (i) setting forth the date of Substantial
Completion of the Warm Shell Improvements for such Building or Buildings and
confirming that such date is the Delivery Date for such Building or Buildings;
(ii) confirming the then-incurred Project Costs for such Building or Buildings;
(iii) adjusting the Maximum Guarantee Test as set forth in Section 40.1 to be
calculated on a Building by Building basis; (iv) addressing all necessary terms
in the amendment in order to comply with the Maximum Guarantee Test on a
Building by Building basis, and (v) addressing such other issues as are
necessary to reflect Substantial Completion of the Warm Shell Improvements for
such Building or Buildings.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 

-41-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
referenced on Page 1 of this Lease.

 

LANDLORD: SEQUOIA M&M LLC,
a California limited liability company By:   J.P. DiNapoli Companies, Inc.,   a
California corporation   Its: Manager   By:  

/s/ John DiNapoli

  Print Name:  

John DiNapoli

  Print Title:  

 

SEQUOIA M&P LLC,
a California limited liability company By:   J.P. DiNapoli Companies, Inc.,   a
California corporation   Its: Manager   By:  

/s/ John DiNapoli

  Print Name:  

John DiNapoli

  Print Title:  

 

SEQUOIA DEL REY, LLC,
a California limited liability company By:   J.P. DiNapoli Companies, Inc.,   a
California corporation   Its: Manager   By:  

/s/ John DiNapoli

  Print Name:  

John DiNapoli

  Print Title:  

 

 

TENANT: LinkedIn Corporation,
a Delaware corporation By:  

/s/ Steven Sordello

Its:  

CFO

If Tenant is a CORPORATION, the authorized officer must sign on behalf of the
corporation and indicate the capacity in which he/she is signing.

 

-42-



--------------------------------------------------------------------------------

EXHIBIT A TO LEASE AGREEMENT

PREMISES AND BUILDINGS SITE PLAN

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg049.jpg]

A Site Development Package For:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg050.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg051.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg052.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg053.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg054.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg055.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg056.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg057.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg058.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg059.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg060.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg061.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg062.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg063.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg064.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg065.jpg]

A New Site Development At:

THE MATHILDA RESEARCH

& DEVELOPMENT CAMPUS - BUILDING C

505 N. Mathilda Avenue Sunnyvale, CA 94085



--------------------------------------------------------------------------------

EXHIBIT B TO LEASE AGREEMENT

WARM SHELL IMPROVEMENTS AND TENANT IMPROVEMENTS

This exhibit, entitled “Warm Shell Improvements and Tenant Improvements”, is and
shall constitute Exhibit B to that certain Lease Agreement dated August     ,
2012 (the “Lease”), by and between SEQUOIA M&M LLC, a California limited
liability company, SEQUOIA M&P LLC, a California limited liability company, and
SEQUOIA DEL REY, LLC, a California limited liability company (“Landlord”), and
LinkedIn Corporation, a Delaware corporation (“Tenant”), for the leasing of
certain premises located at 555 North Mathilda Avenue, Sunnyvale, California
(the “Premises”). The terms, conditions and provisions of this Exhibit B are
hereby incorporated into and are made a part of the Lease. Any capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms as set forth in the Lease.

I. Warm Shell Improvements; Schedule of Performance

A. Landlord to Construct Warm Shell Improvements. Landlord shall, at Landlord’s
sole cost and expense, diligently prosecute to completion in accordance with all
applicable Laws, and the Final Warm Shell Plans (as defined below), and in a
good and workmanlike manner, the Warm Shell Improvements (as defined in
Section 2.3 of the Lease). The Warm Shell Improvements are anticipated to be
constructed in accordance with the schedule attached hereto as Exhibit B-3
(“Warm Shell Construction Schedule). The Warm Shell Construction Schedule may be
modified by the mutual agreement of the parties, acting reasonably.

2. Warm Shell Plans.

A. Preliminary Warm Shell Plans. Landlord shall cause its architect to prepare
preliminary design development plans and specifications for the Warm Shell
Improvements (the “Preliminary Warm Shell Plans”), which shall (i) include,
without limitation, a site plan, floor plans, roof plan, building sections,
exterior elevations, MEP and fire protection plans, MEP equipment schedules and
draft specifications, and (ii) be based on and represent the logical evolution
of the schematic plans and specifications for the Premises prepared by ARC TEC
dated August 20, 2012 (the “Pre-Approved Plan”), and shall incorporate all of
the specifications set forth in Exhibit B-1 to the Lease. Throughout this
initial design development period (as well as throughout the development of the
Premises as discussed herein), Landlord and Tenant shall communicate and
exchange information with each other and shall reasonably cooperate with each
other in good faith to achieve a timely production of mutually satisfactory
design development drawings, plans and specifications. Tenant and its
consultants shall have the right to review and comment on the Preliminary Warm
Shell Plans and Landlord shall incorporate all comments on such plans that
demonstrate an inconsistency with Exhibit B-1. Following the approval as
provided above, Landlord shall not make any changes to the Preliminary Warm
Shell Plans that will cause a deviation from any of the specifications contained
in Exhibit B-1 or that are not a logical evolution of the Pre-Approved Plan, or
that will otherwise materially impact the interior layout of the Buildings,
without Tenant’s prior written approval, which approval Tenant shall not
unreasonably delay, condition or withhold from that shown on the Preliminary
Warm Shell Plans (it being agreed that that Tenant shall have no approval rights
other than as expressly identified above). If Tenant fails to disapprove any
such submitted changes within ten (10) business days after receiving same, then
Tenant shall be deemed to have approved same. If Tenant reasonably disapproves
such changes, then Landlord and Tenant shall work together in good faith to
reach agreement within ten (10) business days of receiving the initial request,
and any failure to have reached agreement by such date shall constitute a
“Tenant Plan Delay.”

B. Final Warm Shell Plans. Landlord shall cause its architect to prepare
architectural and engineering plans, specifications, and working drawings,
including, without limitation, a proposed final site plan, enlarged floor plans,
roof plan, building sections, exterior and interior elevations, MEP and fire
protection plans, MEP equipment schedules, finish schedule and details, and
specifications for the Warm Shell Improvements, all of which shall be consistent
with, and logical evolutions of, (i) the approved Preliminary Warm Shell Plans,
(ii) changes required for governmental and all other construction approvals, and
(iii) the standard specifications set forth in Exhibit B-1 to the Lease
(collectively, the “Final Warm Shell Plans”). Tenant and its consultants shall
have the right to review and comment on the Final Warm Shell Plans and Landlord
shall incorporate all comments on such plans that demonstrate an inconsistency
with the Preliminary Warm Shell Plans. Following the approval as provided above,
Landlord shall not make any changes to the Final Warm Shell Plans that will
cause a deviation from, or are not a logical evolution of, any of the
specifications contained in the Preliminary Warm Shell Plans or that will
otherwise materially impact the interior layout of the Buildings from that shown
on the Preliminary Warm Shell Plans, without Tenant’s prior written approval,
which approval Tenant shall not unreasonably delay, condition or withhold. If
Tenant fails to disapprove any such submitted changes within ten (10) business
days after receiving same, Tenant shall be deemed to have approved same. If
Tenant reasonably disapproves such changes, then Landlord and Tenant shall work
together in good faith to reach agreement within ten (10) business days of
receiving the initial request, and any failure to have reached agreement by such
date shall constitute a “Tenant Plan Delay.”

C. Review of Plans. Neither Tenant’s nor any of its consultants’ review of the
Preliminary Warm Shell Plans and resulting Final Warm Shell Plans shall
constitute a representation or warranty by Tenant or any of its consultants that
such plans either (i) are complete or suitable for their intended purpose, or
(ii) comply with applicable Laws, it being expressly agreed by Landlord that
Tenant and its consultants assume no responsibility or liability whatsoever to
Landlord or to any other person or entity for such completeness, suitability or
compliance.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

3. Substantial Completion. “Substantial Completion” (and any correlative
variations thereof) of the Warm Shell Improvements shall be not be deemed to
occur until (a) the Building shells, the Building lobbies, the entrances,
stairways and access ways for access to the Buildings, and all of the other Warn
Shell Improvements described in the Final Warm Shell Plans have been completed,
and Landlord’s architect (“Landlord’s Architect”) has certified in writing that
the Warm Shell Improvements have been completed in accordance with the Final
Warm Shell Plans, except for finishing details, minor omissions, decorations and
mechanical adjustments of the type normally found on an architectural “punch
list” (which Landlord shall use commercially reasonable efforts to cause to be
completed within thirty (30) days after Substantial Completion); (b) all
utilities systems serving the Premises, life safety support systems, including
fire sprinklers and safety auditory systems, all heating, ventilating and air
conditioning systems serving the Premises, except to the extent such items may
be included in Tenant’s Tenant Improvements, and Building elevators have been
installed and are operating; (c) all necessary governmental inspections of the
Warm Shell Improvements have been obtained and approved; (d) the Premises are in
such a state of completion that, upon completion of the Tenant Improvements, the
requirements necessary to obtain approval for occupancy of the Premises from
applicable governmental authorities (including approval from the Building
Department and Fire Department of the City of Sunnyvale for Tenant to occupy the
Premises) have been satisfied; and (e) subject to minor items which do not
materially affect the usability of the Building, the Common Areas serving the
Building are sufficiently complete to be usable by Tenant’s employees and
customers (subject to completion of Tenant’s Tenant Improvements), but which
Landlord shall use commercially reasonable efforts to cause to be completed
within thirty (30) days after Substantial Completion. Upon Substantial
Completion of the Warm Shell Improvements, Landlord and Tenant shall arrange a
mutually convenient time, no later than five (5) business days after the
Substantial Completion date, for Tenant and/or Tenant’s Architect (as defined
below) and Landlord and/or Landlord’s Architect to conduct a walk-through
inspection of the Warm Shell Improvements. During the inspection, Landlord’s
Architect shall compile a punchlist of items yet to be completed. Landlord shall
use commercially reasonable efforts to complete the punchlist items within
thirty (30) days following the walk-through, and any unreasonable interference
with the construction of the Tenant Improvements while completing the punchlist
work shall constitute a Landlord Delay.

4. Landlord’s Warranty. In addition to (and not in lieu of) Landlord’s
obligations under the Lease with respect to repairs, Landlord warrants to Tenant
that the Warm Shell Improvements will be free from defects in workmanship and
materials for one (1) year from the date of Substantial Completion. Therefore,
if Tenant or Landlord shall reasonably determine that any of the workmanship or
material used in the Warm Shell Improvements is defective, Landlord shall cause
such defective workmanship or material to be appropriately corrected, repaired,
or replaced, without cost or expense to Tenant, provided that Landlord receives
notice thereof within the one (1) year period. Such correction, repair, or
replacement shall be performed as promptly as reasonably practical and in such
manner so as to minimize interference with Tenant’s operation in or about the
Premises.

5. Inspections and Scheduling. Subject to insurance requirements, the imposition
of reasonable safety and security rules and Tenant and Tenant’s Representatives
not interfering with or delaying Landlord and Landlord’s agents and contractors,
workmen, suppliers and invitees in constructing the Warm Shell Improvements or
completing any other work for Landlord, Tenant and Tenant’s Representatives
shall have the right, from time to time during normal business hours, to observe
the progress of the Warm Shell Improvements, to attend the weekly project
meetings with Landlord’s contractors, and to inspect installation of the Warm
Shell Improvements; however, no such observation shall create liability or
responsibility on the part of the Tenant with respect to the nature or quality
or the Warm Shell Improvements. If Tenant believes that the interior floor plan
or layout of the Warm Shell Improvements are not substantially consistent with
the Final Warm Shell Plans (as same may have been adjusted pursuant to change
order approvals as provided above), then Tenant shall have the right to notify
Landlord of such discrepancy, and Landlord and Tenant shall thereafter work
together in good faith to make any necessary corrections. Tenant agrees that any
such entry into the Premises shall be subject to all of the applicable terms,
covenants, conditions and provisions of the Lease, but specifically excluding
the covenant to pay Rent, it being understood that the same, in and of itself,
shall not be deemed to be early possession. Landlord shall be available, and
cause its general contractor to be available, to Tenant or its representatives
at reasonable times upon reasonable prior notice when necessary or desirable for
the purpose of reviewing the Warm Shell Improvements; provided that Tenant shall
not unreasonably interfere with Landlord’s ability to cause the Substantial
Completion of the Warm Shell Improvements. Landlord shall keep Tenant informed
as to all material governmental inspections of which Landlord is aware and shall
permit Tenant or its representatives to be present at such inspections. Landlord
shall promptly deliver to Tenant any revisions to the construction schedule.

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

II. Tenant Improvements

1. Tenant To Construct Tenant Improvements. Subject to the provisions below,
Tenant shall be solely responsible for the planning, construction and completion
of all interior tenant improvements (collectively the “Tenant Improvements”) to
the Premises in accordance with the terms and conditions of this Exhibit B. The
Tenant Improvements shall not include any of Tenant’s personal property,
furniture, data and telecommunications equipment, cabling or similar items.

2. Tenant Improvement Plans.

A. Preliminary Plans and Specifications. Promptly after execution of the Lease,
Tenant may request that Landlord’s Architect complete a preliminary test fit
(“Test Fit”) based upon Tenant’s parameters, the cost of which shall be borne by
Tenant, subject to application of an allowance therefor to be provided by
Landlord of up to $0.05 per rentable square foot of the Premises (i.e.,
$27,818.10 based upon the Premises containing 556,362 rentable square feet).
Within ten (10) days after execution of the Lease, Tenant shall retain a
licensed and insured architect, which shall be subject to Landlord’s prior
reasonable approval (“Tenant’s Architect”) to prepare preliminary working
architectural and engineering plans and specifications (“Preliminary Plans and
Specifications”) for the Tenant Improvements. Landlord acknowledges its approval
of the following architects for the Tenant Improvements: ARC TEC. Tenant shall
deliver the Preliminary Plans and Specifications to Landlord. The Preliminary
Plans and Specifications shall be in sufficient detail to show locations, types
and requirements for all heat loads, people loads, floor loads, power and
plumbing, regular and special HVAC needs, electrical outlets, lighting, lighting
fixtures and related power, and electrical and telephone switches. Landlord
shall reasonably approve or disapprove the Preliminary Plans and Specifications
(and will not unreasonably condition its approval thereof) within five
(5) business days after Landlord receives the Preliminary Plans and
Specifications and, if reasonably disapproved, Landlord shall return the
Preliminary Plans and Specifications to Tenant with a detailed explanation of
the reason(s) for disapproval. Representatives of both parties shall promptly
make themselves available to discuss and resolve Landlord’s comments or
revisions, and such documents shall promptly be revised by Tenant to incorporate
any agreed upon changes. In the event the parties cannot reach agreement and
resolve all disputed matters relating to any such documents, the parties shall
promptly meet and confer and negotiate in good faith to reach agreement on any
disputed matters, and any delay resulting therefrom shall be a “Tenant Plan
Delay.” This procedure shall be repeated until Landlord approves the Preliminary
Plans and Specifications. The approved Preliminary Plans and Specifications, as
modified, shall be deemed the “Final Preliminary Plans and Specifications”.

B. Final Plans and Specifications. After the Final Preliminary Plans and
Specifications are approved by Landlord and are deemed to be the Final
Preliminary Plans and Specifications, Tenant shall cause the Architect to
prepare the final working architectural and engineering plans, specifications
and drawings (“Final Plans and Specifications”) for the Tenant Improvements.
Tenant anticipates, and Landlord acknowledges, that at several intervals over a
period of six (6) months from the date that the Final Preliminary Plans and
Specifications have been approved by Landlord (“Plan Submittal Period”), the
Architect will be preparing for each Building, and submitting to Landlord for
Landlord’s reasonable review and approval, two sets of Final Plans and
Specifications. Tenant anticipates that one of the two sets of Final Plans and
Specifications for a Building will depict the upper floors comprised of
office/open office environments, and the second set of Final Plans and
Specifications will depict the first floor of the Building, which could include
food service/café, data room, executive business center or all-hands meeting
center elements. Landlord shall reasonably approve or disapprove the Final Plans
and Specifications (and will not unreasonably condition its approval thereof)
for a particular Building within twenty (20) days after Landlord receives the
Final Plans and Specifications for such Building, and, if reasonably
disapproved, Landlord shall return the Final Plans and Specifications to Tenant
with a detailed explanation of the reason(s) for disapproval, and the procedure
described on Section 2.A. above shall be repeated until Landlord approves, in
writing, the Final Plans and Specifications. The approved Final Plans and
Specifications, as modified, shall be deemed the “Construction Documents”. Any
delay in Tenant’s submitting Final Plans and Specifications for all Buildings by
the last day of the Plan Submittal Period for reasons other than Landlord Delay
or a “Tenant Plan Delay.”

C. Miscellaneous. All deliveries of the Preliminary Plans and Specifications,
the Final Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents shall be delivered by messenger
service, by personal hand delivery or by overnight parcel service. While
Landlord has the right to approve the Preliminary Plans and Specifications, the
Final Preliminary Plans and Specifications, the Final Plans and Specifications,
and the Construction Documents, Landlord’s interest in doing so is to protect
the Premises, the Buildings and Landlord’s interest. Accordingly, Tenant shall
not rely upon Landlord’s approvals and Landlord shall not be the guarantor of,
nor responsible for, the adequacy and correctness or accuracy of the Preliminary
Plans and Specifications, the Final Preliminary Plans and Specifications, the
Final Plans and Specifications, and the Construction Documents, or the
compliance thereof with applicable laws, and Landlord shall incur no liability
of any kind by reason of granting such approvals.

D. Changes. Notwithstanding anything to the contrary in this Exhibit B, Tenant
may request changes to the Construction Documents and Landlord shall not have
any right to approve such

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

Tenant changes to extent such work (i) is required by the City of Sunnyvale or
other applicable governmental body having jurisdiction over the Tenant
Improvements, or is due to unforeseen conditions, and (a) is consistent with the
design intent of the Construction Drawings, and (b) will not cost more than One
Hundred Fifty Dollars ($150,000.00) per occurrence; or (ii) consists of minor
field changes that (c) are consistent with the intent or required for the proper
execution of the Construction Documents, and (d) that will not materially
adversely affect the design, use, or operation of the Premises or Tenant
Improvements. If Landlord disapproves of the item proposed by Tenant, then
Landlord shall deliver to Tenant its written explanation for such disapproval
and proposal for modifications and the parties shall negotiate in good faith to
reach agreement on the item proposed, and any delay in Substantial Completion of
the Tenant Improvements as a result of such negotiation shall be a “Tenant Plan
Delay.” With respect to change orders that Landlord has no right to approve,
Tenant shall nevertheless provide prompt written notice to Landlord of the type,
scope and cost of the change.

E. Construction Agreements. Tenant hereby covenants and agrees that a provision
shall be included in each and every agreement made with the Architect and the
Contractor with respect to the Tenant Improvements specifying that Landlord
shall be a third party beneficiary thereof, including without limitation, a
third party beneficiary of all covenants, representations, indemnities and
warranties made by the Architect and Contractor, as applicable. Without limiting
the generality of the foregoing, all such construction contracts and all vendors
entering the Project at Tenant’s request shall be required to include the
provisions set forth in Exhibit B-2 attached hereto.

3. Permits. Tenant, at its sole cost and expense (subject to the provisions of
Paragraph 5 below), shall (i) obtain all governmental approvals of the
Construction Documents to the full extent necessary for the issuance of a
building permit for the Tenant Improvements based upon such Construction
Documents, (ii) cause to be obtained all other necessary approvals and permits
from all governmental agencies having jurisdiction or authority for the
construction and installation of the Tenant Improvements in accordance with the
approved Construction Documents, and (iii) undertake all steps necessary to
ensure that the construction of the Tenant Improvements is accomplished in
strict compliance with all Laws and generally accepted interpretations thereof
applicable to the construction of the Tenant Improvements and the standard and
customary requirements and standards of any insurance underwriting board,
inspection bureau or insurance carrier insuring the Premises and/or the
Buildings.

4. Construction.

A. Tenant shall be solely responsible for the construction, installation and
completion of the Tenant Improvements in accordance with all applicable laws
(including any conditions of approval for the Project imposed by the City of
Sunnyvale with respect to the Tenant Improvements, including the obligations
under the transportation demand management plan) and the Construction Documents
approved by Landlord (and any subsequent changes thereto approved by Landlord or
otherwise allowed under Paragraph 2.D) and is solely responsible for the payment
of all amounts when payable in connection therewith without any cost or expense
to Landlord, except for Landlord’s obligation to contribute the Tenant
Improvement Allowance in accordance with the provisions of Paragraph 5 below.
Tenant shall diligently proceed with the construction, installation and
completion of the Tenant Improvements in accordance with the Construction
Documents (and any subsequent changes thereto approved by Landlord or otherwise
allowed under Paragraph 2.D) and the completion schedule reasonably approved by
Landlord. No material changes shall be made to the Construction Documents and
the completion schedule approved by Landlord without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

B. Tenant at its sole cost and expense (subject to the provisions of Paragraph 5
below) shall employ a licensed, insured and bondable general contractor
(“Contractor”) to construct the Tenant Improvements in accordance with the
Construction Documents. The construction contracts between Tenant and the
Contractor and between the Contractor and the major trade subcontractors shall
be subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed; provided that Landlord is an
express third party beneficiary thereof and the provisions of Exhibit B-2 are
included herein. Proof that the Contractor is licensed in California, is bonded
as required under California law, and has the insurance specified in
Exhibit B-2, attached hereto and incorporated herein by this reference, shall be
provided to Landlord at the time that Tenant requests approval of the Contractor
from Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall comply with or cause the Contractor to comply with all
other terms and provisions of Exhibit B-2.

Notwithstanding the foregoing, Landlord and Tenant shall reasonably cooperate to
obtain a single LEED Gold rating for the Buildings (as opposed to separate LEED
Gold ratings for each of the core/shell and tenant interior improvements).

C. Prior to the commencement of the construction and installation of the Tenant
Improvements, Tenant shall provide the following to Landlord, all of which shall
be to Landlord’s reasonable satisfaction:

(i) Estimated completion schedule for the Tenant Improvements.

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

(ii) Copies of all required approvals and permits from governmental agencies
having jurisdiction or authority for the construction and installation of the
Tenant Improvements; provided, however, if prior to commencement of the
construction and installation of Tenant Improvements Tenant has not received the
electrical, plumbing or mechanical permits, Tenant shall only be required to
provide Landlord with evidence that Tenant has made application therefor, and,
upon receipt by Tenant of such permits, Tenant shall promptly provide Landlord
with copies thereof.

(iii) Evidence of Tenant’s procurement of insurance required to be obtained
pursuant to the provisions of Paragraphs 4.B and 4.G.

D. Landlord shall at all reasonable times have a right to inspect the Tenant
Improvements (provided Landlord does not materially interfere with the work
being performed by the Contractor or its subcontractors) and Tenant shall
immediately cease work upon written notice from Landlord if the Tenant
Improvements are not in compliance with the Construction Documents approved by
Landlord. If Landlord, in its reasonable discretion, shall give notice of faulty
construction or any other material deviation from the Construction Documents,
Tenant shall cause the Contractor to make corrections promptly. However, neither
the privilege herein granted to Landlord to make such inspections, nor the
making of such inspections by Landlord, shall operate as a waiver of any rights
of Landlord to require good and workmanlike construction and improvements
constructed in accordance with the Construction Documents.

E. Subject to Landlord complying with its obligations in Paragraph 5 below,
Tenant shall pay and discharge promptly and fully all claims for labor done and
materials and services furnished in connection with the Tenant Improvements. The
Tenant Improvements shall not be commenced until five (5) business days after
Landlord has received notice from Tenant stating the date the construction of
the Tenant Improvements is to commence so that Landlord can post and record any
appropriate Notice of Non-Responsibility.

F. Tenant acknowledges and agrees that the agreements and covenants of Tenant in
Sections 9.1 and 10 of the Lease shall be fully applicable to Tenant’s
construction of the Tenant Improvements.

G. Tenant shall cause the Contractor to maintain during the construction of the
Tenant Improvements insurance of the types and in the amounts specified in
Exhibit B-2, and Tenant shall maintain the insurance specified in Section 12 of
the Lease, together with builders’ risk insurance for the amount of the
completed value of the Tenant Improvements covering all Tenant Improvements
under construction, including building materials. In addition, Tenant shall
obtain, or cause its general contractor to obtain, a performance and completion
bond, which bond shall be at the sole cost of Tenant.

H. No Alterations shall be installed upon the Premises pursuant to any agreement
by which another party has a security interest or rights to remove or repossess
such items, without the prior written consent of Landlord, which consent shall
not be unreasonably withheld.

I. Landlord reserves the right to establish reasonable construction rules and
regulations for the use of each Building during the course of construction of
the Tenant Improvements, including, but not limited to, construction parking,
storage of materials, use of elevators, and clean-up of construction related
debris.

J. “Substantial Completion” (and any correlative variations thereof) of the
Tenant Improvements shall mean the date by which (i) completion of construction
of the Tenant Work pursuant to the Construction Drawings has occurred, except
for finishing details, minor omissions, decorations and mechanical adjustments
of the type normally found on an architectural “punch list”, and (ii) Tenant has
obtained all governmental permits and approvals required for the legal occupancy
of the Premises. If, however, Substantial Completion of the Tenant Improvements
is delayed by Landlord Delays or Force Majeure Delays (not to exceed ninety
(90) days), the Commencement Date and the Base Rent Abatement Period shall be
delayed for the same number of days. Landlord and Tenant, within five
(5) business days following Substantial Completion of the Tenant Improvements,
shall conduct a walk-through of the Premises to identify any punchlist items,
and Tenant shall use commercially reasonable good faith efforts to cause the
completion of such punchlist items within thirty (30) days thereafter.
Notwithstanding anything to the contrary herein, if Tenant ceases construction
of the Tenant Improvements for reasons other than a Force Majeure Delay or a
Landlord Delay, or fails to pay its contractor and/or subcontractors for a
period beyond thirty (30) days (for reasons other than a bona fide contract
dispute), then for purposes of the Lease, the Substantial Completion shall be
deemed to have occurred upon the date Tenant ceases construction for reasons
other than Force Majeure Delays or the date Tenant fails to pay its contractors
or subcontractors, as applicable, as provided above.

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

K. Upon completion of the Tenant Improvements, Tenant shall deliver to Landlord
the following, all of which shall be to Landlord’s reasonable satisfaction:

(i) Any governmental permits and approvals required for occupancy of the
Premises; it being understood that to the extent the issuance of any such
required permits and approvals requires correction or changes to the Warm Shell
Improvements through no fault of Tenant or its Contractor, Landlord shall
promptly cause all such corrections and changes to be made at Landlord’s sole
cost and expense. Any delay in Substantial Completion of the Tenant Improvements
as a result of Landlord’s obligation to make corrections or changes to the Warm
Shell Improvements shall be a Landlord Delay (defined below).

(ii) A Certificate of Completion signed by the Architect who prepared the
Construction Documents.

(iii) A cost breakdown itemizing all expenses for the Tenant Improvements.

(iv) Final and unconditional mechanic’s lien waivers for all the Tenant
Improvements from contractors and material suppliers performing work or
providing materials in excess of Five Thousand Dollars ($5,000.00).

(v) A Notice of Completion for execution by Landlord, which certificate once
executed by Landlord shall be recorded by Tenant in the official records of the
county of Santa Clara, and Tenant shall then deliver to Landlord a true and
correct copy of the recorded Notice of Completion.

(vi) A true and complete copy of all as-built plans and drawings for the Tenant
Improvements.

In addition, Landlord shall have the right to request, and Tenant shall deliver,
any other documents reasonably required by Landlord’s lender in connection with
the Tenant Improvements and any draws related thereto.

5. Tenant Improvement Allowance.

A. Subject to Tenant’s compliance with the provisions of this Exhibit B,
Landlord shall provide to Tenant an allowance of up to Fifty Dollars ($50.00)
per square foot of the Premises (i.e., $27,818,100.00 based upon the Premises
containing 556,362 square feet) to design, construct and install only the Tenant
Improvements (the “Tenant Improvement Allowance”). Subject to the provisions of
this Exhibit B, the Tenant Improvement Allowance shall be used to design,
prepare, plan, obtain the approval of, construct and install the Tenant
Improvements and for no other purpose. Except as otherwise expressly provided
herein, Landlord shall have no obligation to contribute the Tenant Improvement
Allowance unless and until the Construction Documents have been approved by
Landlord and Tenant has complied with all requirements set forth in Paragraph
4.C. of this Exhibit B. The costs to be paid out of the Tenant Improvement
Allowance shall include all reasonable costs and expenses associated with the
design, preparation, approval, planning, construction and installation of the
Tenant Improvements (the “Tenant Improvement Costs”), which shall include
payment to Landlord of Landlord’s construction management fee (which management
fee shall be equal to two percent (2%) of the Tenant Improvement Allowance, or
$556,362.00, and shall include without limitation all of the following:

(i) All costs of the Preliminary Plans and Specifications, the Final Plans and
Specifications, the Construction Documents, engineering costs and any fees paid
by Tenant to a project manager and/or other construction and/or design
consultants;

(ii) All plan check, permit and license fees, and other costs of obtaining
building permits and other necessary authorizations from local governmental
authorities;

(iii) All costs of interior design and finish schedule plans and specifications
including as-built drawings, if applicable;

(iv) All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit and the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
the Contractor in connection with the construction of the Tenant Improvements;
provided, however, that the construction fee for overhead and profit, the cost
of all on-site supervisory and administrative staff, office, equipment and
temporary services shall not exceed amounts which are reasonable and customary
for such items in the local construction industry;

(v) All fees payable to the Architect and any engineer if they are required to
redesign any portion of the Tenant Improvements following Tenant’s and
Landlord’s approval of the Construction Documents;

(vi) Utility connection fees;

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

(vii) Plan check, permit and license fees, Inspection fees and filing fees
payable to local governmental authorities, if any;

(viii) All costs of all permanently affixed equipment and fixtures provided for
in the Construction Documents, including the cost of installation; and

(ix) All costs of Builder’s Risk and other insurance policies carried by Tenant
during the construction of the Tenant Improvements, costs of the performance and
completion bond, costs of trash removal and costs and expenses of Tenant
signage, if any.

The Tenant Improvement Allowance shall not be used towards payment of Rent,
Tenant’s moving costs, and/or the cost of furniture, artifacts, telephone
systems or any other item of personal property which is not affixed to the
Premises. The Tenant Improvement Allowance shall be the maximum contribution by
Landlord for the Tenant Improvement Costs, and the disbursement of the Tenant
Improvement Allowance is subject to the provisions contained hereinbelow.
Notwithstanding anything to the contrary herein, Tenant shall not be obligated
to use the Tenant Improvement Allowance for, and Tenant shall not be responsible
for any costs incurred to remove any Hazardous Materials from the Premises for
which Tenant is otherwise exculpated from liability in accordance with the
provisions of Section 27 of the Lease. Landlord will make payments to Tenant
from the Tenant Improvement Allowance to reimburse Tenant for Tenant Improvement
Costs paid or incurred by Tenant. Commencing upon the first day of the month
after Tenant has commenced construction of the Tenant Improvements, payment of
the Tenant Improvement Allowance shall be made by progress payments not more
frequently than once per month and only after satisfaction of the following
conditions precedent: (a) receipt by Landlord of conditional mechanics’ lien
releases for the work completed and to be paid by said progress payment,
conditioned only on the payment of the sums set forth in the mechanics’ lien
release, executed by the Contractor and all subcontractors, labor suppliers and
materialmen performing work or supplying materials in excess of $5,000.00;
(b) receipt by Landlord of unconditional mechanics’ lien releases from the
Contractor and all subcontractors, labor suppliers and materialmen performing
work or supplying materials in excess of $5,000.00 for work other than that
being paid by the current progress payment previously completed by the
Contractor, subcontractors, labor suppliers and materialmen and for which Tenant
has received funds from the Tenant Improvement Allowance to pay for such work;
and (c) receipt by Landlord of any and all documentation reasonably required by
Landlord and/or reasonably required by Landlord’s lender detailing the work that
has been completed and the materials and supplies used as of the date of
Tenant’s request for the progress payment, including, without limitation,
invoices, bills, or statements for the work completed and the materials and
supplies used. Tenant Improvement Allowance progress payments shall be paid to
Tenant within fourteen (14) days from the satisfaction of the conditions set
forth in the immediately preceding sentence; provided that in no event shall
Tenant be permitted to submit more than one (1) draw request each calendar
month. The preceding notwithstanding, all Tenant Improvement Costs paid or
incurred by Tenant prior to Landlord’s approval of the Construction Documents in
connection with the design and planning of the Tenant Improvements by Architect
shall be paid from the Tenant Improvement Allowance, without any retention,
within fourteen (14) days following Landlord’s receipt of invoices, bills or
statements from Architect evidencing such costs. Notwithstanding the foregoing
to the contrary, Landlord shall be entitled to withhold and retain ten percent
(10%) of the Tenant Improvement Allowance or of any Tenant Improvement Allowance
progress payment until the date on which the Tenant Improvements are
substantially completed and the receipt by Landlord of all the items described
in (a) and (b) of this paragraph; it being understood that no such retention
shall be withheld from Landlord’s Tenant Improvement Allowance progress payments
if and to the extent Tenant’s contract with Tenant’s Contractor already calls
for a retention amount of at least ten percent (10%) for each draw request (and
such 10% retention is identified on the draw request), and no such retention
shall be withheld on payments to Tenant’s architect, project management
consultant or engineers, or Tenant’s insurance costs.

B. Landlord shall not be obligated to pay any Tenant Improvement Allowance
progress payment or the Tenant Improvement Allowance retention if on the date
Tenant is entitled to receive the Tenant Improvement Allowance progress payment
or the Tenant Improvement Allowance retention Tenant is in material default of
the Lease beyond applicable notice and cure periods. Such payments shall resume
upon Tenant curing any such default within the time periods which may be
provided for in the Lease.

C. If Landlord wrongfully fails to disburse any amount of the Tenant Improvement
Allowance amount owing to Tenant pursuant to this Paragraph 5, then Tenant shall
have the right to pay Tenant’s Contractor, Tenant’s architect and other agents
for the Tenant Improvements work, as the case may be, directly, in which event
Landlord shall reimburse Tenant for the amount so paid within thirty (30) days
after Tenant’s submission to Landlord of receipted invoices therefor
(accompanied by reasonable supporting documentation). If Landlord fails to
reimburse Tenant within such thirty (30) day period, then Tenant may withhold
from future Rent due under the Lease the sum owed Tenant, until Tenant is
reimbursed in full for the sum, plus interest thereon at the prime rate of Bank
of America, plus two percent (2%). Notwithstanding the foregoing, Tenant shall
deliver notice to Landlord (and ground lessor, mortgagee or beneficiary of a
deed of trust on the Project, of whom Tenant has been given written notice) a
written notice of Tenant’s intent to pay Tenant’s Contractor, Tenant’s architect
or other agents, as the case may be, directly as provided above at least ten
(10) business days prior to making any such payment (which notice shall describe
the basis on which Tenant asserts that Landlord has wrongfully

 

EXHIBIT B

-7-



--------------------------------------------------------------------------------

failed to disburse such amount), and Landlord may deliver to Tenant a good faith
written objection before the expiration of such ten (10) business day notice
period, (a) setting forth with reasonable particularity Landlord’s reasons for
its claim that Landlord is not required to make the disbursement of the Tenant
Improvement Allowance, and (b) submitting the dispute to binding arbitration in
accordance with the remainder of this Section. If Landlord properly objects and
submits the dispute to arbitration in accordance with the preceding sentence,
then Tenant shall not exercise such rights unless and until the arbitrator (as
defined below) determines that Tenant has the right to exercise such rights. All
disputes to be arbitrated pursuant to this Section 5.C.a shall be determined by
binding arbitration before JAMS in San Jose, California. The arbitration shall
be administered and conducted pursuant to the JAMS Streamlined Arbitration
Rules & Procedures (the “Arbitration Rules”). Unless the parties otherwise
agree, the arbitrator must be a retired judge of the Superior Court of the State
of California.

6. Termination. If the Lease is terminated prior to the date on which the Tenant
Improvements are completed, for any reason due to the material uncured default
of Tenant hereunder, in addition to any other remedies available to Landlord
under the Lease, Tenant shall pay to Landlord as Additional Rent under the
Lease, within five (5) days of receipt of a written statement therefor, any and
all costs incurred by Landlord and not reimbursed or otherwise paid by Tenant
through the date of termination in connection with the Tenant Improvements to
the extent planned, installed and/or constructed as of such date of termination,
including, but not limited to, any costs related to the demolition and/or
removal of all or any portion of the Tenant Improvements and restoration costs
related thereto.

7. Tenant Access. Landlord will grant Tenant a license to have access to the
Premises to allow Tenant to do work other than the Tenant Improvements required
by Tenant to install the Tenant’s Personal Property and to otherwise make the
Premises ready for Tenant’s use and occupancy (the “Tenant’s Pre-Occupancy
Work”). It shall be a condition to the grant by Landlord and continued
effectiveness of such license that:

(a) Tenant shall give to Landlord each of the following items, all in form and
substance reasonably acceptable to Landlord: (i) a detailed description of and
schedule for Tenant’s Pre-Occupancy Work; (ii) the names and addresses of all
contractors, subcontractors and material suppliers and all other representatives
of Tenant who or which will be entering the Premises on behalf of Tenant to
perform Tenant’s Pre-Occupancy Work or will be supplying materials for such
work, and the approximate number of individuals, itemized by trade, who will be
present in the Premises; (iii) copies of all contracts, subcontracts, material
purchase orders, plans and specifications pertaining to Tenant’s Pre-Occupancy
Work; (iv) copies of all licenses and permits required in connection with the
performance of Tenant’s Pre-Occupancy Work; and (v) certificates of insurance
(in amounts reasonably satisfactory to Landlord and with the parties identified
in, or required by, the Lease named as additional insureds).

(b) Tenant shall indemnify, defend and hold Landlord harmless from and against
any and all claims, liens, actions, costs, expenses (including without
limitation, attorneys’ fees and costs), penalties, fines, and damages arising
from or related to, in any manner whatsoever, the Tenant’s Pre-Occupancy Work,
except to the extent that any such claims, liens, actions, costs, expenses
(including without limitation, attorneys’ fees and costs), penalties, fines, or
damages are due to the negligence (but only to the extent not covered by the
insurance Tenant is required to carry under this lease or actually carries),
gross negligence or willful misconduct of any of the Indemnitees or Landlord’s
breach of this Lease.

(c) Any such entry into any portion of the Premises by Tenant or any person or
entity working for or on behalf of Tenant shall be deemed to be subject to all
of the applicable terms, covenants, conditions and provisions of the Lease,
specifically excluding the covenant to pay Base Rent or Additional Rent as
provided for in Sections 3 and 6 of the Lease. Except to the extent of the
negligence (but only to the extent not covered by the insurance coverage Tenant
is then carrying or required to carry under this Lease), gross negligence or
willful misconduct of Landlord or Landlord’s Representatives, Landlord shall not
be liable for any injury, loss or damage that may occur to any of Tenant’s
Pre-Occupancy Work made in or about the Premises or to any property placed
therein prior to the commencement of the Term of the Lease, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises or the Warm Shell Improvements caused by
Tenant or any of Tenant’s employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees, subject to Section 12.5 of the Lease
concerning waiver of subrogation requirements. Notwithstanding any provision to
the contrary in this Section 7, Tenant shall be granted 24-hour-a-day
7-day-a-week access to the Premises for purposes of constructing the Tenant
Improvements.

8. Delay. As used herein and in the Lease, the term “Landlord Delay” shall mean
an actual delay resulting directly from (i) Landlord’s failure to diligently
commence and complete the construction of the Warm Shell Improvements that is
not cured within one (1) business day after written notice thereof from Tenant;
(ii) Landlord’s failure to approve or reasonably disapprove (pursuant to the
terms of this Exhibit B) any item requiring Landlord’s approval or disapproval
within the time period provided for such approval or disapproval in this
Exhibit B; and (iii) any material disruption to or unreasonable interference

 

EXHIBIT B

-8-



--------------------------------------------------------------------------------

with the construction of the Tenant Improvements caused by Landlord’s employees,
agents or contractors or other Landlord Representatives that is not cured within
one (1) business day after Landlord’s receipt of written notice thereof from
Tenant. As used herein and in the Lease, the term “Force Majeure Delays” shall
mean any prevention, delay or stoppage of the Tenant Improvements work or Warm
Shell Improvements work due to strikes, lockouts, labor disputes, acts of God,
acts of war, terrorism, shortages of labor or materials (or reasonable
substitutes therefor), adverse weather conditions that could not reasonably be
anticipated, the undue and prolonged delay by any governmental authority to
process and issue necessary permits within the typical and reasonable time
period for the issuance of same, and civil commotions. As used herein and in the
Lease, the term “Tenant Delays” shall mean any material disruption to or
unreasonable interference with the construction of the Warm Shell Improvements
caused by Tenant’s employees, agents or contractors that is not cured within one
(1) business day after Tenant’s receipt of written notice thereof from Landlord.
There shall be credited against the number of days of any Tenant Delay any days
of Landlord Delay or Force Majeure Delay, and there shall be credited against
the number of days of any Landlord Delay any days of Tenant Delay or Force
Majeure Delay.

(a) Landlord and Tenant through their respective designated construction
representatives, shall account for and allocate all Landlord Delays, Tenant
Delays and Force Majeure Delays as construction proceeds. If Landlord and
Tenant, through their respective designated construction representatives, are
unable to agree on the allocation of Landlord Delays, Tenant Delays and Force
Majeure Delays, then promptly following the Commencement Date such dispute shall
be resolved. In the event of a dispute between Landlord and Tenant regarding the
delays, either party may elect to submit such matter for binding arbitration
with JAMS pursuant to the procedures set forth in Section 5.C. above.

9. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar as
they are applicable, in whole or in part, to this Exhibit B, are hereby
incorporated herein by reference, and specifically including all of the
provisions of Section 29 of the Lease. In the event of any conflict between the
terms of the Lease and this Exhibit B, the terms of this Exhibit B shall
prevail; provided, however, that nothing contained in this Exhibit B shall be
deemed to modify in any manner the provisions of Section 2 of the Lease. Any
amounts payable by Tenant to Landlord hereunder shall be deemed to be Additional
Rent under the Lease and, upon any default in the payment of same, Landlord
shall have all rights and remedies available to it as provided for in the Lease.

 

EXHIBIT B

-9-



--------------------------------------------------------------------------------

EXHIBIT B-1 TO LEASE AGREEMENT

WARM-SHELL IMPROVEMENTS

 

1) Site:

All permits and fees required for approval, permits, use, and governmental
sign-off. All landscape, site work, lighting, paving, striping, code related
signage, and utilities (sewer, water, gas). Includes all primary and secondary
electrical service from the street to a location in each building and garage,
transformer pads, and house meter section. All wiring of site electrical devices
including meter, feeders, transformer, and distribution, such as: lighting, site
amenities, landscape irrigation and infrastructure for future communication and
cable TV requirements. Common Area site landscape irrigation and site electrical
will be separately metered by common house site and water meters. Work includes
all vaults, fees, backflow and monitoring devices.

 

2) Garage:

All work related to the construction of the 5 level parking garage including
compliance to all codes including ADA and Title 24. Landlord to provide garage
drainage system, electrical service including transformers and panels for
lighting and convenience power. All finishes, signage, access and egress stairs,
elevators, hollow metal doors, all lighting to code levels. Separate fire riser
and fully monitored fire sprinkler system. Except as specifically provided
herein, all work required for a garage final inspection. Provisions for future
security requirements included, but security system, card readers, gates, etc.
are excluded.

 

3) Shell:

All work required to obtain a shell permit final inspection (not a TCO for
occupancy). All work shall conform to local building codes, ADA and Title 24 for
the shell. Weather tight (air and water infiltration) shell complete with rain
water distribution system and visible over flow scuppers. Exterior doors with
manual exit panic hardware. 2 sets of standard pre-engineered stairs for access
and egress with one set to the roof. Fire riser and complete shell system,
including “up heads” with capped tees for Tenant improvements at all floors and
roof monitors and PIV (monitoring system by Tenant). Each floor of each building
will support a fire exiting requirement of one person per 100 square feet. Floor
of each building designed for 80 PSF uniform live load. Steel framework shall be
designed to accommodate shaft and elevator openings. Includes roof screen.
Insulation at underside of roof deck provided, insulation and furring at
perimeter walls and all columns are excluded. Buildings B and C will be
classified as Type 1B. Building D will be classified as Type 2A.

 

4) Core:

All work related to construction of core bathrooms, stairs shafts, HVAC shafts,
core electrical and phone rooms, janitor closets, elevators and shafts, and
elevator vestibules.

 

  a) Core bathrooms (one set for men and women per floor) shall include multiple
stalls with one (1) handicap stall per floor to meet code requirement for
occupancy load. Includes 1 set of showers for men and women on first floor only.
Bathroom will receive tile flooring and wall tiles up to wainscot height at wet
walls only (6’ above finished floor). All other bathroom interior walls and
gypsum board ceilings will be taped, finished, and painted. All plumbing
fixtures including water closets, urinals, lavatory sinks and faucets will be
manual operated. Toilet accessories including soap dispensers, toilet paper
dispensers, toilet seat dispensers, trash receptacles, paper towel dispensers,
napkin dispensers, and handicap grab bars are included. Plastic laminate toilet
partitions are included. Granite countertops with under mount sinks are
included. All associated lighting, fire sprinklers, power receptacles,
ventilation, venting, sewer piping, water piping and floor drains are included.
Tenant will have the right to request alternate finishes, the cost of which may
be deducted from the Tenant Improvement Allowance.

 

  b) Stair shafts will be constructed with metal stud framing and drywall
assembly with fire rating in compliance to construction type. All interior walls
and ceilings facing the egress stairs will be taped, finished, and painted.
Gypsum board ceiling will be constructed at the top level. No soffit on the
underside of stairs. Stair rails and stringers will be painted. All associated
lighting and fire sprinklers are included.

 

  c) Core electrical scope includes transformer pads to each building per PG&E
and City of Sunnyvale requirements. Service for each building shall be rated as
follows: Building B and C, each rated at 16 Watts per SF, MSB 4000 amp,
480/277V, and Building D, rated at 18 Watts per SF, MSB 2500 amp, 480/277 V
including base building mechanical equipment loads. Core electrical service
includes power distribution feeders, transformers and electrical panels designed
for core elements. Conduit risers will be provided for phone service
distribution. Core electrical and telephone rooms will receive sealed concrete
floors and plywood backing on walls. Tenant electrical rooms, designed to
accommodate tenant panels and transformers, are not included.

 

EXHIBIT B-1

-1-



--------------------------------------------------------------------------------

  d) Core HVAC shall be package rooftop VAV unit(s). Units will be side
discharge to one centralized shaft location where duct will extend down shaft
and connect to fire smoke dampers at ceiling level for each floor. Rooftop
ductwork will be internally lined and ductwork inside shaft will be wrapped.
Duct loops at each floor are not included (risers and stubs on each floor only).
Design shall be for an outdoor temperature for winter of 36 F, and a summer
temperature of 88 F dry bulb and 68 F wet bulb. Building cooling loads at B and
C are limited to 400 tons (nominal) each, and 236 (nominal) tons at Building D.
Mechanical HVAC pads on roof for shell provided HVAC equipment is included, all
other pads by tenant.

 

  e) DDC controls for base building system (rooftop heating and cooling) with
the availability of for the addition of DDC controls should the future tenant
require. Electrical monitoring is not included. Tenant may install different DDC
controls based on Tenant’s standard, with associated credit/debits to the Tenant
Improvement Allowance.

General Office Areas:

Lighting load (including task lighting: Cooling system designed for 1.2
watts/RSF; Lighting designed to be restricted to .95 watts/RSF to conform to
potential LEED goals

Non Core miscellaneous office equipment cooling loads 1.5 watts/RSF (highly
populated floor plates need more watts/SF)

Designated dry lab space: Increased loads are a tenant expense

Occupancy: 150 SF/person

 

  f) Hot water boiler system, including hot water pump(s), water treatment and
all necessary piping specialties, serving one riser extending from the roof to
the lower floor. Supply and return valves to be located on each floor for future
connection to hot water piping loop if required. Piping loops on each floor are
not included.

 

  g) 24 Hour Auxiliary cooling and IDF closets are not included. Phone systems,
switching equipment, connections etc., are not included.

 

  h) Domestic cold water main branch piping supplied to each floor, located near
the restroom core and stair, for future break rooms and coffee stations.

 

  i) Fire alarm system: Building is fully sprinklered and monitored including
the PIV as required by Code. Life Safety system distribution (smoke detectors,
annunciators, strobes, etc.) as required by Code for core and common areas. Each
floor is designated as one smoke zone. Fire alarm to be expandable. The fire
alarm systems will support a fire exiting requirement of one person per 100
square feet.

 

  j) Building telephone MPOE shall be separate from Main Electrical Room.

 

  k) Elevators (quantity and size to meet code) shall be gearless traction
elevators with call buttons to meet ADA and fire code requirements. Pit
ladder(s), separation screens, sill angles, guide rails and separation beams
will be installed in shaft. Elevator vestibule walls will be fire taped for
tenant improvement. Flooring on upper level vestibule to be provided by T.I.
Main lobby on street level will be fully built out. Excludes upper elevator
lobbies. Standard elevator cab finish will be provided. Upgrades if required by
Tenant.

All core walls will be constructed with metal stud framing and drywall assembly
with fire rating in compliance to construction type. Wall facing tenant space
will be fire taped.

 

EXHIBIT B-1

-2-



--------------------------------------------------------------------------------

EXHIBIT B-2 TO LEASE AGREEMENT

CONTRACT REQUIREMENTS

Before commencing work, any contractor or vendor shall procure and maintain at
its sole cost and expense until completion and final acceptance of the work, at
least the following minimum levels of insurance.

 

A. Workers’ Compensation in statutory amounts and Employers Liability Insurance
in the minimum amounts of $100,000 each accident for bodily injury by accident
and $100,000 each employee for bodily injury by disease with a $500,000 policy
limit, covering each and every worker used in connection with the contract work.

 

B. Comprehensive General Liability Insurance on an occurrence basis including,
but not limited to, protection for Premises/Operations Liability, Broad Form
Contractual Liability, Owner’s and Contractor’s Protective, and
Products/Completed Operations Liability*, in the following minimum limits of
liability.

 

Bodily Injury, Property Damage, and       Personal Injury Liability   

$1,000,000/each occurrence

  

$3,000,000/aggregate

  

 

* Products/Completed Operations Liability Insurance is to be provided for a
period of at least one (1) year after completion of work.

Coverage should include protection for Explosion, Collapse and Underground
Damage.

 

C. Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.

 

Bodily Injury and Property    $1,000,000/each occurrence Damage Liability   
$3,000,000/aggregate

This insurance will apply to all owned, non-owned or hired automobiles to be
used by the Contractor in the completion of the work.

 

D. Umbrella Liability Insurance in a minimum amount of three million dollars
($3,000,000), providing excess coverage on a following-form basis over the
Employer’s Liability limit in Paragraph A and the liability coverages outlined
in Paragraphs B and C.

 

E. Equipment and Installation coverages in the broadest form available covering
Contractor’s tools and equipment and material not accepted by Tenant. Tenant
will provide Builders Risk Insurance on all accepted and installed materials.

All policies of insurance, duplicates thereof or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and/or
entry on the Project and shall name Landlord, and its partners and lenders as
additional insureds as their interests may appear. All insurance policies shall
(1) be issued by a company or companies licensed to be business in the state of
California, (2) provide that no cancellation, non-renewal or material
modification shall be effective without thirty (30) days prior written notice
provided to Landlord, (3) provide commercially reasonable deductibles, and
(4) worker’s compensation, builders risk or any other property insurance
coverage will contain a waiver to subrogation clause in favor of Landlord, and
its partners and lenders. Contractors and vendors shall obtain and furnish
evidence to Landlord of the waiver by its worker’s compensation insurance
carrier of all rights of recovery by way of subrogation against Landlord

Without limiting the foregoing, the insurance required to be maintained as
provided above shall be written by companies having a “General Policyholders
Rating” of at least A-:VIII (or such higher rating as may reasonably be required
by a lender having a lien on the Premises) as set forth in the most current
issue of “A.M. Best’s Rating Guides.” Each of Landlord, Landlord’s property
management company or agent, and Landlord’s lender(s) having a lien against the
Premises or any other portion of the Project shall be named as additional
insureds or loss payees (as applicable) under all of the policies required
herein. Additionally, the commercial general liability policy shall provide for
severability of interest. All insurance to be maintained by contractors and
vendors hereunder shall, except for workers’ compensation and employer’s
liability insurance, be primary, without right of contribution from insurance
maintained by Landlord. Any umbrella/excess liability policy (which shall be in
“following form”) shall provide that if the underlying aggregate is exhausted,
the excess coverage will drop down as primary insurance.

 

EXHIBIT B-2

-1-



--------------------------------------------------------------------------------

Each vendor or contractor shall also have a minimum of the following
indemnification in the agreement:

“Contractor/Vendor shall indemnify, defend and hold Landlord and Landlord’s
lenders, partners, members, property management company (if other than
Landlord), agents, directors, officers, employees, representatives, contractors,
successors and assigns and each of their respective partners, members,
directors, heirs, employees, representatives, agents, contractors, heirs,
successors and assigns (collectively, the “Landlord Indemnitees”) harmless from
and against any and all claims, liens, actions, costs, expenses (including
without limitation, attorneys’ fees and costs), penalties, fines, and damages
arising from or related to, in any manner whatsoever, their access or work on
the Project, except to the extent that any such claims, liens, actions, costs,
expenses (including without limitation, attorneys’ fees and costs), penalties,
fines, or damages are due to the negligence (but only to the extent not covered
by the insurance Contractor/Vendor is required to carry under this agreement or
actually carries), gross negligence or willful misconduct of any of the Landlord
Indemnitees.”

 

EXHIBIT B-2

-2-



--------------------------------------------------------------------------------

EXHIBIT B-3 TO LEASE AGREEMENT

WARM SHELL CONSTRUCTION SCHEDULE

 

EXHIBIT B-3

-1-



--------------------------------------------------------------------------------

LOGO [g413437ex10_1pg81.jpg]

Maude & Mathilda

08-15-12 Lease Exhibit Schedule

Assumes Pile foundation but No Life Safety

ID Tas Mod Task Name Duration Start Finish

2012 2013 201

ter 3rd Quarter 4th Quarter 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 1st
Quarter 2nd Quarter

Jun Jul Aug Sep Oct Nov Dec Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Jan
Feb Mar Apr May Jun

1 Release DD Prior to Planning Approval 20 days Thu 6/7/12 Wed 7/4/12

8 Schedule 132 days Thu 6/28/12 Fri 12/28/12

33

34 Arc Tec Design Schedule w/Devcon City Review durations 142 days Mon 7/9/12
Tue 1/22/13

55

56 Parcel Map Submittal and approval 110 days Tue 7/17/12 Mon 12/17/12

77

78

79 Buildings vacated 0 days Thu 1/3/13 Thu 1/3/13 1/3

80

81 PG&E 133 days Mon 8/13/12 Wed 2/13/13

86

87 Construction 474 days Thu 8/30/12 Tue 6/24/14

88 Early procurement 157 days Thu 8/30/12 Fri 4/5/13

94 Demo and Rough Grade 40 days Thu 1/3/13 Wed 2/27/13

97 Building C (6 Story - Piles) 301 days Thu 2/28/13 Thu 4/24/14

320 Building B (6 Story - No Piles) 276 days Thu 3/14/13 Thu 4/3/14

543 Building D (4 Story - No Piles) 260 days Thu 3/21/13 Wed 3/19/14

699 Garage - Campus Service (Piles) 293 days Thu 2/28/13 Mon 4/14/14

910 Site Work 345 days Wed 1/23/13 Tue 5/20/14

912 Rain Delay Allowance 25 days Wed 5/21/14 Tue 6/24/14

Project: MM Schedule update 08-15-12 with K&W and ArcTec DP rev

Date: Wed 8/15/12

Task External Tasks Inactive Summary Start-only

Split External Milestone Manual Task Finish-only

Milestone Inactive Task Duration-only Progress

Summary Inactive Task Manual Summary Rollup Deadline

Project Summary Inactive Milestone Manual Summary

Page 1



--------------------------------------------------------------------------------

EXHIBIT C TO LEASE AGREEMENT

RULES AND REGULATIONS

1. Tenant shall not place anything, or allow anything to be placed near the
glass of any window, door, partition or wall which may, in reasonable Landlord’s
judgment, appear unsightly from outside of the Project.

2. Tenant shall have exclusive use of the Project directory, if any.

3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used by Tenant for any purposes other than
for ingress to and egress from the Premises, unless Tenant is the sole occupant
of such Building. Tenant shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition and shall move all
supplies, furniture and equipment as soon as received directly to the Premises
and move all such items and waste being taken from the Premises (other than
waste customarily removed by employees of the Building) directly to the shipping
platform at or about the time arranged for removal therefrom. Neither Tenant nor
any employee, agent, contractor or invitee of Tenant shall go upon the roof of
any Building or any building in the Project except in strict compliance with the
provisions of Section 38 of the Lease Agreement.

4. The toilet rooms, urinals, wash bowls and other apparatuses shall not be used
for any purposes other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein, and to the extent
caused by Tenant or its employees or invitees, the expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
Tenant, subject to Section 12.5 of the Lease concerning waiver of subrogation.

5. Tenant shall not cause any unnecessary janitorial labor or services by reason
of Tenant’s carelessness or indifference in the preservation of good order and
cleanliness.

6. Tenant shall not use the Premises for housing, lodging or sleeping purposes.
Tenant shall not occupy or use the Premises or permit the Premises to be
occupied or used for any purpose, act or thing which is in violation of any Laws
or which may is dangerous to persons or property.

7. Except as otherwise permitted in the Lease Agreement, Tenant shall not bring
upon, use or keep in the Premises or the Project any kerosene, gasoline or
inflammable or combustible fluid or material, or any other articles deemed
hazardous to persons or property, or use any method of heating or air
conditioning other than that supplied by Landlord. Except to the extent
expressly permitted by the Lease, Tenant shall not do anything in the Premises,
or bring or keep anything therein, which will in any way increase or tend to
increase the risk of fire or the rate of fire insurance or which shall conflict
with the regulations of the Fire Department or the law or with any insurance
policy on the Premises or any part thereof.

8. Intentionally omitted.

9. Tenant shall not change existing locks or the mechanism thereof without
providing Landlord with access as provided in Section 16 of the Lease. Upon
termination of the Lease, Tenant shall deliver to Landlord all keys and passes
for the Premises.

10. Intentionally omitted.

11. Tenant shall not take or permit to be taken in or out of other entrances of
any Building, or take or permit on other elevators, any item normally taken in
or out through the trucking concourse or service doors or in or on freight
elevators.

12. Without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, Tenant shall not use the name of
the Project or any picture of the Project in connection with, or in promoting or
advertising the business of, Tenant, except Tenant may use the address of the
Project as the address of its business.

13. Intentionally omitted.

14. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which may arise from a cause other than Landlord’s or
Landlord’s Representatives’ gross negligence or willful misconduct, which
includes keeping doors locked after normal business hours and other means of
entry to the Premises closed and secured.

15. Intentionally omitted.

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

16. Tenant shall not advertise the business, profession or activities of Tenant
conducted in the Project in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business, profession or activities.

17. Except with the express written permission of Landlord, no bicycle (except
in those areas which may be designated for bicycles by Landlord) or other
vehicle and no animals or pets shall be allowed in the Premises, halls, freight
docks, or any other parts of any Building except that handicapped persons may be
accompanied by service animals. Except for noise from the reasonable monthly
testing of Tenant’s generator, Tenant shall not make or permit any noise,
vibration or odor to emanate from the Premises, or do anything therein tending
to create, or maintain, a nuisance, or do any act tending to injure the
reputation of the Buildings.

18. Tenant acknowledges that Building security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Project. Accordingly, Tenant may, at any time, or from time to time, or
for regularly scheduled time periods, as deemed advisable by Tenant, in its sole
discretion, require that persons entering or leaving the Project or the Property
identify themselves to watchmen or other employees designated by Tenant, by
registration, identification or otherwise.

19. Tenant shall not do or permit the manufacture, sale or purchase any
fermented, intoxicating or alcoholic beverages on the Premises without obtaining
written consent of Landlord, which shall not be unreasonably withheld.

20. Intentionally omitted.

21. Subject to the terms of the Lease Agreement, Landlord may retain a pass key
to the Premises and be allowed admittance thereto at all times to enable its
representatives to examine the Premises from time to time and to exhibit the
same. During the last nine (9) months of the Term, as extended, Landlord may
place and keep on the windows and doors of the Premises at any time signs
advertising the Premises for lease.

22. No equipment, mechanical ventilators, awnings, special shades or other forms
of window covering shall be permitted either inside or outside the windows of
the Premises without the prior written consent of Landlord, and then only at the
expense and risk of Tenant, and they shall be of such shape, color, material,
quality, design and make as may be approved by Landlord.

23. Intentionally omitted.

24. Except as specifically set forth in the Lease Agreement, Tenant shall not
install or operate any phonograph, musical or sound-producing instrument or
device, radio receiver or transmitter, TV receiver or transmitter, or similar
device in any Building or Project common areas, nor install or operate any
antenna, aerial, wires or other equipment inside or outside any Building, nor
operate any electrical device from which may emanate electrical waves which may
interfere with or impair radio or television broadcasting or reception from or
in any Building or elsewhere, without in each instance the prior written
approval of Landlord, which approval shall not be unreasonably withheld. The use
thereof, if permitted, shall be subject to control by Landlord to the end that
others shall not be disturbed. Notwithstanding anything to the contrary
contained in the foregoing, Landlord acknowledges that Tenant may operate a
sound booth for Tenant’s audio/visual equipment which will produce music and
audio signals.

25. Tenant shall promptly remove all rubbish and waste from the Premises.

26. Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service, except those
ordinarily embraced within the use of the Premises specified in the Lease
Agreement, without the prior written consent of Landlord.

27. Tenant shall not overload any floors in the Premises or any public corridors
or elevators in any Building. Landlord may limit weight, size and position of
all safes, fixtures and other equipment used in the Premises.

28. Intentionally omitted.

29. Whenever Landlord’s consent, approval or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval may be
granted or withheld in Landlord’s reasonable discretion, and Landlord’s
satisfaction shall be determined in its reasonable judgment.

30. Intentionally omitted.

 

EXHIBIT C

-2-



--------------------------------------------------------------------------------

31. Subject to Tenant’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, Landlord reserves the right to change or
rescind any one or more of these rules or regulations or to make such other and
further reasonable rules and regulations as in Landlord’s good faith judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Common Areas of the Project.

 

EXHIBIT C

-3-



--------------------------------------------------------------------------------

EXHIBIT D TO LEASE AGREEMENT

CHANGE OF COMMENCEMENT DATE - EXAMPLE

FIRST AMENDMENT TO LEASE AGREEMENT

This First Amendment to Lease Agreement (the “First Amendment”) is made as of
            , 2012, by and between                      (“Landlord”), and
LinkedIn Corporation, a Delaware corporation (“Tenant”), with reference to that
certain Lease Agreement (the “Lease”), dated             , 2012 by and between
Landlord and Tenant for the leasing of certain premises (the “Premises”) located
at 555 North Mathilda Avenue, Sunnyvale, California, as more particularly
described in the Lease.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Lease and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Tenant and Tenant
hereby agree as follows:

1. The Commencement Date shall be             , 2012.

2. The Expiration Date of the initial term of the Lease shall be             ,
        .

3. All capitalized terms used in this First Amendment shall have the same
meanings and definitions as set forth in the Lease.

4. Landlord and Tenant hereby further agree that the Lease is in full force and
effect, and that the terms and provisions of the Lease shall remain unchanged
except as modified in this First Amendment.

5. In the event of any conflict or inconsistency between the terms and
provisions of this First Amendment, the terms and provisions of this First
Amendment shall prevail.

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the date and year first written above in this First Amendment.

 

LANDLORD:     TENANT:       LINKEDIN CORPORATION,       a Delaware corporation  
    By:  

 

      Its:  

 

 

 

             

 

       

 

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

EXHIBIT E TO LEASE AGREEMENT

SIGN CRITERIA

All signs or decorations placed by Tenant or permitted by Tenant to be place on
the land or exterior of any Building shall comply with all applicable municipal
and county ordinances, and be subject to the Landlord’s consent, which consent
shall not be unreasonable withheld. Subject to the foregoing conditions,
Landlord hereby grants to Tenant the exclusive right to place Tenant’s sign or
logo on the exterior of any Building and place or permit to be placed Tenant’s
name and/or logo, address and hours of operation at the entrance to the
Premises. Tenant shall not place or permit to be placed any sign or decoration
on the land or the exterior of any Building without the proper written consent
of Landlord. Tenant, upon written notice by Landlord, shall immediately remove
any sign or decoration that Tenant has placed or permitted to be placed on the
land or the exterior of any Building without the prior written consent of
Landlord, and if Tenant fails to so remove such sign or decoration within five
(5) days after Landlord’s written notice, Landlord may enter upon the Premises
and remove said sign or decoration and Tenant agrees to pay Landlord, as
additional rent upon demand, the cost of such removal. At the termination of
this Lease, Tenant shall remove any sign which it has placed on the Premises or
Building, and shall repair any damage caused by the installation or removal of
such sign.

Subject to the foregoing, the following criteria shall apply:

EXTERIOR SIGNAGE:

 

1. Tenant will be allowed one (1) overhead sign per leased frontage.

 

2. Tenant will submit to Landlord for Landlord’s approval two (2) sets of
detailed drawings not less than two weeks prior to the fabrication and
installation of any sign.

 

3. Tenant and/or Tenant’s sign company will be responsible for obtaining all
necessary city permits, and providing copies thereof to Landlord at Landlord’s
request, before any signs are fabricated and installed.

MONUMENT SIGNAGE:

 

1. Tenant will be allowed to use the monument sign on Mathilda Avenue.

 

2. Tenant will submit to Landlord for Landlord’s approval two (2) sets of
detailed drawings not less than two weeks prior to the fabrication and
installation of any sign.

 

3. Tenant and/or Tenant’s sign company will be responsible for obtaining all
necessary city permits, and providing copies thereof to Landlord at Landlord’s
request, before any signs are fabricated and installed.

FRONT ENTRANCE SIGNAGE (ON GLASS DOOR):

 

1. Tenant’s name shall be in 3” vinyl copy. Tenants with a registered trademark
or logo and letter style will be allowed to use their trademark or logo and
letter style, subject to the prior approval of Landlord and city authorities.

 

2. Additional information such as hours and days of operation shall be in 7/8”
vinyl copy.

 

3. Width of signage on front door shall not exceed thirty inches (30”).

BACK ENTRANCE SIGNAGE:

 

1. Vinyl square with vinyl drop shadow 4 1/2” white vinyl letter depicting unit.

 

2. Tenant’s name shall be 3 1/8” to 4” vinyl copy.

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

EXHIBIT F TO LEASE AGREEMENT

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE - EXAMPLE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 27 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by
(i) any lenders and owners and their respective environmental consultants,
(ii) any prospective purchaser(s) of all or any portion of the property on which
the Premises are located, (iii) Landlord to defend itself or its lenders,
partners or representatives against any claim or demand, and (iv) any laws,
rules, regulations, orders, decrees, or ordinances, including, without
limitation, court orders or subpoenas. Any and all capitalized terms used
herein, which are not otherwise defined herein, shall have the same meaning
ascribed to such term in the signed Lease Agreement. Any questions regarding
this certificate should be directed to, and when completed, the certificate
should be delivered to:

 

Landlord:  

 

  c/o J.P. DINAPOLI COMPANIES, INC.   99 Almaden Boulevard, Suite 565   San
Jose, California 95113   Attn:  

 

  Phone: (408) 998-2404

 

Name of (Prospective) Tenant:   

 

Mailing Address:  

 

 

 

 

Contact Person, Title and Telephone Number(s):  

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

 

 

 

 

Address of (Prospective) Premises:  

 

Length of (Prospective) Initial Term:  

 

 

 

 

1. General Information:

Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.

 

 

 

2. Use, Storage and Disposal of Hazardous Materials

2.1 Will any Hazardous Materials be used, generated, stored or disposed of in,
on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.

 

Wastes   

Yes [    ]

  No [    ] Chemical Products   

Yes [    ]

  No [    ] Other   

Yes [    ]

  No [    ]

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

If Yes is marked attach all MSDS’s and please explain:

  

 

 

 

2.2 If Yes is marked in Section 2.1, attach a list of any Hazardous Materials to
be used, generated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials at any given time; estimated annual throughput; the proposed
location(s) and method of storage (excluding nominal amounts of ordinary
household cleaners and janitorial supplies which are not regulated by any
Environmental Laws); and the proposed location(s) and method of disposal for
each Hazardous Material, including, the estimated frequency, and the proposed
contractors or subcontractors. Existing Tenants should attach a list setting
forth the information requested above and such list should include actual data
from on-going operations and the identification of any variations in such
information from the prior year’s certificate.

Attach a Site Plan indicating all storage areas.

 

3. Storage Tanks and Sumps

3.1 Is any above or below ground storage of gasoline, diesel, petroleum, or
other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities, including any required SPCC Plan.

 

  Yes [    ]                            No [    ]   If yes, please explain:  

 

 

 

 

4. Waste Management

4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing Tenants should describe any additional identification numbers issued
since the previous certificate.

 

  Yes [    ]                            No [    ]

4.2 Has your company filed a biennial or quarterly reports as a hazardous waste
generator? Existing Tenants should describe any new reports filed.

 

  Yes [    ]                            No [    ]

If yes, attach a copy of the most recent report filed.

 

5. Wastewater Treatment and Discharge

5.1 Will your company discharge wastewater or other wastes to:

 

                storm drain?                   sewer?                 surface
water?                   no wastewater or other wastes discharged.

Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

 

5.2 Will any such wastewater or waste be treated before discharge?

 

  Yes [    ]                            No [    ]

If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.

 

 

 

6. Air Discharges

6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be

 

EXHIBIT F

-2-



--------------------------------------------------------------------------------

monitored? Existing Tenants should indicate whether or not there are any such
air filtration systems or stacks in use in, on or about the Premises which
discharge into the air and whether such air emissions are being monitored.

 

        Yes [    ]                            No [    ] If yes, please describe:
 

 

 

 

6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.

 

                Spray booth(s)                   Incinerator(s)                
Dip tank(s)                   Other (Please describe)                 Drying
oven(s)                   No Equipment Requiring Air Permits

 

    If yes, please describe:  

 

 

 

 

7. Hazardous Materials Disclosures

7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“HMMP”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing Tenants should
indicate whether or not an HMMP is required and has been prepared.

 

  Yes [    ]                            No [    ]

If yes, attach a copy of the HMMP. Existing Tenants should attach a copy of any
required updates to the HMMP.

7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed to
be used in your operations in, on or about the Premises regulated under
Proposition 65? Existing Tenants should indicate whether or not there are any
new Hazardous Materials being so used which are regulated under Proposition 65.

 

            Yes [    ]                            No [    ]
If yes, please explain:  

 

 

 

 

8. Enforcement Actions and Complaints

8.1 With respect to Hazardous Materials or Environmental Laws, has your company
ever been subject to any agency enforcement actions, administrative orders, or
consent decrees or has your company received requests for information, notice or
demand letters, or any other inquiries regarding its operations? Existing
Tenants should indicate whether or not any such actions, orders or decrees have
been, or are in the process of being, undertaken or if any such requests have
been received.

 

  Yes [    ]                            No [    ]

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 27 of the signed Lease Agreement.

 

 

 

8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

 

  Yes [    ]                            No [    ]

 

EXHIBIT F

-3-



--------------------------------------------------------------------------------

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 27 of the
signed Lease Agreement.

 

 

 

8.3 Have there been any problems or complaints from adjacent Tenants, owners or
other neighbors at your company’s current facility with regard to environmental
or health and safety concerns? Existing Tenants should indicate whether or not
there have been any such problems or complaints from adjacent Tenants, owners or
other neighbors at, about or near the Premises.

 

  Yes [    ]                            No [    ]

If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.

 

 

 

9. Permits and Licenses

9.1 Attach copies of all Hazardous Materials permits and licenses including a
Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of such
certificate, (ii) Landlord’s review and approval of such certificate,
(iii) Landlord’s failure to obtain such certificate from Tenant at any time, or
(iv) Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.

 

EXHIBIT F

-4-



--------------------------------------------------------------------------------

I (print name)                     , acting with full authority to bind the
(proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent and
warrant that the information contained in this certificate is true and correct.

 

(Prospective) Tenant: By:  

 

Title:  

 

Date:  

 

 

EXHIBIT F

-5-



--------------------------------------------------------------------------------

EXHIBIT G TO LEASE AGREEMENT

PERMITTED EXCEPTIONS

EXHIBIT G



--------------------------------------------------------------------------------

Order Number: NCS-515282-SC

Page Number: 1                            

Amended August 2, 2012

 

LOGO [g413437g01e08.jpg]

First American Title Insurance Company

National Commercial Services

1737 North First Street, Suite 500

San Jose, CA 95112

Eire Stewart

JP DiNapoli Companies

99 Almaden Boulevard, Suite #565

San Jose, CA 95113-1610

Phone: (408)998-2460

 

Escrow Officer:    Liz Zankich       Phone:    (408)451-7989       Email:   
Izankich@firstam.com       Title Officer:    Mike D. Hickey       Phone:   
(408)451-7905       Owner:    Sequoia M & M LLC       Property:    505 North
Mathilda Avenue, Sunnyvale, CA      

PRELIMINARY REPORT

In response to the above referenced application for a policy of title insurance,
this company hereby reports that it is prepared to Issue, or cause to be issued,
as of the date hereof, a Policy or Policies of Title Insurance describing the
land and the estate or Interest therein hereinafter set forth, Insuring against
toss which may be sustained by reason of any defect, lien or encumbrance not
shown or referred to as an Exception below or not excluded from coverage
pursuant to the printed Schedules, Conditions and Stipulations of said Policy
forms.

The printed Exceptions and Exclusions from the coverage and Limitations on
Covered Risks of said policy or policies are set forth In Exhibit A attached.
The policy to be Issued may contain an arbitration clause. When the Amount of
Insurance is less than that set forth In the arbitration clause, all arbitrable
matters shall be arbitrated at the option of either the Company or the Insured
as the exclusive remedy of the parties. Limitations on Covered Risks applicable
to the CLTA and ALTA Homeowner’s Policies of Title Insurance which establish a
Deductible Amount and a Maximum Dollar Limit of Liability for certain coverages
are also set forth In Exhibit A. Copies of the policy forms should be read. They
are available from the office which issued this report.

Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exceptions and
exclusions are meant to provide you with notice of matters which are not covered
under the terms of the title insurance policy and should be carefully
considered.

It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defects,
and encumbrances affecting title to the land.

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NC.S-515282-SC

Page Number: 2                           

 

This report (and any supplements or amendments hereto) Is Issued solely for the
purpose of facilitating the Issuance of a policy of title Insurance and no
liability is assumed hereby. If It Is desired that liability be assumed prior to
the Issuance of a policy of title insurance, a Binder or Commitment should be
requested.

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515282-SC

Page Number: 3                           

 

Dated as of July 19, 2012 at 7:30 A.M.

The form of Policy of title insurance contemplated by this report is: To Be
Determined

A specific request should be made if another form or additional coverage is
desired.

Title to said estate or interest at the date hereof is vested in:

Sequoia M & M LLC, a California limited liability company

The estate or interest in the land hereinafter described or referred to covered
by this Report is: Fee

The Land referred to herein is described as follows: (See attached Legal
Description)

At the date hereof exceptions to coverage in addition to the printed Exceptions
and Exclusions in said policy form would be as follows:

 

1. General and special taxes and assessments for the fiscal year 2012-2013, a
lien not yet due or payable.

 

1A. Taxes and assessments are unavailable at this time. Please verify all tax
and assessment information prior to closing.

 

2. The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.

 

3. An easement for landscaping easement and incidental purposes, recorded AUGUST
7, 1972 as Book 9960, Page 234 of Official Records.

 

  In Favor of:    City of Sunnyvale      Affects:    as described therein   

 

4. An easement for ingress and egress and incidental purposes, recorded DECEMBER
13, 1972 as Book 0152, Page 585 of Official Records.

 

  In Favor of:    Utah Investment Co., a California Corporation      Affects:   
as described therein   

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515282-SC

Page Number: 4                            

 

5. An easement for public utilities easement and incidental purposes, recorded
AUGUST 4, 1976 as Book C187, Page 118 of Official Records.

In Favor of:      Pacific Gas and Electric Company, a California Corporation

Affects:             as described therein

 

6. This item has been intentionally deleted.

 

7. An easement shown or dedicated on the map of Parcel Map on file recorded
December 28, 1984 in Book 537, Pages 55 and 56, of Parcel Maps. For: Public
utilities, landscape maintenance purposes and incidental purposes.

 

8. An easement for underground conduits, pipes etc and incidental purposes,
recorded MAY 15, 1985 as Book 3346, Page 1159 of Official Records.

In Favor of:      Pacific Gas and Electric Company and Pacific Bell

Affects:             as described therein

 

9. An easement for non-buildable area and incidental purposes, recorded MAY 15,
2000 as Document No. 15247273 of Official Records.

In Favor of:      Sequoia Del Rey LLC, a California limited liability company

Affects:             as described therein

 

10. An easement for ingress, egress and incidental purposes, recorded JANUARY
13, 2003 as Document No, 16742676 of Official Records.

In Favor of:     Sequoia M & P LLC, a California limited liability company

Affects:           as described therein

 

11. A deed of trust to secure an original indebtedness of $10,800,000.00
recorded OCTOBER 25, 2005 as Document No. 18639532 of Official Records.

Dated:            October 19, 2005

Trustor:           Sequoia M & M LLC, a California limited liability company

Trustee:           First American Title Insurance Company

Beneficiary:     Thrivent Financial For Lutherans, a Wisconsin corporation

A document entitled “Assignment of Rents and Leases” recorded OCTOBER 25, 2005
as Instrument No. 18639533 of Official Records, as additional security for the
payment of the indebtedness secured by the deed of trust.

 

12. Rights of parties in possession.

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515282-SC

Page Number: 5                            

 

LEGAL DESCRIPTION

Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

PARCEL 1, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE OFFICE OF
THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON DECEMBER 28,
1984, IN BOOK 537 OF MAPS PAGE(s) 55 AND 56.

APN: 165-42-006

ARB: 163-38-074, 074.01, 75, 76, 75.01, 83.01, 110, 116, 116.01, 116.01.01, 146

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515287-SC

Page Number: 1                          

July 24, 2012 Update

 

LOGO [g413437g01e08.jpg]

First American Title Insurance Company

National Commercial Services

1737 North First Street, Suite 500

San Jose, CA 95112

Eire Stewart

JP DiNapoli Companies

99 Almaden Boulevard, Suite #565

San Jose, CA 95113-1610

Phone: (408)998-2460

 

Escrow Officer:    Liz Zankich Phone:    (408)451-7989 Email:   
Izankich@firstan.com Title Officer:    Mike D. Hickey Phone:    (408)451-7905

Owner:

 

   Sequoia M & P LLC Property:   

683 West Maude Avenue and 510 North Pastoria Avenue,

Sunnyvale, CA

PRELIMINARY REPORT

In response to the above referenced application for a policy of title insurance,
this company hereby reports that it is prepared to Issue, or cause to be Issued,
as of the date hereof, a Policy or Policies of Title Insurance describing the
land and the estate or Interest therein hereinafter set forth, insuring against
loss which may be sustained by reason of any defect, lien or encumbrance not
shown or referred to as an Exception below or not excluded from coverage
pursuant to the printed Schedules, Conditions and Stipulations of said Policy
forms.

The printed Exceptions and Exclusions from the coverage and Limitations on
Covered Risks of said policy or policies are set forth in Exhibit A attached.
The policy to be Issued may contain an arbitration clause. When the Amount of
Insurance is less than that set forth in the arbitration clause, all arbitrable
matters shall be arbitrated at the option of either the Company or the Insured
as the exclusive remedy of the patties. Limitations on Covered Risks applicable
to the CLTA and ALTA Homeowner’s Policies of Title Insurance which establish a
Deductible Amount and a Maximum Dollar Limit of Liability for certain coverages
are also set forth in Exhibit A. Copies of the policy forms should be read. They
are available from the office which Issued this report.

Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exceptions and
exclusions are meant to provide you with notice of matters which are not covered
under the terms of the title insurance policy and should be carefully
considered.

It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defects,
and encumbrances affecting title to the land.

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515287-SC

Page Number: 2                           

 

 

This report (and any supplements or amendments hereto) is Issued solely for the
purpose of facilitating the issuance of a policy of title Insurance and no
liability is assumed hereby. If it is desired that liability be assumed prior to
the issuance of a policy of title insurance, a Binder or Commitment should be
requested.

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515287-SC

Page Number: 3                           

 

 

Dated as of July 20, 2012 at 7:30 A.M.

The form of Policy of title insurance contemplated by this report is: To Be
Determined

A specific request should be made if another form or additional coverage is
desired.

Title to said estate or interest at the date hereof is vested in:

Sequoia M & P LLC, a California limited liability company

The estate or interest in the land hereinafter described or referred to covered
by this Report is: A fee as to Parcel One and an easement as to Parcels Two and
Three

The Land referred to herein is described as follows: (See attached Legal
Description)

At the date hereof exceptions to coverage in addition to the printed Exceptions
and Exclusions in said policy form would be as follows:

 

1. General and special taxes and assessments for the fiscal year 2012-2013, a
lien not yet due or payable.

 

2. Taxes and assessments are unavailable at this time. Please verify all tax and
assessment information prior to closing.

 

3. The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.

 

4. An easement for transformer pad and anchor and incidental purposes, recorded
as Book 0470, Page 672 of Official Records.

 

In Favor of:

   Pacific Gas and Electric Company

Affects:

   as described therein

 

5. An easement for gas pipe line and incidental purposes, recorded OCTOBER 29,
1947 as Book 1522, Page 296 of Official Records.

 

In Favor of:

   Pacific Telephone and Telegraph Company and Pacific Gas and Electric Company,
a California corporation

Affects:

   as described therein

 

6. The Terms, Provisions and Easement(s) contained in the document entitled
“Grant of Exclusive Easement Agreement” recorded SEPTEMBER 28, 1984 as Document
No. 8202985 of Official Records.

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515287-SC

Page Number: 4                           

 

 

7. An easement shown or dedicated on the map of Parcel Map on file in book 752,
pages 41 and 42, of Parcel Maps. For: Public utilities and incidental purposes.

 

8. A deed of trust to secure an original indebtedness of $3,275,000.00 recorded
NOVEMBER 29, 2006 as DOCUMENT NO. 19203949 of Official Records.

 

Dated:

   NOVEMBER 17, 2006

Trustor:

   Sequoia M & P LLC, a California limited liability company

Trustee:

   California Reconveyance Company, a California corporation

Beneficiary:

   Washington Mutual Bank, a federal association

 

9. Rights of parties in possession.

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-515287-SC

Page Number: 5                           

 

LEGAL DESCRIPTION

Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:

PARCEL A, AS SHOWN UPON THAT CERTAIN PARCEL MAP RECORDED SEPTEMBER 27, 2002 IN
BOOK 752 OF MAPS, AT PAGES 41 AND 42, SANTA CLARA COUNTY RECORDS.

PARCEL TWO:

AN EASEMENT FOR INGRESS AND EGRESS AS CONVEYED TO UTAH INVESTMENT CO., A
CALIFORNIA CORPORATION, AS CONTAINED IN AN INSTRUMENT RECORDED DECEMBER 13, 1972
IN BOOK 0152, PAGE 585, OFFICIAL RECORDS, LYING ON, OVER UNDER AND ACROSS A
STRIP OF LAND 22 FEET IN WIDTH, THE NORTHWESTERLY LINE OF WHICH IS DESCRIBED AS
FOLLOWS: BEGINNING AT THE INTERSECTION OF THE NORTHWESTERLY LINE OF THAT CERTAIN
PARCEL OF LAND AS SHOWN ON THE RECORD OF SURVEY MAP RECORDED OCTOBER 21, 1960 IN
BOOK 126, OF MAPS, PAGE 45, SANTA CLARA COUNTY RECORDS, AND THE NORTHEASTERLY
LINE OF MAUDE AVENUE AS CONVEYED TO THE CITY OF SUNNYVALE, A MUNICIPAL
CORPORATION, BY INSTRUMENT RECORDED SEPTEMBER 6, 1960 IN BOOK 4908 OF OFFICIAL
RECORDS, PAGE 582; THENCE NORTH 14°52' EAST ALONG THE NORTHWESTERLY LINE, AND
THE NORTHERLY PROLONGATION THEREOF, OF SAID RECORD OF SURVEY MAP, 319.97 FEET TO
THE MOST EASTERLY CORNER OF SAID RECORD OF SURVEY MAP HEREINABOVE DESCRIBED.

PARCEL THREE:

AN EASEMENT FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS AS CONVEYED TO
PINE & CO., A PARTNERSHIP, ET AL, BY INSTRUMENT RECORDED SEPTEMBER 28, 1984 IN
BOOK 1920, PAGE 610, OFFICIAL RECORDS, DESCRIBED AS FOLLOWS: BEGINNING AT THE
MOST WESTERLY CORNER OF PARCEL “B” AS SHOWN ON THAT CERTAIN MAP ENTITLED “PARCEL
MAP BEING A RESUBDIVISION OF A PORTION OF LOTS 1 AND 2 OF THE A.B. CAMPBELL
SUBDIVISION”, SAID PARCEL MAP RECORDED APRIL 25, 1973 IN BOOK 321, OF MAPS AT
PAGE 46, SANTA CLARA COUNTY RECORDS; THENCE NORTH 14°50'00" EAST, 15.00 FEET
ALONG THE NORTHWESTERLY LINE OF SAID PARCEL “B”; THENCE SOUTH 75°08'40" EAST,
25.00 FEET; THENCE SOUTH 14°50'00" WEST, 15.00 FEET; THENCE NORTH 75°08'40"
WEST, 25.00 FEET TO THE POINT OF BEGINNING.

APN: 165-42-008 and 165-42-007

ARB Nos.: 163-38-99; 163-38-107.01; 163-38-107.02; 163-38-147 and 163-38-147.01

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-507315-SC                        

Page Number: 1                                                   .

 

July 24, 2012 Update

 

LOGO [g413437g01e08.jpg]

First American Title Insurance Company

National Commercial Services

1737 North First Street, Suite 500

San Jose, CA 95112

Eire Stewart

JP DiNapoli Companies

99 Almaden Boulevard, Suite #565

San Jose, CA 95113.1610

Phone: (408)998-2460

 

Escrow Officer:    Liz Zankich    Phone:    (408)451-7989    Email:   
izanklch@firstan.com    Title Officer:    Mike D. Hickey    Phone:   
(408)451-7905    Buyer:    J.P. DiNapoli, Inc.    Owner:    Mathilda Avenue
Hotel LLC    Property:    595 North Mathilda Avenue, Sunnyvale, CA   

PRELIMINARY REPORT

In response to the above referenced application for a policy of title Insurance,
this company hereby reports that it is prepared to issue, or cause to be issued,
as of the date hereof, a Policy or Policies of Title Insurance describing the
land and the estate or Interest therein hereinafter set forth, insuring against
loss which may be sustained by reason of any defect, lien or encumbrance not
shown or referred to as an Exception below or not excluded from coverage
pursuant to the printed Schedules, Conditions and Stipulations of said Policy
forms.

The printed Exceptions and Exclusions from the coverage and Limitations on
Covered Risks of said policy or policies are set forth In Exhibit A attached.
The policy to be Issued may contain an arbitration clause. When the Amount of
Insurance Is less than that set forth In the arbitration clause, all arbitrable
matters shall be arbitrated at the option of either the Company or the Insured
as the exclusive remedy of the parties. Limitations on Covered Risks applicable
to the CLTA and ALTA Homeowner’s Policies of Title Insurance which establish a
Deductible Amount and a Maximum Dollar Limit of Liability for certain coverages
are also set forth In Exhibit A. Copies of the policy forms should be read. They
are available from the office which issued this report.

Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exceptions and
exclusions are meant to provide you with notice of matters which are not covered
under the terms of the title Insurance policy and should be carefully
considered,

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-507315-SC

Page Number: 2                          

 

It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defects,
and encumbrances affecting title to the land.

This report (and any supplements or amendments hereto) Is Issued solely for the
purpose of facilitating the issuance of a policy of title insurance and no
liability is assumed hereby. If it is desired that liability be assumed prior to
the issuance of a policy of title Insurance, a Binder or Commitment should be
requested.

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-507315-SC

Page Number: 3                          

 

 

Dated as of July 20, 2012 at 7:30 A.M.

The form of Policy of title insurance contemplated by this report is:

To Be Determined

A specific request should be made if another form or additional coverage is
desired.

Title to said estate or interest at the date hereof is vested in:

Mathilda Avenue Hotel LLC, a California limited liability company

The estate or interest in the land hereinafter described or referred to covered
by this Report is:

Fee Simple as to Parcel One, an easement as to Parcel Two.

The Land referred to herein is described as follows:

(See attached Legal Description)

At the date hereof exceptions to coverage in addition to the printed Exceptions
and Exclusions in said policy form would be as follows:

 

1. General and special taxes and assessments for the fiscal year 2012-2013, a
lien not yet due or payable.

 

1a. Taxes and assessments are unavailable at this time. Please verify all tax
and assessment information prior to closing.

 

2. The lien of supplemental taxes, If any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.

 

3. An easement for construct, install, inspect, maintain, replace, remove and
use facilities and incidental purposes, recorded June 17, 1985 in Book J374,
Page 1652 of Official Records.

 

In Favor of:

   Pacific Gas and Electric Company, a California corporation and Pacific Bell,
a California corporation

Affects:

   As described therein

 

4. An easement for landscaping and incidental purposes, recorded October 26,
1988 as Instrument No. 9886289 in Book K732, Page 157 of Official Records,

 

In Favor of:

   City of Sunnyvale, a Municipal Corporation

Affects:

   As described therein

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-507315-SC

Page Number: 4                          

 

 

5. An easement for public utilities and incidental purposes, recorded
October 26, 1988 as Instrument No, 9886290 in Book K732, Page 162 of Official
Records,

 

In Favor of:

   City of Sunnyvale, a Municipal corporation

Affects:

   As described therein

 

6. A Deed of Trust to secure an original Indebtedness of $3,000,000.00 recorded
July 31, 2008 as Instrument No, 19941985 of Official Records,

 

Dated:

   July 24, 2008

Trustor:

   Mathilda Avenue Hotel LLC, a California limited liability company

Trustee:

   American Securities Company, a corporation

Beneficiary:

   Wells Fargo Bank, National Association

 

7. Rights of parties in possession.

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Order Number: NCS-507315-SC

Page Number: 5                          

 

LEGAL DESCRIPTION

Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:

A PORTION OF LOT 2, SO DESIGNATED AND DELINEATED ON THE MAP OF A.B. CAMPBELL’S
SUBDIVISION OF PART OF LOT 4A IN THE MURPHY PARTITION OF THE RANCHO PASTORIA DE
LAS BORREGAS, RECORDED NOVEMBER 21, 1899 IN BOOK Fl OF MAPS, PAGE 36, SANTA
CLARA COUNTY RECORDS, DESCRIBED AS:

COMMENCING AT THE POINT OF INTERSECTION OF THE WEST LINE OF MATHILDA AVENUE (40
FEET WIDE) WITH THE NORTH LINE OF MAUDE AVENUE, AS SHOWN ON SAID MAP; THENCE
NORTH 14° 52' EAST AND ALONG SAID WEST LINE OF MATHILDA AVENUE 553,67 FEET;
THENCE AT RIGHT ANGLES NORTH 75° 08' WEST 20.00 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING NORTH 75° 08' WEST 301.00 FEET; THENCE NORTH 14°
52' EAST AND PARALLEL WITH SAID WEST LINE OF MATHILDA AVENUE 120.00 FEET; THENCE
SOUTH 75° 08' EAST 301.00 FEET; THENCE SOUTH 14° 52' WEST AND PARALLEL WITH SAID
WEST LINE OF MATHILDA AVENUE 120.00 FEET TO THE TRUE POINT OF BEGINNING.

PARCEL TWO:

A NON-EXCLUSIVE EASEMENT AND RIGHT OF WAY FOR DRIVEWAY PURPOSES, AS GRANTED BY
PEERY & CO., INC. TO ROSE VIGARIO AND GEORGE VIGARIO ET AL, BY DEED RECORDED
FEBRUARY 16, 1961 IN BOOK 5073, PAGE 583, OFFICIAL RECORDS, OVER THE LAND
DESCRIBED AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF THE WEST LINE OF MATHILDA AVENUE (40
FEET WIDE) WITH THE NORTH LINE OF MAUDE AVENUE AS SHOWN ON SAID MAP OF THE A.B.
CAMPBELL SUBDIVISION ABOVE REFERRED TO; THENCE NORTH 14° 52' EAST AND ALONG SAID
WEST LINE OF MATHILDA AVENUE 553.67 FEET; THENCE AT RIGHT ANGLES NORTH 75° 08'
WEST 321,00 FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING ON LAST
DESCRIBED COURSE NORTH 75° 08' WEST 24.00 FEET; THENCE NORTH 14° 52' EAST AND
PARALLEL WITH SAID WEST LINE OF MATHILDA AVENUE 268,10 FEET; THENCE AT RIGHT
ANGLES SOUTH 75° 08' EAST 24.00 FEET; THENCE SOUTH 14° 52' WEST AND PARALLEL
WITH SAID WEST LINE OF MATHILDA AVENUE 268.10 FEET TO THE TRUE POINT OF
BEGINNING.

APN: 165-42-005

 

First American Title Insurance Company